 



EXECUTION COPY
Exhibit 10.14
PACKAGED GAS BUSINESS
EQUITY PURCHASE
AGREEMENT
BY AND AMONG
LINDE GAS INC.,
LINDE AG
AND
AIRGAS, INC.
 
DATED AS OF MARCH 29, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 1 DEFINITIONS
    1  
 
       
1.1 Definitions
    1  
1.2 Construction
    28  
 
       
SECTION 2 PURCHASE AND SALE OF PURCHASED EQUITY INTERESTS
    29  
 
       
2.1 Purchase and Sale of Purchased Equity Interests
    29  
2.2 Purchase Price
    29  
2.3 Post-Closing Payment
    29  
2.4 Allocation
    31  
 
       
SECTION 3 CLOSING
    31  
 
       
3.1 Closing
    31  
3.2 Certain Closing Deliveries by the Seller
    32  
3.3 Certain Closing Deliveries by the Purchaser
    32  
 
       
SECTION 4 REPRESENTATIONS AND WARRANTIES OF THE SELLER
    33  
 
       
4.1 Corporate Organization of the Seller and the Guarantor
    33  
4.2 Organization of the Operating Company
    33  
4.3 Corporate Authority and Binding Obligation
    34  
4.4 Capitalization and Ownership
    34  
4.5 Ownership of Purchased Equity Interests
    36  
4.6 No Violation
    36  
4.7 Governmental Approvals
    36  
4.8 Financial Statements
    36  
4.9 No Undisclosed Liabilities
    37  
4.10 No Business Material Adverse Effect
    37  
4.11 Packaged Assets
    38  
4.12 Litigation and Proceedings
    39  
4.13 Accounts Receivable
    40  
4.14 Inventory
    40  
4.15 Intellectual Property
    40  
4.16 Real Property
    41  
4.17 Permits
    43  
4.18 Agreements
    43  
4.19 Customers
    44  
4.20 Employees
    45  
4.21 Compliance with Laws
    47  
4.22 Environmental
    47  
4.23 Taxes
    48  
4.24 Transactions with Affiliates and Related Parties
    50  
4.25 No Other Representations and Warranties
    50  

i 



--------------------------------------------------------------------------------



 



         
SECTION 5 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
    50  
 
       
5.1 Corporate Organization
    51  
5.2 Corporate Authority
    51  
5.3 No Violation
    51  
5.4 Governmental Approvals
    51  
5.5 Availability of Funds
    52  
5.6 Employee Benefits
    52  
5.7 Independent Investigation; Seller’s Representations
    52  
 
       
SECTION 6 FURTHER COVENANTS
    53  
 
       
6.1 Access to Information and Documents; Pre-Closing Cooperation
    53  
6.2 Assistance Relating to Warranty Rights
    55  
6.3 Confidentiality Agreements
    55  
6.4 Non-Competition
    58  
6.5 Non-Solicitation
    61  
6.6 Consents and Approvals, etc.
    62  
6.7 Rebates and Discounts; Containers
    64  
6.8 Conduct of the Packaged Gas Business Prior to the Closing Date
    64  
6.9 Exclusivity
    66  
6.10 Agreements
    67  
6.11 Intellectual Property Licenses
    67  
6.12 Financing
    72  
6.13 Access and Cooperation
    72  
6.14 Tax Matters
    73  
6.15 Litigation
    74  
6.16 Acquisition Agreements
    74  
6.17 Closing Conditions
    74  
6.18 Auditor’s Consents; Audit Expenses
    74  
6.19 PG Restructuring
    75  
 
       
SECTION 7 CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PURCHASER
    77  
 
       
7.1 Representations and Warranties
    77  
7.2 Covenants and Agreements
    78  
7.3 No Business Material Adverse Effect
    78  
7.4 Officer’s Certificate
    78  
7.5 Litigation
    78  
7.6 Regulatory Consents
    78  
7.7 PG Restructuring
    79  
 
       
SECTION 8 CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER
    79  
 
       
8.1 Representations and Warranties
    79  
8.2 Covenants and Agreements
    79  

ii 



--------------------------------------------------------------------------------



 



         
8.3 Officer’s Certificate
    79  
8.4 Regulatory Consents
    79  
8.5 PG Restructuring
    80  
 
       
SECTION 9 EMPLOYEES
    80  
 
       
9.1 Employees at Closing; Notice
    80  
9.2 Treatment of Annual Bonuses
    80  
9.3 Stay Bonus Arrangements
    81  
9.4 Other Employee Matters
    81  
 
       
SECTION 10 BROKERAGE
    86  
 
       
SECTION 11 EXPENSES
    87  
 
       
SECTION 12 TRANSFER TAXES AND RECORDING EXPENSES
    87  
 
       
12.1 Transfer and Recording Taxes
    87  
12.2 Real and Personal Property Taxes
    87  
 
       
SECTION 13 SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION
    87  
 
       
13.1 Survival of Representations and Warranties
    87  
13.2 Indemnification of the Purchaser
    88  
13.3 Duration of Indemnification of the Purchaser
    88  
13.4 Limitations on Indemnification of the Purchaser
    89  
13.5 Indemnification of the Seller
    93  
13.6 Duration of Indemnification of the Seller
    94  
13.7 Limitation on Indemnification of the Seller
    95  
13.8 Procedure for Indemnification
    95  
13.9 Payment Limitation
    98  
13.10 Tax Matters
    98  
13.11 Exceptions
    101  
13.12 Exclusive Remedy
    102  
13.13 Mitigation
    102  
13.14 Additional Limitations on Indemnification
    102  
 
       
SECTION 14 TERMINATION OF AGREEMENT
    103  
 
       
14.1 Events of Termination
    103  
14.2 Consequences of Termination
    104  
14.3 Special Termination Fee and Rights upon Termination
    104  
 
       
SECTION 15 CONSENT TO JURISDICTION; SERVICE OF PROCESS; DISPUTE RESOLUTION;
WAIVER OF JURY TRIAL
    105  
 
       
15.1 General Disputes
    105  

iii 



--------------------------------------------------------------------------------



 



         
SECTION 16 ENFORCEMENT OF CERTAIN PROVISIONS AND SPECIFIC PERFORMANCE
    106  
 
       
16.1 Enforcement of Certain Provisions
    106  
16.2 Specific Performance
    106  
 
       
SECTION 17 GUARANTY
    107  
 
       
17.1 Guaranty
    107  
17.2 No Impairment
    107  
17.3 Waiver
    107  
 
       
SECTION 18 BULK SALES LAW
    107  
 
       
SECTION 19 PUBLIC ANNOUNCEMENTS
    107  
 
       
SECTION 20 NOTICES
    108  
 
       
SECTION 21 EXTENSIONS AND WAIVERS
    109  
 
       
SECTION 22 ENTIRE AGREEMENT
    109  
 
       
SECTION 23 GOVERNING LAW; SERVICE OF PROCESS ON GUARANTOR
    109  
 
       
SECTION 24 TRANSFERABILITY; NO THIRD PARTY BENEFICIARIES
    110  
 
       
SECTION 25 SEVERABILITY
    110  
 
       
SECTION 26 COUNTERPARTS
    110  

iv 



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES

      Schedule   Description
DEF-A
  [Intentionally Omitted]
DEF-B
  Divested Tangible Property
DEF-C
  Excluded Assets — Intellectual Property
DEF-D
  Excluded Assets — Contracts
DEF-E
  Packaged CBAs
DEF-F
  Knowledge of the Seller
DEF-G
  Leased Real Property
DEF-H
  Owned Real Property
DEF-I
  Packaged Equipment — Leased Vehicles Used by Business Employees
DEF-J
  [Intentionally Omitted]
DEF-K
  Packaged Intellectual Property (Delivered Applications)
DEF-L
  [Intentionally Omitted]
DEF-M
  Retained Real Property
DEF-N
  Container Methodology
DEF-O
  Excluded Assets — Equipment
DEF-P
  Retained Employees
4.2(a)
  Qualification Exceptions
4.4(a)
  Capitalization and Ownership — Membership Interests
4.4(b)
  Capitalization and Ownership — No Other Rights
4.5
  Ownership of Purchased Equity Interests
4.6(c)
  No Violation — Liens
4.6(d)
  No Violation — Material Permits
4.6(e)
  No Violation — Material Contracts
4.7
  Governmental Approvals — Seller
4.9
  No Undisclosed Liabilities
4.10
  No Business Material Adverse Effect
4.11(a)(i)
  Good Title Exceptions
4.11(a)(ii)
  Operating Condition Exceptions
4.11(b)
  Vehicles and Equipment
4.12
  Litigation and Proceedings
4.15(a)
  Primary Domestic Patents & Patent Applications
4.15(b)
  Third-Party IP Licenses
4.15(h)
  IP Exceptions

v 



--------------------------------------------------------------------------------



 



      Schedule   Description
4.16(a)
  Excluded Property (Owned and Leased)
4.16(b)
  Leased Real Property Exceptions
4.16(d)
  No Options
4.17
  Material Permits
4.18(a)
  Material Contracts
4.18(a)(vi)
  Packaged IP Licenses
4.18(b)
  Notices of Termination or Default
4.19(a)
  Material Customers
4.20(a)
  Employee Benefit & Compensation Plans
4.20(b)
  Employee Benefit & Compensation Plan Compliance
4.20(c)
  No Violation — Liens
4.20(d)
  Employee Benefit & Compensation Plan — No Liabilities
4.20(e)
  Collective Bargaining Agreements — Covered Claims
4.20(f)-1
  Business Employees Rendering Services for the Packaged Gas Business
4.20(f)-2
  Business Employees — Salary or Wage Rate Increases or Promotions
4.21
  Compliance with Laws
4.22
  Environmental
4.23
  Taxes
4.24
  Transactions with Affiliates and Other Related Parties
5.4
  Governmental Approvals — Purchaser
6.1
  Pre-Closing Cooperation and Access to Information and Documents
6.5(c)
  Transferred Employees — Number of Fillers
6.8
  Conduct of PGB Prior to Closing Date
6.8(i)
  CBAs — Individual Empowered to Make Decisions
6.8(n)
  Capex Summary
6.11(b)(i)
  Primary Linde AG-Owned Licensed U.S. Patents
6.11(b)(ii)
  Specific Patent/Patent Application for Limited License
6.11(d)(iii)
  Trademarks Included in 18 Month Transitional Trademark License
6.11(d)(iv)
  Trademarks Included in Perpetual Trademark License
6.11(e)
  Trademarks Included in 180 Day Transitional Trademark License
6.11(h)
  Proprietary Software
9.2
  Transferred Employees — 2007 Bonuses
13.2(c)
  Indemnification of Purchaser — Conditions
13.4(a)
  Large Production Sites

vi 



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

     
Exhibit A
  Carve-Out Principles
Exhibit B
  PG Restructuring Terms
Exhibit C
  Master Site License Agreements
Exhibit D
  Transition Services Agreement
Exhibit E
  Working Capital Statement Principles
Exhibit F
  Product Supply Agreement
Exhibit G
  Financial Statements
Exhibit H
  Amended Purchaser Severance Plan

vii 



--------------------------------------------------------------------------------



 



EQUITY PURCHASE AGREEMENT
     EQUITY PURCHASE AGREEMENT, dated as of March 29, 2007 (this “Agreement”),
by and among LINDE GAS INC., a Delaware corporation (the “Seller”), LINDE
AKTIENGESELLSCHAFT, a German corporation (the “Guarantor”), and AIRGAS, INC., a
Delaware corporation (the “Purchaser”).
     WHEREAS, the Seller and Linde Gas USA LLC, a Delaware limited liability
company (the “Operating Company”) and wholly owned Subsidiary of the Seller,
own, lease or otherwise have rights in the Packaged Assets (as hereinafter
defined);
     WHEREAS, the Seller owns one hundred percent (100%) of the outstanding
equity interests of the Operating Company (the “Purchased Equity Interests”)
and, following the PG Restructuring (as hereinafter defined), the Operating
Company will own all of the Packaged Assets and no other material operating
assets;
     WHEREAS, the Seller is an indirect wholly owned Subsidiary of the
Guarantor;
     WHEREAS, prior to the closing of the transactions contemplated by this
Agreement, the Guarantor and the Seller shall use their reasonable best efforts
to cause the transactions contemplated by the PG Restructuring to occur; and
     WHEREAS, the Purchaser desires to purchase from the Seller, and the Seller
desires to sell to the Purchaser, all of the Purchased Equity Interests, upon
the terms and subject to the conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the premises and the respective
agreements hereinafter set forth, and intending to be legally bound hereby, the
parties hereto agree as follows:
SECTION 1
DEFINITIONS
     1.1 Definitions. The terms defined in this Section 1.1 shall have the
following meanings for the purposes of this Agreement:
     “2007 Bonus” has the meaning set forth in Section 9.2 hereof.
     “Accounts Receivable” has the meaning set forth in the definition of
“Packaged Assets” contained in this Section 1.1.
     “Acquired Competitor” has the meaning set forth in Section 6.4(d) hereof.
     “Acquiring Competitor” means a Third Party who, directly or indirectly,
engages in Competitive Activities.
     “Acquisition Proposal” has the meaning set forth in Section 6.9(a) hereof.

1



--------------------------------------------------------------------------------



 



     “Action” means any action, claim, suit, demand, complaint, investigation or
other proceeding (at law, in equity or admiralty or otherwise), including any
action, suit or demand for personal injury or property damage.
     “Affiliate” of a Person means a Person that directly or indirectly, through
one or more intermediaries, controls or is controlled by or is under common
control with such Person. For purposes of this definition, the term “controls,”
“is controlled by,” or “is under common control with” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
     “Affiliate Arrangements” has the meaning set forth in Section 4.24 hereof.
     “Agreement” has the meaning set forth in the preamble hereto.
     “Amended Purchaser Severance Plan” has the meaning set forth in
Section 9.4(e)(ii) hereof.
     “Auditor’s Consent” has the meaning set forth in Section 6.18(b) hereof.
     “Basket Amount” has the meaning set forth in Section 13.4(a)(i) hereof.
     “Benefiting Party” has the meaning set forth in Section 6.19(d) hereof.
     “BOC” means The BOC Group, Inc., a Delaware corporation.
     “BOC/Linde Arrangement” means the cash offer by the Guarantor to acquire
the entire issued and to be issued share capital of BOC Parent, which
acquisition closed on September 5, 2006.
     “BOC Business” means the businesses owned, operated, or conducted by BOC
Parent or its subsidiaries as of the closing of the BOC/Linde Arrangement.
     “BOC Parent” means The BOC Group plc, a public limited company existing
under and by virtue of the laws of the United Kingdom.
     “Books and Records” means all books, records and other documents (whether
on paper, computer diskette, tape, electronic or other storage media) of the
Seller, the Operating Company and, if applicable, any of their respective
Affiliates, to the extent relating to the Packaged Gas Business or the Packaged
Assets wherever located, including property records, production records,
inventory information and records, purchase and sales records, credit data,
labor relations records, personnel records, accounting records, financial
reports, tax returns, maintenance and production records, environmental records
and reports, fixed asset lists, customer lists, customer databases, customer
records and information, supplier and vendor lists, parts lists, manuals,
technical and repair data, correspondence, files, blueprints, specifications,
maps, surveys, building and machinery diagrams, sale promotion literature and
advertising materials, and any items that are similar to any of the foregoing;
provided, that the Seller shall be entitled to redact from the Books and Records
any information that does not relate in any manner

2



--------------------------------------------------------------------------------



 



to the Packaged Gas Business or the organization, ownership and subsistence of
the Operating Company; and provided further that the Books and Records need not
include any information (a) that relates to the Excluded Businesses (including
financial information and tax returns) or the Operating Company’s operations
(i) from which information relating to the Packaged Gas Business only is not
separable (after good faith efforts to do so) and (ii) that is not necessary for
the conduct of the Packaged Gas Business substantially as conducted as of the
date hereof (it being understood that any determination as to whether the
circumstances described in clauses (i) or (ii) of this definition of “Books and
Records” applies to certain information shall be made by the Seller in good
faith) or (b) that relates to the Industrial Gas Suppliers Alliance or any of
the other members thereof.
     “Bulk Business” means the businesses of the Seller and its Affiliates of
producing, refining, distributing, marketing, selling and/or supplying,
manufacturing, purchasing, preparing, purifying, transfilling, storing and
packaging all gases and chemicals in vessels other than Containers and other
related applications or equipment. For the avoidance of doubt, “Bulk Business”
shall not mean the “Bulk Gas Business” (as defined in the Bulk Gas Agreement)
acquired by the Purchaser in accordance with the terms of the Bulk Gas
Agreement.
     “Bulk Closing” means the closing of the transactions contemplated by the
Bulk Gas Agreement, which occurred on March 9, 2007.
     “Bulk Gas Agreement” means the Bulk Gas Business Equity Purchase Agreement,
dated as of November 22, 2006, by and among the Purchaser, the Guarantor and the
other parties thereto.
     “Business Day” means any day other than Saturday, Sunday, or a day on which
banks in the State of New York are authorized or obligated by Law or executive
Order to be closed.
     “Business Employees” means all employees of the Seller, the Operating
Company or any of their respective Affiliates (i) who render services with
respect to the Packaged Gas Business and are set forth on Schedule 4.20(f)-1
(except those employees who are Retained Employees), which Schedule 4.20(f)-1
shall be updated by the Seller, subject to the Purchaser’s approval (other than
employees hired to fill an open position in the Ordinary Course of Business) of
any additions, at least ten (10) days prior to the Closing and periodically as
the Purchaser may reasonably request through the Closing to include deletion of
any employee whose employment terminates prior to the Closing Date (or otherwise
ceases to render services with respect to or perform functions for the Packaged
Gas Business) for any reason and to add, as applicable, new hires, transferees
and other persons designated as Business Employees in accordance with this
Agreement or as otherwise reasonably agreed between the Seller and the Purchaser
or (ii) who are determined to be Business Employees in accordance with
Section 9.4(b)(i).
     “Business Material Adverse Effect” means any event, circumstance, fact,
development, change or effect that is or would reasonably be expected to be
materially adverse to the condition (financial or otherwise), properties,
liabilities or results of operations of the Packaged Gas Business and the
Operating Company, taken as a whole, or that would materially impair or delay
the Seller’s obligation under this Agreement or the other Transaction Documents

3



--------------------------------------------------------------------------------



 



or the consummation of the transactions contemplated by this Agreement or the PG
Restructuring and the other Transaction Documents; provided, however, that none
of the following shall be taken into account in determining whether there has
been a Business Material Adverse Effect: (i) a decline in the market price of
any of the products of the Packaged Gas Business, (ii) an increase in the price
of raw materials used in the Packaged Gas Business, (iii) general economic
conditions, (iv) conditions generally affecting the industries in which the
Packaged Gas Business operates, and not affecting the Packaged Gas Business in a
disproportionate manner, (v) effects resulting from or related to the
announcement, pendency or completion of the transactions contemplated by, or the
compliance of the Seller with the terms of this Agreement or the Bulk Gas
Agreement, including any related loss of customers or employees (except for
(x) any loss of customers or employees resulting from the failure of the Seller
or any of its Affiliates to use commercially reasonable efforts to prevent such
loss of customers or employees and (y) any effects resulting from a breach of
Sections 4.3, 4.6 or 4.7 of this Agreement), or (vi) any natural disaster or
acts of war, sabotage, terrorism, hostilities, military action or escalation or
worsening thereof, except in the case of this sub-clause (vi), to the extent
that the Packaged Gas Business or the Operating Company is disproportionately
affected thereby.
     “Carbon Dioxide Dry Cleaning Business” means the Seller’s and its
Affiliates’ businesses of supplying carbon dioxide and other products to dry
cleaning customers.
     “Caribbean Business” means the Seller’s and its Affiliates’ businesses of
supplying industrial, medical, and specialty gases in Containers and in bulk
form, and welding supplies hardware and other equipment to customers located in
the Dominican Republic, Mexico, Puerto Rico, St. Croix, and other areas in and
around the Caribbean Sea.
     “Carve-Out Principles” means the carve-out and allocation principles,
procedures and methodologies set forth on Exhibit A applied in connection with
the preparation of the Unaudited Financial Statements.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. §§9601 et seq.), as amended, and any legally
enforceable rules, regulations and standards issued thereunder, in each case as
of the Closing.
     “Change of Control Transaction” means, with respect to the Guarantor, any
of the following transactions (a) the direct or indirect sale, lease, exchange
or other transfer of all or substantially all of the assets of the Guarantor to
any Person or group of Persons acting in concert as a partnership or other
group, (b) the merger or consolidation of the Guarantor with or into another
Person resulting in the then existing shareholders of the Guarantor (determined
immediately prior to such merger or consolidation) holding fifty percent (50%)
or less of the combined voting power of the then outstanding securities
ordinarily having the right to vote in the election of directors or their
equivalents of (i) the surviving Person of such merger or (ii) the Person
resulting from any such consolidation or its ultimate parent (such percentage
being determined, in the case of clauses (i) or (ii), immediately following such
merger or consolidation), (c) the replacement of a majority of the supervisory
board of the Guarantor over a two-year period, from the members who constituted
the supervisory board at the beginning of such period, and such replacement
shall not have been approved by the supervisory board of the

4



--------------------------------------------------------------------------------



 



Guarantor as constituted at the beginning of such period, or (d) a Person or
group of Persons acting in concert as a partnership or other group shall, as a
result of a tender or exchange offer, open market purchases, privately
negotiated purchases or otherwise, have become the beneficial owner (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
securities of the Guarantor representing fifty percent (50%) or more of the
combined voting power of the then outstanding securities of the Guarantor
ordinarily having the right to vote in the election of members of the
supervisory board.
     “Claim Notice” means the notice defined in Section 13.8(a) hereof.
     “Cleveland Headquarters” means the leased real property occupied by the
Seller or certain of its Affiliates and located at Beacon Place, 6055 Rockside
Woods, Blvd., Independence, Ohio.
     “Cleveland HQ Lease” means the lease agreement governing the lease of the
Cleveland Headquarters, dated as of February 26, 1996, by and between 6055
Properties Ltd., as the landlord thereunder, and AGA Gas, Inc., as the tenant
thereunder, as amended by (1) the First Amendment of Lease, dated as of
December 20, 1996; (2) the Second Lease Amendment, dated as of January 24, 2001;
(3) the Third Lease Amendment, dated as of December 1, 2005; and (4) the Amended
and Restated Third Lease Amendment, dated as of December 30, 2005.
     “Closing” means the closing defined in Section 3.1 hereof.
     “Closing Date” means the date of closing as provided in Section 3.1 hereof.
     “Closing Date Payment” means an amount equal to three hundred and ten
million, dollars ($310,000,000).
     “Closing Financial Statements” has the meaning set forth in Section 6.18(a)
hereof.
     “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.
     “Code” means the Internal Revenue Code of 1986, as amended (including any
successor code), and the rules and regulations promulgated thereunder.
     “Collective Bargaining Agreement” means any collective bargaining agreement
and any and all other agreements, understandings, contracts, letters, side
letters and contractual obligations of any kind, nature and description, oral or
written, entered into between any “labor organization” (as defined in
Section 2(5) of the National Labor Relations Act) and the Operating Company or
its Affiliates, which cover any Business Employee.
     “Competitive Activities” has the meaning set forth in Section 6.4(a)
hereof.
     “Competitive Revenues” has the meaning set forth in Section 6.4(d) hereof.

5



--------------------------------------------------------------------------------



 



     “Condition” means a Release of a Hazardous Substance or a violation of an
Environmental Law that results in an Environmental Liability.
     “Confidentiality Agreement” means the Confidentiality Agreement, dated as
of March 16, 2006, between the Guarantor and the Purchaser.
     “Consent” means any consent, approval, Order, ratification, authorization
or action of, or any filing, registration or declaration with, or any notice to
any Person.
     “Containers” means cylinders, dewars, lecture bottles, pallet tanks filled
at cylinder filling facilities, and bulk-acetylene trailers.
     “Container Deposits and Rents” means (i) all deposits of rents made by
customers under Container leases to the extent such deposits relate to the
Packaged Gas Business or the Packaged Assets and (ii) all prepayments of rents
made by customers under Container leases to the extent such prepayments relate
to the Package Gas Business or the Packaged Assets.
     “Contest” has the meaning set forth in Section 13.10(a)(i) hereof.
     “Contracts” has the meaning set forth in the definition of “Packaged
Assets” contained in this Section 1.1.
     “Copyrights” has the meaning set forth in the definition of “Intellectual
Property” contained in this Section 1.1.
     “Covered Claims” has the meaning set forth in Section 4.20(e)(iii) hereof.
     “Covered Customer” has the meaning set forth in Section 6.4(b) hereof.
     “Covered Loss” has the meaning set forth in Section 13.11(a) hereof.
     “Covered Period” has the meaning set forth in Section 9.4(e)(i) hereof.
     “Credit Agreement” has the meaning set forth in Section 5.5 hereof.
     “Cryonite Business” means the Seller’s and its Affiliates’ businesses of
producing, marketing, selling and supplying of industrial gases, equipment or
know how in connection with pest control or pest control applications.
     “Current Fiscal Year” has the meaning set forth in Section 9.4(f) hereof.
     “Diminution in Value Losses” has the meaning set forth in Section 13.11(b)
hereof.
     “Dispute” has the meaning set forth in Section 15.1(a) hereof.
     “DOJ” has the meaning set forth in Section 4.7 hereof.

6



--------------------------------------------------------------------------------



 



     “Dollar”, “dollar” and “$” shall be references to United States dollars.
     “EBITDA” means, for any given period, the sum of (i) net income (or loss),
(ii) all interest expense, (iii) all charges against income for federal, state
and local taxes, (iv) all depreciation expense, (v) all amortization expense and
(vi) cost sharing payments to AGA AB for reimbursement of product marketing and
development, administrative support services and other non-stewardship related
expenses. “EBITDA,” to the extent relating to the Packaged Gas Business, shall
be determined and calculated in accordance with the Carve-Out Principles.
     “ECOVAR Business” means the Seller’s and its Affiliates’ businesses of
producing, refining, marketing, selling and supplying of air gases, hydrogen or
other gases (up to a capacity of 200 tons per day) from production facilities
and related distribution systems that utilize membrane, adsorption, cryogenic,
fuel cell, electrolytic, or other technologies. For the avoidance of doubt,
ECOVAR Business includes all liquid or gaseous products that the customer
consumes at the site whether directly related to the on-site production facility
or not, but excludes the sale of gaseous products to customers in Containers.
     “Electronic Gases Business” means the Seller’s and its Affiliates’
businesses of manufacturing, purchasing, storing, purifying, preparing,
transfilling, packaging, marketing, distributing, selling and/or supplying any
products (including the sale of associated gases otherwise included in the
Packaged Gas Business and related equipment), in any physical state, where such
products are sold for use to manufacturers, assemblers, or testers of silicon
wafers, semiconductor devices, compound semiconductor wafers, compound
semiconductor devices, photovoltaic devices, photonic devices, SiGe devices,
LCD’s and LED’s, optical fibers, fiber optics, or any similar materials or
devices.
     “Employee Benefit and Compensation Plans” means any plan, program,
arrangement or agreement that is a pension, profit-sharing, savings, retirement,
employment, consulting, severance pay, termination, executive compensation,
incentive compensation, deferred compensation, bonus, stock purchase, stock
option, phantom stock or other equity-based compensation, change-in-control,
retention, salary continuation, vacation, sick leave, disability, death benefit,
group insurance, hospitalization, medical, dental, life (including all
individual life insurance policies as to which the Operating Company or any of
its ERISA Affiliates is the owner, fiduciary, beneficiary, administrator or any
combination thereof), Code Section 125 “cafeteria” or “flexible” benefit,
employee loan, educational assistance or fringe benefit plan, whether written or
oral, including, any (i) “employee benefit plan” within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or (ii) other employee benefit plan, agreement, program, policy,
arrangement or payroll practice, whether or not subject to ERISA (including any
funding mechanism therefor now in effect or required in the future as a result
of the transaction contemplated by this Agreement or otherwise), in each such
case maintained by or contributed to by the Operating Company or any of its
ERISA Affiliates for the benefit of any Business Employee, whether any such
Business Employee has any past, present or future right to benefits, or
otherwise in respect of which the Operating Company or any of its ERISA
Affiliates have any liability with respect to any Business Employee.
     “Employment Claims” has the meaning set forth in Section 4.20(e)(iii)
hereof.

7



--------------------------------------------------------------------------------



 



     “Employment Requirements” has the meaning set forth in Section 9.4(l)(i)
hereof.
     “Environmental Basket Amount” has the meaning set forth in
Section 13.4(a)(ii) hereof.
     “Environmental Cap” has the meaning set forth in Section 13.4(a)(ii)
hereof.
     “Environmental Laws” means all applicable Laws in effect as of the Closing
(except with respect to Excluded Packaged Gas Environmental Liabilities and
subsection (n) of the definition of Excluded Liabilities for which Environmental
Laws shall mean all applicable Laws in effect on or after the Closing) that
address or are related to the pollution or protection of the environment,
including animal and plant life and the protection of human health and safety as
they may be affected by exposure to Hazardous Substances, including the CERCLA;
the Hazardous Materials Transportation Authorization Act of 1994 (49 U.S.C.
§§5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act (7
U.S.C. §§136 et seq.); the Solid Waste Disposal Act (42 U.S.C. §§6901 et seq.);
the Toxic Substance Control Act (15 U.S.C. §§2601 et seq.); the Clean Air Act
(42 U.S.C. §§7401 et seq.); the Federal Water Pollution Control Act (33 U.S.C.
§§1251 et seq.); and the Safe Drinking Water Act (42 U.S.C. §§300(f) et seq.).
     “Environmental Liabilities” means all obligations or Losses (including
obligations or Losses arising out of legal notices, Actions or other assertion
of obligation or liability), resulting or arising from or under (a) any
Environmental Law, (b) any Release of, or potential Release of, or exposure to,
any Hazardous Substance, or (c) an enforceable Order issued or imposed under or
pursuant to an Environmental Law.
     “Environmental Losses” has the meaning set forth in Section 13.4(a)(ii)
hereof.
     “Environmental Permit” means any Permit that is authorized or required
pursuant to an Environmental Law.
     “Equipment” means tangible personal property, including all Containers,
bulk tanks, furniture, appliances, fixtures, computer hardware, terminals,
servers, systems and related items, data and voice telecommunications equipment,
furnishings, tools, pumps, compressors, vaporizers, machinery, spare parts and
similar equipment and fork lifts and motor vehicles, trailers, and other
delivery or distribution equipment (including trucks and tractors), but
excluding items held as inventory.
     “ERISA” has the meaning set forth in the definition of “Employee Benefit
and Compensation Plans” contained in this Section 1.1.
     “ERISA Affiliate” means as to any Person, any other Person, whether or not
incorporated, which together with such Person would be deemed, at any time
through the Closing Date, a single employer within the meaning of Section 4001
of ERISA or Section 414(b), (c), (m) or (o) of the Code.
     “ERISA Affiliate Liability” means any obligation, liability or expense of
the Seller or the Operating Company which arises under or relates to any
Employee Benefit and

8



--------------------------------------------------------------------------------



 



Compensation Plan that is subject to Title IV of ERISA, Section 302 of ERISA,
Section 412 of the Code, COBRA or any other statute or regulation that imposes
liability on a so-called “controlled group” basis with or without reference to
any provision of Section 414 of the Code or Section 4001 of ERISA, including by
reason of the Seller’s affiliation with any of its ERISA Affiliates or the
Purchaser being deemed a successor to any ERISA Affiliate of the Seller.
     “Excepted Customers” has the meaning set forth in Section 6.4(b) hereof.
     “Excepted Representations” has the meaning set forth in Section 13.3
hereof.
     “Excluded Assets” means all tangible and intangible assets and property of
the Guarantor or any of its Affiliates used with respect to the Excluded
Businesses (except to the extent such assets or property constitute Packaged
Assets) or that is not included in the Packaged Assets, including the following
assets of the Guarantor and its Affiliates:
     (a) cash on hand or in banks, other than petty and drawer cash on hand at
the Owned Real Property or Leased Real Property on the Closing Date;
     (b) accounts receivable, other than the Accounts Receivable;
     (c) copies of all Books and Records;
     (d) all Equipment owned, leased, used or held for use by the Seller or its
Affiliates that does not constitute Packaged Equipment, including the Equipment
listed on Schedule DEF-O;
     (e) all inventory owned, leased, used or held for use or resale by the
Seller or its Affiliates in the Excluded Businesses and that does not otherwise
constitute Packaged Inventory, including the Retained Inventory;
     (f) all real property (including the Retained Real Property), including all
of the buildings, structures, fixtures and other Improvements located thereon
and together with all appurtenances, rights, easements, licenses and permits
appurtenant to or for the benefit of such real property, other than the Real
Property;
     (g) all tangible personal property located upon the Retained Real Property,
other than the tangible personal property listed on Schedule DEF-B;
     (h) all Intellectual Property owned, licensed, used or held for use by the
Seller or its Affiliates that does not otherwise constitute Packaged
Intellectual Property and does not relate exclusively to the Packaged Gas
Business or the Packaged Assets, including the Intellectual Property listed on
Schedule DEF-C and any Intellectual Property that relates exclusively to or is
used exclusively in the Retained Wholesale Acetylene Business, subject, as
applicable, to the licenses described in Section 6.11;
     (i) all contractual rights under or relating to any Contract that is not a
Packaged Contract, including those set forth on Schedule DEF-D;

9



--------------------------------------------------------------------------------



 



     (j) any rights to Tax refunds, credits or similar benefits attributable to
any Taxes with respect to the Packaged Gas Business or the Packaged Assets for
any Pre-Closing Tax Period;
     (k) any originals or copies of Tax Returns of the Seller or any of its
Affiliates (including the Operating Company); and
     (l) all rights of the Seller under the Transaction Documents.
     “Excluded Businesses” means any businesses or operations of the Seller or
any of its Affiliates, currently or formerly operated, other than the Packaged
Gas Business, including the (i) Bulk Business, (ii) BOC Business, (iii) INO
Therapeutics Business, (iv) ECOVAR Business, (v) Tonnage Air Gas Business,
(vi) HYCO Business, (vii) Cryonite Business, (viii) Other Major Engineering
Projects and Businesses, (ix) TMG Business, (x) Spectra Gases Business, (xi) LAG
Methanol Business, (xii) LifeGas Business, (xiii) Hydrogen Refueling and
Alternate Fuel Business, (xiv) Carbon Dioxide Dry Cleaning Business,
(xv) Electronic Gases Business, (xvi) Rare Gases Business, (xvii) Liquid Helium
Business, (xviii) Wholesale Dry Ice Business, (xix) Hospitality Business,
(xx) Wholesale Welding Business, (xxi) Wholesale Business, (xxii) Retained
Wholesale Acetylene Business and (xxiii) any business performed with the
Excluded Assets.
     “Excluded Liabilities” means the following obligations, liabilities or
expenses (regardless of when such obligations, liabilities or expenses accrue or
become known) of the Operating Company and any of its pre-Closing Affiliates,
except to the extent, in each case, any such liability, obligation or expense is
included as a liability in the calculation of Net Working Capital:
     ( ) any obligation, liability or expense arising from the PG Restructuring
or any Affiliate Arrangement;
     (m) any obligation, liability or expense arising from (i) any of the
Excluded Businesses, and (ii) any of the Excluded Assets (for the avoidance of
doubt, the parties agree that the generality of this sub-section (b) shall not
be limited or affected by the fact that any of the other sub-sections of this
definition of Excluded Liabilities is more specific or limited in any manner);
     (n) any indebtedness of the Seller, the Operating Company or any of their
respective Affiliates (including indebtedness for borrowed money (including
accrued interest)) and Liens relating thereto, in either case, incurred prior to
the Closing, other than accounts payable arising from the operation of the
Packaged Gas Business or the Packaged Assets and other liabilities, in either
case, to the extent such accounts payable are reflected in the calculation of
Net Working Capital;
     (o) any obligation, liability or expense (including any Actions) to the
extent arising out of (i) the conduct of the Packaged Gas Business by the
Seller, the Operating Company or any of their respective Affiliates, as
applicable (or any of their predecessors) prior to the Closing Date (regardless
of when such obligation, liability or expense accrues or becomes

10



--------------------------------------------------------------------------------



 



known) or (ii) the ownership or operation of the Operating Company or the
Packaged Assets prior to the Closing Date (regardless of when such obligation,
liability or expense accrues or becomes known);
     (p) any obligation, liability or expense to the extent arising out of
(i) the manufacture, sale or lease by the Seller, the Operating Company or any
of their respective Affiliates, as applicable, of any defective product or
equipment prior to the Closing Date, (ii) any failure by the Seller, the
Operating Company or any of their respective Affiliates to warn any Person with
respect to any of its products or equipment supplied prior to the Closing Date,
or (iii) the breach by the Seller, the Operating Company or any of their
respective Affiliates, as applicable, of any express or implied warranty made in
connection with the manufacture, sale or lease of any products or equipment
prior to the Closing Date;
     (q) any obligation, liability or expense related to or arising out of
(i) any Contract (or portion thereof) that does not constitute a Packaged
Contract, (ii) any lease or sublease of real property other than the Real
Property Leases or (iii) Packaged Contracts (including Real Property Leases) for
pre-Closing time periods (regardless of when such obligation, liability or
expense accrues or becomes known);
     (r) any obligation, liability or expense relating to claims of any Third
Parties, whenever arising or asserted, alleging violation or infringement of any
Intellectual Property rights prior to the Closing;
     (s) except as otherwise provided under Section 9, any obligation, liability
or expense relating to or arising out of any (i) existing Employee Benefit and
Compensation Plan (excluding, for the avoidance of doubt, in respect of any
MultiEmployer Plan to the extent related to Collective Bargaining Agreements
which are set forth on Schedule DEF-E), (ii) former Employee Benefit and
Compensation Plan which has been terminated or frozen or (iii) ERISA Affiliate
Liability;
     (t) except as otherwise provided under Section 9, any obligation, liability
or expense (i) relating to any Collective Bargaining Agreement not set forth on
Schedule DEF-E or (ii) incurred prior to the Closing (regardless of when such
obligation, liability or expense accrues or becomes known) under any Collective
Bargaining Agreement set forth on Schedule DEF-E;
     (u) except as otherwise provided under Section 9, any obligation, liability
or expense relating to or arising out of (i) the employment or termination of
employment of any current or former Business Employee occurring prior to the
Closing, (ii) the employment practices of the Seller, the Operating Company or
any of their respective Affiliates occurring prior to the Closing or
(iii) compliance with or violations of any Labor Laws prior to the Closing;
     (v) any obligation, liability or expense relating to workers’ compensation
claims and occupational health claims against the Seller, the Operating Company
or any of their respective Affiliates, as applicable, for accidents or injuries
that occurred prior to the Closing;
     (w) except as set forth in Section 12, any obligation, liability or expense
of any kind or nature relating to Taxes of the Seller, the Operating Company or
any of their respective Affiliates, as applicable, or, with respect to the
Purchased Equity Interests or the Packaged Gas

11



--------------------------------------------------------------------------------



 



Business, for any Pre-Closing Tax Period (including any obligation, liability or
expense pursuant to any Tax Sharing Agreement (whether written or not) or by
reason of being a successor-in-interest or transferee of another entity or any
liability under Treasury Regulation §1.1502-6, Treasury Regulation §1.1502-78 or
similar provision of state, local or foreign law) or in connection with the
transactions contemplated hereby and by the PG Restructuring Terms;
     (x) except as otherwise set forth in this Agreement, all obligations,
liabilities or expenses (including for any accounting, legal, investment
banking, brokerage or similar fees or expenses) incurred by the Seller, the
Operating Company or any of their respective Affiliates, as applicable, in
connection with the negotiation and preparation of this Agreement and the
consummation of the transactions contemplated hereby;
     (y) any Environmental Liabilities and any other obligation, liability or
expense under or relating to any Environmental Law or Hazardous Substance or
otherwise relating to the environment to the extent arising out of or relating
to the Excluded Businesses, or any other business currently or formerly operated
other than the Packaged Gas Business; or
     (z) any Excluded Packaged Gas Environmental Liabilities.
Notwithstanding the foregoing, (x) Excluded Liabilities shall not include any
liabilities under the Bulk Gas Agreement that the parties reasonably intended to
be the responsibility of the Purchaser thereunder or that were assumed by
operation of Law and (y) Environmental Liabilities and any other obligation,
liability or expense under or relating to any Environmental Law or Hazardous
Substance or otherwise relating to the environment to the extent arising out of
or relating to the Real Property or the Packaged Assets shall not be deemed
included among the Excluded Liabilities. For the avoidance of doubt, to the
extent that any Governmental Body or any other Person requires any Contract to
be novated in connection with the transactions contemplated hereby, to the
extent that such novation conflicts with the terms of this Agreement, then the
provisions of this Agreement shall control as between the parties hereto.
     “Excluded Packaged Gas Environmental Liabilities” means any Environmental
Liabilities and any other obligation, liability or expense under or relating to
any Environmental Law or Hazardous Substances or otherwise relating to the
environment to the extent arising out of or relating to (i) real property
formerly, but not currently, owned, leased, occupied or operated in connection
with the Packaged Gas Business, (ii) real property, other than the Real Property
or locations contiguous to the Real Property (but only to the extent that such
contiguous real property has become contaminated by a Release from the Real
Property), where waste generated, disposed or handled in connection with the
Packaged Gas Business has come to be located and (iii) any other aspect of the
Packaged Gas Business not relating to the Owned Real Property or the Leased Real
Property or the Packaged Assets. Notwithstanding the foregoing, Excluded
Packaged Gas Environmental Liabilities shall not include any liabilities under
the Bulk Gas Agreement that the parties reasonably intended to be the
responsibility of the Purchaser thereunder or that were assumed by operation of
Law.
     “Final Allocation Schedule” has the meaning set forth in Section 2.4(a)
hereof.

12



--------------------------------------------------------------------------------



 



     “Final Closing NWC Amount” means the Net Working Capital of the Packaged
Gas Business as of the Closing Date, as determined in accordance with the
Working Capital Statement Principles.
     “Financing” has the meaning set forth in Section 5.5 hereof.
     “FIRPTA Affidavit” has the meaning set forth in Section 3.2(g) hereof.
     “Former Operating Company” means Airgas Merchant Gases, LLC (f/k/a Linde
Gas LLC), a Delaware limited liability company, and, to the extent applicable,
either or both of the “Companies” (as such term is defined in the Bulk Gas
Agreement).
     “Framework Agreement” means the agreement, dated the 24th day of February
2006, by and between Airgas, Inc. and the Guarantor, as amended by the
supplement, dated the 21st day of June 2006.
     “FTC” has the meaning set forth in Section 4.7 hereof.
     “FTC Preliminary Approval Date” means the date that the FTC places a
proposed consent decree on the public record for comment with respect to the
transactions contemplated by this Agreement; or if earlier, the date on which
antitrust counsel for each party reasonably agree that either no Governmental
Body will have any objections, or the proposals the parties have made to the
applicable Governmental Body (after discussion with the applicable Governmental
Body) are reasonably likely to resolve any objections, to the transactions
contemplated by this Agreement under applicable antitrust Laws.
     “GAAP” means United States generally accepted accounting principles, as in
effect from time to time.
     “Governmental Body” means (a) any United States federal, state or local or
foreign government (or political subdivision thereof), (b) any agency or
instrumentality of any such government (or political subdivision thereof),
(c) any non-governmental regulatory or administrative authority, body or other
organization (to the extent that the rules, regulations, standards,
requirements, procedures and Order of such authority, body or other organization
have the force of Law) and (d) any United States federal, state or local or
foreign court or tribunal.
     “Guarantor” has the meaning set forth in the preamble hereto.
     “Guarantor Agent” has the meaning set forth in Section 23 hereof.
     “Guaranty” has the meaning set forth in Section 17.1 hereof.
     “Hazardous Substance” has the meaning defined in Section 101(14) of CERCLA,
plus oil and petroleum (in any form or derivative), asbestos, PCBs, and any
other substance defined or regulated as hazardous or other term of similar
import under any Environmental Law.

13



--------------------------------------------------------------------------------



 



     “Hospitality Business” means the businesses of filling, selling and/or
supplying, and distributing CO2 and other related gases and equipment to Persons
doing business in the restaurant and beverage/food service industry.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.
     “HSR Filing” has the meaning set forth in Section 6.6(c) hereof.
     “HYCO Business” means the Seller’s and its Affiliates’ businesses of
producing, refining, packaging, marketing, selling and supplying of hydrogen,
carbon monoxide, synthesis gas, methanol or any other chemical gases or liquids
in any quantity from production facilities and related distribution systems that
utilize hydrocarbon reforming, gasification or other technologies, including the
businesses of producing, refining, packaging, marketing, selling and supplying
of acetylene to customers, which is delivered by a pipeline from such production
facilities to the customers’ facilities.
     “Hydrogen Refueling and Alternate Fuel Business” means the Seller’s and its
Affiliates’ businesses of engineering, selling, marketing, installing, and
distributing hydrogen and other alternative fuel gases in any form for the
transportation industry and for material handling.
     “Imprinted Containers” has the meaning set forth in Section 6.11(d) hereof.
     “Improvements” has the meaning set forth in Section 4.16(c) hereof.
     “Indemnified Party” has the meaning set forth in Section 13.8(a) hereof.
     “Indemnifying Party” has the meaning set forth in Section 13.8(a) hereof.
     “Independent Accountant” means PricewaterhouseCoopers LLP or, if such firm
is not able to accept the assignment contemplated hereunder, another independent
accounting firm, which in each such case shall be jointly engaged by, and
mutually agreeable to, the Purchaser and the Seller and shall not be affiliated
with the either the Purchaser or the Seller or have conducted business with
either the Purchaser or the Seller during the previous two (2) years.
     “INO Therapeutics Business” means the businesses of INO Therapeutics, a
multi-national specialty pharmaceutical company, with core competencies in
development of late stage drugs and marketing of pharmaceuticals and delivery
devices.
     “Intellectual Property” means all rights in any and all of the following:
     (z) patents, patent applications and inventions, designs and improvements
described and claimed therein, patentable inventions and other patent rights
(including any divisions, continuations, continuations-in-part, substitutions,
or reissues thereof, whether or not patents are issued on any such applications
and whether or not any such applications are modified, withdrawn, or
resubmitted) (“Patents”);

14



--------------------------------------------------------------------------------



 



     (aa) trademarks, service marks, trade dress, trade names, brand names,
designs, logos, corporate names, domain names and other source indicators,
whether registered or unregistered, and all registrations and applications for
registration thereof, including the goodwill of the business symbolized thereby
or associated therewith (“Trademarks”);
     (bb) copyrights and mask works, including all renewals and extensions
thereof, copyright registrations and applications for registration thereof, and
non-registered copyrights (“Copyrights”);
     (cc) trade secrets, confidential business information, technical
information and other proprietary information, concepts, ideas, designs,
processes, procedures, techniques, technical information, specifications,
operating and maintenance manuals, engineering drawings, methods, know-how,
technical data, quality control data and databases, reports, discoveries,
inventions, modifications, extensions, improvements, research materials and
other proprietary rights (whether or not patentable or subject to copyright,
mask work, or trade secret protection) (“Trade Secrets”);
     (dd) computer software programs, including all source code, object code and
manuals and documentation related thereto (but, for the avoidance of doubt,
excluding any information transmitted by or stored within any computer software
programs or any reports generated by the use of the foregoing, any of which are
covered in subsection (d)) (“Software”); and
     (ee) all rights to sue at law or in equity for any infringement,
misappropriation or other impairment of any of the foregoing and the right to
collect damages and proceeds therefrom; provided, that such rights shall be
excluded from the definition of Intellectual Property for the purposes of the
licenses described in Section 6.11.
     “IP Licenses” means all licenses, sublicenses and other agreements or
permissions related to Intellectual Property.
     “IRS” has the meaning set forth in Section 4.23(m).
     “knowledge of the Seller” means the actual knowledge, after due inquiry
consistent with such individual’s area of responsibility, of the individuals set
forth on Schedule DEF-F.
     “Labor Laws” means any and all applicable foreign and U.S.-based federal,
state and local Laws relating in any manner to employment, employees and/or
individuals performing work as consultants or contractors, including employment
standards, employment of minors, employment discrimination, health and safety,
labor relations, unions, withholding, wages and hours, overtime, employee
benefits and benefit plans of any kind, workplace safety and insurance and pay
equity.
     “LAG Methanol Business” means the businesses of LaPorte Methanol Company,
L.P., an entity in which Guarantor has a fifteen percent (15%) indirect
ownership interest, and

15



--------------------------------------------------------------------------------



 



Lyondell Chemical Company has an eighty-five percent (85%) indirect ownership
interest, and which operates a methanol plant in LaPorte, Texas.
     “Large Production Sites” has the meaning set forth in Section 13.4(a)(ii)
hereof.
     “Law” means any applicable federal, state, local or foreign law, statute,
ordinance, rule, regulation, binding standard, Order or code, enacted,
promulgated, adopted, enforced or applied by any Governmental Body, all as in
effect from time to time.
     “Leased Real Property” means the land, buildings, structures, fixtures and
other Improvements leased by the Seller or the Operating Company (or any of
their respective Affiliates, as applicable) and identified on Schedule DEF-G.
     “Licensed Business” has the meaning set forth in Section 6.11(a) hereof.
     “Licensee” has the meaning set forth in Section 6.11(a) hereof.
     “Liens” means any pledges, liens, conditional sales contracts, mortgages,
deeds of trust, charges, transfer restrictions (other than the requirements of
applicable Laws), security interests, easements, rights-of-way, servitudes,
encroachments, survey defects and encumbrances relating to such property or
property interest.
     “LifeGas Business” means the Seller’s and its Affiliates’ businesses in the
United States of (a) selling bulk products to Medical Customers, (b) preparing,
transfilling, packaging, marketing, distributing, selling and supplying
industrial, medical and specialty gases in Containers or EcoCyls to Medical
Customers (c) preparing, packaging, marketing, distributing, selling and
supplying process chemicals (in either gas or liquid form) to Medical Customers
and (d) distributing, marketing and supplying as a reseller, distributor or
lessor equipment and supplies to Medical Customers (including medical equipment
and related supplies).
     “Linde Severance Plan” means the severance plan maintained by the Operating
Company as of the date hereof.
     “Liquid Helium Business” means the Seller’s and its Affiliates’ businesses
of manufacturing, purchasing, transfilling, packaging, storing, marketing,
distributing, selling and/or supplying liquid helium in any form to any
customer. For the avoidance of doubt, the Liquid Helium Business includes the
associated sale of liquid nitrogen and specialty or industrial gases to
(a) manufacturers of, (b) service providers to operators of, and (c) operators
of, magnetic resonance imaging or nuclear magnetic resonance equipment and
related equipment.
     “Losses” has the meaning set forth in Section 13.2 hereof.
     “Low-End Specialty Gases” means: (1) Oxygen below grade 4.0; (2) Nitrogen
below grade 5.0; (3) Argon below grade 5.0; (4) Helium below grade 5.0;
(5) Hydrogen below grade 5.0; and (6) “AA” grade Acetylene.
     “Master Site License Agreements” means the two master site license
agreements, each on the terms attached hereto as Exhibit C, respectively.

16



--------------------------------------------------------------------------------



 



     “Material Contracts” means the Real Property Leases and the Packaged
Contracts identified on Schedule 4.18(a).
     “Material Customers” has the meaning set forth in Section 4.19(a) hereof.
     “Material Permits” has the meaning set forth in Section 4.17 hereof.
     “Maximum Amount” has the meaning set forth in Section 13.4(a)(i) hereof.
     “Medical Customers” means hospitals, clinics, medical facilities, surgery
centers, practitioners, group purchasing organizations or other Persons who use
or resell products for medical or therapeutic applications or purposes.
     “Minimum Claim Amount” has the meaning set forth in Section 13.4(a)(i)
hereof.
     “Minimum Financial Claim Amount” has the meaning set forth in
Section 13.4(a)(i) hereof.
     “MultiEmployer Plan” has the meaning set forth in Section 4.20(a) hereof.
     “Net Working Capital” means, with respect to the Packaged Gas Business, an
amount equal to (i) the sum of all Accounts Receivable, Packaged Inventory, Real
Property Rent Prepayments and Prepaid Expenses and Prepaid Property Taxes,
determined in accordance with the Working Capital Statement Principles less
(ii) all Trade Payables, Container Deposits and Rents and Property Tax Accruals
determined in accordance with the Working Capital Statement Principles; it being
understood that the numerical value of the foregoing equation may be less than
zero (0) if the numerical value of clause (i) is less than the numerical value
of clause (ii) of this sentence.
     “New Employment Contracts” has the meaning set forth in Section 6.8(i)
hereof.
     “Non-Competition Agreement” has the meaning set forth in Section 4.20(h)
hereof.
     “Non-Competition Period” has the meaning set forth in Section 6.4(a)
hereof.
     “Non-PGB Customer” has the meaning set forth in Section 6.4(c) hereof.
     “Objection Notice” has the meaning set forth in Section 2.3(b) hereof.
     “Off-the-Shelf Software” means off-the-shelf personal computer Software as
such term is commonly understood, that is commercially available under
non-discriminatory pricing terms on a retail basis for less than five hundred
dollars ($500) per seat and ten thousand dollars ($10,000) in the aggregate, and
used solely on personal computers.
     “Operating Company” has the meaning set forth in the recitals hereto.

17



--------------------------------------------------------------------------------



 



     “Order” means any legally enforceable orders, judgments, injunctions,
awards, decisions, decrees or writs or any executive, administrative,
legislative or judicial proclamation, in each case, of any Governmental Body.
     “Ordinary Course of Business” means the ordinary course of business,
consistent with past practice, of the Packaged Gas Business, as conducted by the
Seller, the Operating Company and each of their respective Affiliates, as
applicable.
     “Original Termination Date” has the meaning set forth in Section 14.1(d)
hereof.
     “Other Major Engineering Projects and Business” means those projects
carried out by the Guarantor or its Affiliates in the United States with regard
to the engineering, procurement, and construction of any facility within the
Guarantor’s portfolio, including specific customer engineering projects for
process equipment used in gas applications installations.
     “Owned Real Property” means the real property owned by the Seller or the
Operating Company (or any of their respective Affiliates, as applicable)
identified on Schedule DEF-H, including all of the buildings, structures,
fixtures and other Improvements owned by the Seller or the Operating Company (or
any of their respective Affiliates, as applicable) located thereon.
     “Packaged Assets” means all of the rights, title and interests of the
Seller, the Operating Company and, to the extent the Seller or the Operating
Company have any rights therein, the Former Operating Company to all tangible
and intangible assets, business and goodwill used primarily in or necessary for
the operation of the Packaged Gas Business, including, but not limited to and
subject to, the following:
     ( ) (x) the Owned Real Property and, subject to obtaining the necessary
Consents, the Real Property Leases, together with all appurtenances, rights,
easements, licenses and permits appurtenant to or for the benefit of such Owned
Real Property and the Leased Real Property, and (y) the Real Property Rent
Prepayments with respect to all periods from and after the Closing Date;
     (ff) petty and drawer cash on hand at any Owned Real Property or Leased
Real Property on the Closing Date;
     (gg) the Packaged Equipment, as well as, to the extent transferable, all
manufacturers’ warranties associated with such Packaged Equipment and all rights
of the Seller, or the Operating Company or the Former Operating Company against
suppliers of such Packaged Equipment, except to the extent required by the
Seller or any of its Affiliates to pursue any claim the Seller or any such
Affiliate may have under any such warranty relating to the period prior to the
Closing or any Excluded Asset;
     (hh) the Packaged Inventory, as well as, to the extent transferable, all
manufacturers’ warranties associated with such Packaged Inventory and all rights
of the Seller, the Operating Company or the Former Operating Company against
suppliers of such Packaged Inventory, except to the extent required by the
Seller or any of its Affiliates, following the

18



--------------------------------------------------------------------------------



 



Closing, to pursue any claim the Seller or any such Affiliate may have under any
such warranty or right relating to the period prior to the Closing or any
Excluded Asset;
     (ii) the Packaged Intellectual Property;
     (jj) deposits and prepaid expenses made as of and prior to the Closing, to
the extent such deposits and prepaid expenses relate to the Packaged Gas
Business or the Packaged Assets from and after the Closing Date (the “Prepaid
Expenses”);
     (kk) all claims, causes of action and guarantee rights of the Seller, the
Operating Company or the Former Operating Company, with respect to the Packaged
Assets, to the extent that they arise from and after the Closing Date;
     (ll) the Collective Bargaining Agreements which are set forth on
Schedule DEF-E (the “Packaged CBA’s”);
     (mm) all agreements, arrangements, contracts, leases (including operating
leases), conditional sales contracts, licenses, franchises, understandings,
commitments and other binding arrangements including, but not limited to,
dealer, distributor, supply, power and utility contracts) (collectively,
“Contracts”) to which either the Seller, the Operating Company or the Former
Operating Company is a party or by or to which the Packaged Assets are bound or
subject, and which relate primarily to, and to the extent they relate to, the
Packaged Gas Business, including (i) those set forth on Schedule 4.18(a) and
(ii) all Real Property Leases (collectively, together with the Packaged CBA’s,
the “Packaged Contracts”), but for the avoidance of doubt excluding any Employee
Benefit and Compensation Plans, any IP Licenses other than Packaged IP Licenses
and agreements and arrangements with the Industrial Gas Suppliers Alliance;
     (nn) all Permits held by the Seller, the Operating Company or the Former
Operating Company used at or necessary for the operation of the Packaged Gas
Business;
     (oo) all Books and Records (except for Tax Books and Records) (provided
that the Seller may retain a copy of all Books and Records);
     (pp) all accounts receivable (including any security or collateral for such
accounts receivable) arising from the operation of the Packaged Gas Business or
the Packaged Assets (such receivables, the “Accounts Receivable”), but only to
the extent such Accounts Receivable are reflected in the calculation of Net
Working Capital pursuant to this Agreement;
     (qq) the tangible personal property that is located upon the Retained Real
Property and is listed on Schedule DEF-B;
     (rr) the benefit of and the right to enforce covenants and warranties
(including any covenants not to compete), if any, which the Seller, the
Operating Company or the Former Operating Company is entitled to enforce with
respect to the Packaged Assets or the Packaged Gas Business against any current
or former employee of the Packaged Gas Business; and

19



--------------------------------------------------------------------------------



 



     (ss) all goodwill associated with the Packaged Gas Business or the Packaged
Assets.
     “Packaged CBA’s” has the meaning set forth in the definition of “Packaged
Assets” contained in this Section 1.1.
     “Packaged Contracts” has the meaning set forth in the definition of
“Packaged Assets” contained in this Section 1.1.
     “Packaged Equipment” means all Specified Equipment, all Spare Parts, and
all other types of Equipment (including Containers as determined in accordance
with the principles and methodologies set forth on Schedule DEF-N) that are
(a) owned, leased, used or held for use or ordered by the Seller or the
Operating Company (excluding cars owned or leased by the Operating Company and
provided to Business Employees who are not Transferred Employees) and
(b) primarily used in or necessary for the operation of the Packaged Gas
Business, including such Equipment (including applications equipment) that is
located at the facilities of customers of the Packaged Gas Business. For the
avoidance of doubt, “Packaged Equipment” does not include any Excluded Assets or
any customer-owned assets.
     “Packaged Gas Business” means the businesses of the Seller and its
Affiliates (other than BOC and its controlled Affiliates, except assets and
businesses transferred by the Seller or its Affiliates to BOC or its controlled
Affiliates), in each case as conducted at, based out of, related to or serviced
primarily by the facilities, business and operations located at the Real
Property and the Retained Real Property of (a) producing, preparing,
transfilling, packaging, marketing, distributing, exporting, selling and
supplying industrial, medical and specialty gases in Containers, (b) preparing,
transfilling, packaging, marketing, distributing, exporting, selling and
supplying process chemicals (in either gas or liquid form) in Containers and
(c) distributing, marketing and supplying as a reseller, distributor or lessor,
equipment, supplies and materials (including welding equipment, welding
consumables, safety equipment and supplies and related products), that, in each
case, are necessary for or related to the use of packaged gases, in each case,
at the Real Property and the Retained Real Property as currently conducted by
the Seller, the Operating Company or their respective Affiliates as of the date
hereof; provided, that the “Packaged Gas Business” shall not include the
Excluded Businesses or participation by the Seller and its Affiliates in the
Industrial Gas Suppliers Alliance; provided, further, that any reference to
“process chemicals” in the definition of any “Excluded Business” in this
Agreement shall not diminish the rights of the Purchaser to the business
described in clause (b) of this definition of “Packaged Gas Business,” to the
extent such business comprises part of the Packaged Gas Business (it being
understood that process chemicals are a product of both the Packaged Gas
Business and the Excluded Businesses).
     “Packaged Intellectual Property” means all Intellectual Property owned by
the Seller, the Operating Company or the Former Operating Company that relates
primarily to the Packaged Gas Business or the Packaged Assets, including the
Intellectual Property set forth on Schedule DEF-K (subject to the terms and
conditions described therein) or any applicable Specified Packaged Software.

20



--------------------------------------------------------------------------------



 



     “Packaged Inventory” means all inventory, work-in-process, components,
finished goods, parts, supplies, raw materials and other similar items that are
owned, leased, primarily used or held for use or resale by the Seller, the
Operating Company or the Former Operating Company and that is primarily used in
or necessary for the operation of the Packaged Gas Business, other than Retained
Inventory.
     “Packaged IP Licenses” has the meaning set forth in Section 4.18(a)(vi)
hereof.
     “Patents” has the meaning set forth in the definition of “Intellectual
Property” contained in this Section 1.1.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Permits” means all licenses, permits, consents, waivers, authorizations,
Orders, registrations and approvals of any Governmental Body currently held or
being applied for by the Seller, the Operating Company or the Former Operating
Company, as applicable, in connection with the Packaged Gas Business or the
Packaged Assets.
     “Permitted Liens” means (a) unperfected mechanics’, carriers’, workers’,
repairers’, purchase money security interests and other similar Liens arising or
incurred in the Ordinary Course of Business (i) related to obligations as to
which (A) there is no default on the part of the Seller or the Operating Company
and (B) neither the Seller nor the Operating Company has received written notice
of the commencement of foreclosure actions with respect thereto, and (ii) that
are not in the aggregate substantial in amount; (b) Liens for Taxes that are not
in default or delinquent or that are being contested in good faith by
appropriate proceedings and that are not in the aggregate substantial in amount;
and (c) Permitted Real Property Exceptions.
     “Permitted Real Property Exceptions” means such Liens that do not,
individually or in the aggregate, (i) interfere significantly with the use,
occupancy or operation of the Real Property as currently used, occupied and
operated in connection with the Packaged Gas Business, or (ii) materially reduce
the fair market value of the Real Property below the fair market value that the
Real Property (as currently used, operated and occupied in connection with the
Packaged Gas Business) would have had but for such encumbrances or (iii) Liens
on the estate of the owner or lessor of Leased Real Property which do not
significantly affect the use or operation of the Real Property as it is used or
operated as of the date hereof.
     “Person” means an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, a firm, an association, an
unincorporated organization, a Governmental Body and any other entity
whatsoever.
     “PG Restructuring” has the meaning set forth in Section 6.19(a) hereof.
     “PG Restructuring Terms” means those transactions, and the terms therefor,
set forth on Exhibit B.
     “PGB Information” has the meaning set forth in Section 6.3 hereof.

21



--------------------------------------------------------------------------------



 



     “PGB Sales Representatives” has the meaning set forth in Section 6.5(b)
hereof.
     “Post-Closing Payment Statement” has the meaning set forth in
Section 2.3(a) hereof.
     “Post-Signing Returns” has the meaning set forth in Section 6.14(a) hereof.
     “Pre-Closing Covenants” has the meaning set forth in Section 13.3 hereof.
     “Pre-Closing Tax Period” means (a) any Tax period ending on or prior to the
Closing Date and (b) with respect to a Tax period that commences before but ends
after the Closing Date, the portion of such period up to and including the
Closing Date.
     “Prepaid Expenses” has the meaning set forth in the definition of “Packaged
Assets” contained in this Section 1.1.
     “Prepaid Property Taxes” means prepaid real and personal property taxes
applicable to the Packaged Assets or the Packaged Gas Business (including any
payments made under an industrial district agreement or similar agreement).
     “Product Supply Agreement” has the meaning specified in Section 3.2(d)
hereof.
     “Property Tax Accruals” means accruals for real and personal property taxes
applicable to the Packaged Assets or the Packaged Gas Business (including any
payments made under an industrial district agreement or similar agreement).
     “Proprietary Software” has the meaning set forth in Section 6.11(h) hereof.
     “Purchase Price” has the meaning set forth in Section 2.2(a) hereof.
     “Purchased Equity Interests” has the meaning set forth in the recitals
hereto.
     “Purchaser” has the meaning set forth in the preamble hereto.
     “Purchaser 401(k) Plan” has the meaning set forth in Section 9.4(h) hereof.
     “Purchaser Indemnitees” has the meaning set forth in Section 13.2 hereof.
     “Purchaser Information” has the meaning set forth in Section 6.3(b) hereof.
     “Purchaser Non-Solicitation Period” has the meaning set forth in
Section 6.4(b) hereof.
     “Purchaser Parties” has the meaning set forth in Section 6.1(a) hereof.
     “Purchaser Subsidiary” means any wholly-owned direct or indirect subsidiary
of the Purchaser.

22



--------------------------------------------------------------------------------



 



     “Purchaser Terminated Employee” has the meaning set forth in Section 9.3
hereof.
     “Purchaser’s Allocation Schedule” has the meaning set forth in
Section 2.4(a) hereof.
     “Rare Gases Business” means the Seller’s and its Affiliates’ businesses of
manufacturing, purchasing, refining, extracting, purifying, preparing,
transfilling, blending, packaging, storing, distributing, selling and/or
supplying, marketing, and recovering rare gases, including krypton, xenon, neon,
and any mixtures containing some or all of the same.
     “Real Property” means the Owned Real Property and the Leased Real Property.
     “Real Property Leases” means the leases, subleases and other agreements
pursuant to which the Seller, the Operating Company or the Former Operating
Company occupies the Leased Real Property, including, for the avoidance of
doubt, the Cleveland HQ Lease.
     “Real Property Rent Prepayments” means the rights in respect of all
prepayments of rents made by the Seller, the Operating Company or the Former
Operating Company under the Real Property Leases.
     “Release” means any releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
discarding or disposing into the environment.
     “Remediation” means any removal, remedial and/or response actions, as those
activities are defined and used in CERCLA and other Environmental Laws and all
investigations, samplings and assessments incident thereto.
     “Restrictive Covenants” has the meaning set forth in Section 6.4(e) hereof.
     “Retained Employees” means (i) all dedicated employees regularly assigned
to the Retained Wholesale Acetylene Business; (ii) a manager/supervisor for each
Retained Facility listed with respect to the Retained Wholesale Acetylene
Business, (iii) certain employees who perform driving, filling, loading and
maintenance functions at each Retained Real Property; and (iv) up to two
specialty gas employees and two sales employees (in each case at Linde’s option)
with respect to the Retained Wholesale Acetylene Business, with the names of the
employees to be retained pursuant to subdivisions (i), (ii) and (iii), and one
of the specialty gas employees described in subdivision (iv), of this
definitional paragraph set forth on Schedule DEF-P. The names of the hourly
employees set forth in Schedule DEF-P are subject to change prior to Closing
with any such changes, and the selection by Linde of each person to be retained
pursuant to subdivision (iv) hereof who is not named on Schedule DEF-P, subject
to the consent of the Purchaser which consent shall not be withheld
unreasonably, and with the determining factors in the Seller in making any such
changes with respect to hourly employees and its designations pursuant to
subdivision (iv), and Purchaser in granting or withholding consent, shall be the

23



--------------------------------------------------------------------------------



 



employees’ experience with acetylene, the retained customers and/or the specific
gases to be filled.
     “Retained Inventory” means all inventory, work-in-process, components,
finished goods, parts, supplies, raw materials and other similar items that are
owned, leased, primarily used or held for use or resale by the Seller or the
Operating Company and that is primarily used in or necessary for the operation
of the Excluded Businesses.
     “Retained Real Property” means the real property owned by the Seller or the
Operating Company (or any of their respective Affiliates, as applicable)
identified on Schedule DEF-M, including all of the buildings, structures,
fixtures and other Improvements owned by the Seller or the Operating Company (or
any of their respective Affiliates, as applicable) located thereon.
     “Retained Spare Parts” means all spare parts located at the Real Property
primarily used in or necessary for the Excluded Businesses.
     “Retained Wholesale Acetylene Business” means the Seller’s and its
Affiliates’ businesses in each case as conducted at, based out of, related to or
serviced primarily by the facilities, business and operations located at or on
the Retained Real Property of manufacturing, generating, purchasing, filling or
refilling, storing, preparing, purifying, packaging, marketing, selling,
supplying, reselling, or distributing of acetylene gas and other industrial,
medical and specialty gases, process chemicals (in either gas or liquid form)
and equipment and supplies (including welding equipment, welding consumables,
safety equipment and supplies and related products) and materials necessary for
or related to the use of such gases, in each case, to Wholesale Acetylene
Customers.
     “Retaining Party” has the meaning set forth in Section 6.19(c) hereof.
     “SEC” has the meaning set forth in Section 6.18(a) hereof.
     “Section 13.11(b) Claim” has the meaning set forth in Section 13.11(b)(i)
hereof.
     “Seller” has the meaning set forth in the preamble hereto.
     “Seller 401(k) Plan” has the meaning set forth in Section 9.4(h) hereof.
     “Seller Entities” has the meaning set forth in Section 4.20(e)(iii) hereof.
     “Seller Indemnitees” has the meaning set forth in Section 13.5 hereof.
     “Seller Information” has the meaning set forth in Section 6.3(c) hereof.
     “Seller Marks” has the meaning set forth in Section 6.11(d) hereof.
     “Seller Obligations” has the meaning set forth in Section 17.1 hereof.
     “Seller’s Notice” has the meaning set forth in Section 9.4(k) hereof

24



--------------------------------------------------------------------------------



 



     “Seller’s Remediation” has the meaning set forth in Section 13.4(c)(i)
hereof.
     “Software” has the meaning set forth in the definition of “Intellectual
Property” contained in this Section 1.1.
     “Spare Parts” means all spare parts located at the Real Property other than
the Retained Spare Parts.
     “Specified Equipment” means the motor vehicles, tractors, cars, fork lifts,
cylinder trailers, bulk-acetylene trailers, tube trailers used in filling
facilities, bulk-fuel tanks used in filling facilities, bulk tanks used in
filling facilities (including all related equipment and machinery such as
manifolds, pumps and vaporizers) and other items set forth on Schedule 4.11(b),
including leased vehicles used by Business Employees as set forth on
Schedule DEF-I (which Schedule shall be updated as of the Closing Date to
reflect only those leases for vehicles provided to Transferred Employees).
     “Specified Packaged Software” means all (a) management information and
enterprise systems Software, (b) supply chain management Software, (c) dispatch,
logistics and production Software, (d) Off-the-Shelf-Software and (e) any other
Software or proprietary information, including, in each case, all source code,
object code and manuals and documentation related thereto, as well as any
configurations, modifications and customizations made thereto, necessary (x) to
allow the Operating Company to service the customers of the Packaged Gas
Business following the Closing in the same manner as such customers are served
by the Packaged Gas Business as of the date hereof or (y) to effect the
operation of the Packaged Gas Business at not less than the rate of operation
(including, but not limited to, rate of production and sales) as of the Closing
Date.
     “Spectra Gases Business” means the businesses of Spectra Gases, Inc. and
its Affiliates, which includes the sales, marketing, purification, blending,
filling, distribution of specialty gases and chemicals (including synthetic
chemicals, isotropically labeled gases and chemicals, isotopes, calibration
gases, EPA protocols, excimer laser gases, VOC mixes, rare gases and rare gas
mixes, high purity gases and chemicals, deuterium and deuterated compounds, and
process chemicals), as well as engineering equipment solutions including
regulators and related hardware.
     “Stay Bonus Letter” has the meaning set forth in Section 9.3 hereof.
     “Straddle Period” has the meaning set forth in Section 13.10(c) hereof.
     “Stay Bonuses” has the meaning set forth in Section 9.3 hereof.
     “Subsidiary” means, with respect to any Person, any other Person whether
incorporated or unincorporated, of which at least a majority of the securities
or ownership interests having by their terms voting power to elect a majority of
the board of directors or other persons performing similar functions is directly
or indirectly owned or controlled by such Person or by one or more of its
respective Subsidiaries. For the purposes of the Transaction Documents, National
Welders Supply Company, Inc. shall be deemed a Subsidiary of the Purchaser.

25



--------------------------------------------------------------------------------



 



     “Target Net Working Capital Amount” has the meaning set forth in
Section 2.3(f).
     “Tax” or “Taxes” means (i) any and all federal, state, provincial, local,
foreign and other taxes, levies, fees, imposts, duties, and similar governmental
charges (including any interest, fines, assessments, penalties or additions to
tax imposed in connection therewith or with respect thereto) including (x) taxes
imposed on, or measured by, income, franchise, profits or gross receipts, and
(y) ad valorem, value added, capital gains, sales, goods and services, use, real
or personal property, capital stock, license, branch, payroll, estimated,
withholding, employment, social security (or similar), unemployment,
compensation, utility, severance, production, excise, stamp, occupation,
premium, windfall profits, transfer and gains taxes, and customs duties, and
(ii) any transferee liability in respect of any items described in clause (i)
above.
     “Tax Actions” has the meaning set forth in Section 6.14(d) hereof.
     “Tax Benefit” means a reduction after the Closing in the federal, state or
local or foreign liability for Tax or any refund or credit of a prior liability
for Tax attributable to adjustments to the income, deductions or credits
resulting from any event that is the basis for an indemnification claim under
Section 13.2 or 13.5 that is actually realized by the Purchaser Indemnitee or
Seller Indemnitee, as the case may be.
     “Tax Returns” means any and all reports, returns, declarations, claims for
refund, disclosures, estimates, information reports or returns or statements
required to be supplied to a taxing authority in connection with Taxes,
including any schedule or attachment thereto or amendment thereof.
     “Tax Sharing Agreements” has the meaning set forth in Section 4.23(j)
hereof.
     “Termination Fee” has the meaning set forth in Section 14.3(a) hereof.
     “Third Party” means any Person other than (i) the parties to this Agreement
and (ii) their Affiliates, successors and assigns.
     “Third Party Distributor” means any Third Party that purchases bulk or
packaged gas from any of the Guarantor or its Affiliates, or from others, for
re-packaging or for resale.
     “Third Party Partner” means any Third Party that sells bulk or packaged gas
to any Person.
     “TMG Business” means the businesses of TMG Co., LLC, an indirect wholly
owned Subsidiary of the Seller, which operates a business of reselling medical
and industrial gas products, both in bulk and cylinder form, and process
chemicals to customers with multiple locations.
     “Tonnage Air Gas Business” means the Seller’s and its Affiliates’
businesses of producing, refining, marketing, selling and supplying of air gases
in quantities greater than two hundred (200) tons per day from production
facilities and related distribution systems that utilize membrane, adsorption,
and/or cryogenic technologies. For the avoidance of doubt, Tonnage Air Gas
Business includes all liquid or gaseous products that the customer consumes at
the site

26



--------------------------------------------------------------------------------



 



whether directly related to the on-site production facility or not, but excludes
the sale of gaseous products to customers in Containers.
     “Trade Payables” means trade payables accrued in the Ordinary Course of
Business.
     “Trade Secrets” has the meaning set forth in the definition of
“Intellectual Property” contained in this Section 1.1.
     “Trademarks” has the meaning set forth in the definition of “Intellectual
Property” contained in this Section 1.1.
     “Transaction Documents” means this Agreement, the Transition Services
Agreement, the Master Site License Agreements and the Product Supply Agreement.
     “Transfer Taxes” has the meaning set forth in Section 12.1 hereof.
     “Transferred Employees” has the meaning set forth in Section 9.4(d)(ii)
hereof.
     “Transition Services Agreement” means the transition services agreement on
the terms attached hereto as Exhibit D.
     “Treasury Regulations” means the Treasury regulations promulgated under the
Code.
     “Unaudited Acetylene Statements” has the meaning set forth in
Section 4.8(a) hereof.
     “Unaudited Financial Statements” has the meaning set forth in
Section 4.8(a) hereof.
     “Utilize” means to use, reproduce, prepare derivative works based upon,
distribute, perform, display, make, have made, sell, offer to sell, export,
import and otherwise exploit.
     “Vacation Payment” has the meaning set forth in Section 9.4(f) hereof.
     “WAB Sales Representatives” has the meaning set forth in Section 6.5(a)
hereof.
     “WARN” means, collectively, the Worker Adjustment and Retraining
Notification Act of 1988 (and the regulations promulgated thereunder) and any
applicable or similar state or local equivalent.
     “Wholesale Acetylene Customers” means a Wholesale Customer that purchases
acetylene filled at the Retained Real Property.
     “Wholesale Business” means the Seller’s and its Affiliates’ businesses of
selling any products or services to Wholesale Customers.

27



--------------------------------------------------------------------------------



 



     “Wholesale Customers” means a customer or distributor that purchases
products for re-packaging, re-distribution or for resale.
     “Wholesale Dry Ice Business” means the Seller’s and its Affiliates’
businesses of manufacturing, reforming, purchasing, distributing, selling or
supplying carbon dioxide dry ice in any form, including pellets, blocks, slabs
and snow, to Wholesale Customers.
     “Wholesale Welding Business” means BOC’s businesses of manufacturing,
purchasing, distributing, selling or supplying welding hardgoods products, gas
equipment, safety equipment or medical safety equipment (whether manufactured by
BOC or manufactured by a third party on BOC’s behalf), to Wholesale Customers.
     “Working Capital Statement Principles” means the principles, procedures and
methodologies set forth on Exhibit E that shall be applied to any determination
and calculation of Net Working Capital under the terms and provisions, and for
the purposes of, this Agreement. To the extent the Working Capital Statement
Principles are inconsistent with GAAP, GAAP shall control. The Working Capital
Statement Principles shall be consistent with the Carve-Out Principles.
     “Year-End Audited Financial Statements” has the meaning set forth in
Section 6.18(a) hereof.
     “Year-End Unaudited Financial Statements” has the meaning set forth in
Section 4.8(a) hereof.
     1.2 Construction. All references herein to a Section or Exhibit are to a
Section or Exhibit, respectively, of or to this Agreement, unless otherwise
indicated. All references herein to a Schedule are to a Schedule of the
disclosure schedules attached to this Agreement, unless otherwise indicated.
Disclosure of any fact or item in any Schedule shall, should the existence of
such fact or item be relevant to any other Schedule, be deemed to be disclosed
with respect to that other Schedule so long as the relevance of such disclosure
to such other Schedule is readily apparent on its face. The headings of Sections
in this Agreement are provided for convenience only and will not affect the
construction or interpretation of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms. Unless otherwise expressly
provided, the words “include,” “includes” and “including” shall be construed as
if followed by the phrases “without limitation” or “without being limited to.”
Words such as “herein,” “hereof,” “hereby,” “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular Section of
this Agreement, unless the context clearly indicates otherwise. The terms
“transactions contemplated hereby,” “transactions contemplated by this
Agreement” and similar phrases shall not include the PG Restructuring. Except as
otherwise noted herein and unless the context otherwise requires, references to
any Affiliate of the Seller or the Operating Company shall be deemed to include
a reference to the Former Operating Company for such periods of time up to the
time of the Bulk Closing. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of

28



--------------------------------------------------------------------------------



 



construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.
SECTION 2
PURCHASE AND SALE OF PURCHASED
EQUITY INTERESTS
     2.1 Purchase and Sale of Purchased Equity Interests. At the Closing, and
upon the terms and subject to the conditions set forth in this Agreement, the
Seller shall sell, transfer, convey, assign and deliver to the Purchaser, and
the Purchaser shall purchase and receive from the Seller, all of the Seller’s
right, title and interest in and to the Purchased Equity Interests, free and
clear of all Liens, other than such as may be created by or on behalf of the
Purchaser.
     2.2 Purchase Price.
     (a) Closing Date Payment. The Purchaser agrees to pay to the Seller on the
Closing Date an amount equal to the Closing Date Payment as payment for the
Purchased Equity Interests (the amount of the Closing Date Payment, as adjusted,
if at all, pursuant to Section 2.3, being referred to herein as the “Purchase
Price”). The Purchase Price shall not be subject to adjustment for any
applicable sales, goods and services, value added, transfer and similar Taxes
incurred with respect to the transfer of the Purchased Equity Interests.
     (b) The Closing Date Payment shall be made by the Purchaser to the Seller
in immediately available funds by wire transfer to such account as the Seller
shall designate in writing at least three (3) Business Days prior to the Closing
Date.
     2.3 Post-Closing Payment.
     (a) Delivery of Post-Closing Payment Statement. The Seller shall prepare
and, by the date that is sixty (60) Business Days after the Closing Date,
deliver to the Purchaser a statement (the “Post-Closing Payment Statement”)
setting forth its determination of the amount of the Final Closing NWC Amount,
together with a reasonable description of the determination and calculation of
such amount. The Purchaser shall assist and cooperate with the Seller in the
preparation of the Post-Closing Payment Statement, including by providing the
Seller and its accountants reasonable access to all relevant Books and Records,
facilities and employees of the Operating Company and to any other information
reasonably necessary to prepare the Post-Closing Payment Statement. The
Post-Closing Payment Statement shall be prepared in accordance with the Working
Capital Statement Principles.
     (b) Objection to Post-Closing Payment Statement. The Purchaser may dispute
the amounts set forth on the Post-Closing Payment Statement, but only on the
basis that the Seller’s determination of the Final Closing NWC Amount was not
determined in a manner consistent with the determination of the Target Net
Working Capital Amount; provided, that the Purchaser shall have notified the
Seller in writing (the “Objection Notice”) within thirty (30) Business Days
after receiving the Post-Closing Payment Statement from the Seller, specifying

29



--------------------------------------------------------------------------------



 



the amount thereof in dispute and setting forth in reasonable detail the basis
for the dispute, including reasonable details of its calculations.
     (c) Resolution of Disputes. The Seller shall give the Purchaser and the
Purchaser’s independent public accountants reasonable access during the entire
thirty (30) Business Day period specified in Section 2.3(b) to the Seller’s work
papers used in the preparation of the Post-Closing Payment Statement to enable
the Purchaser to exercise its rights under this Section 2.3. The Seller and the
Purchaser shall attempt in good faith to resolve all of the items in dispute set
out in the Objection Notice within ten (10) Business Days of receipt by the
Seller of the Objection Notice. Any items in dispute not resolved within such
ten (10)-Business Day period shall be referred as soon as possible thereafter by
the Seller and the Purchaser to the Independent Accountant. The parties shall
require the Independent Accountant (i) to act as an expert and not as an
arbitrator, (ii) to determine the items in dispute that have been referred to it
as soon as reasonably practicable but in any event not later than twenty
(20) Business Days after the date of referral of the dispute to it, and (iii) in
making its determination, to consider only the issues in dispute placed before
it and to base its determination on the Working Capital Statement Principles.
The Seller and the Purchaser shall provide or make available all documents and
information as reasonably required by the Independent Accountant to make its
determination. The determination of the Independent Accountant as to all items
in the Post-Closing Payment Statement and the resulting calculation of the Final
Closing NWC Amount shall be final and binding on the parties.
     (d) Independent Accountant Expenses. The fees and expenses of the
Independent Accountant in acting in accordance with this Section 2.3 shall be
shared equally by the Purchaser, on the one hand and the Seller, on the other
hand.
     (e) Final Post-Closing Payment Statement. The Post-Closing Payment
Statement and its contents shall be deemed final and binding upon the parties
upon the earliest of: (i) the failure of the Purchaser to furnish an Objection
Notice to the Seller within thirty (30) Business Days after receiving the
Post-Closing Payment Statement from the Purchaser pursuant to Section 2.3(a),
(ii) the resolution of all disputes that are the subject of an Objection Notice
by the parties pursuant to Section 2.3(c), or (iii) the final determination of
the Independent Accountant pursuant to Section 2.3(c).
     (f) Post-Closing Payment. On the second (2nd) Business Day after the
Post-Closing Payment Statement has become final and binding in accordance with
Section 2.3(e), (i) if the Final Closing NWC Amount is greater than $44,600,000
(the “Target Net Working Capital Amount”), which was determined in accordance
with the Working Capital Statement Principles, then the Purchaser shall pay to
the Seller the amount of such difference or (ii) if the Final Closing NWC Amount
is less than the Target Net Working Capital Amount, then the Seller shall pay to
the Purchaser the amount of such difference, any such payment being deemed an
adjustment to the amount of the Purchase Price. Any payment so required to be
made by the Purchaser or the Seller shall be by transfer of immediately
available funds to an account or accounts specified in writing by the Purchaser
or the Seller (as the case may be) and shall bear interest from the Closing Date
through the date of payment at the prime lending rate as announced from time to
time by JPMorgan Chase Bank, N.A.

30



--------------------------------------------------------------------------------



 



     2.4 Allocation.
     (a) Within one hundred and eighty (180) days after the Closing, the
Purchaser shall deliver to the Seller a statement (the “Purchaser’s Allocation
Schedule”) setting forth its proposed calculation of the aggregate amount of the
Purchase Price, and the liabilities taken into account in determining the amount
realized for federal income tax purposes, of the Operating Company to be
allocated among the assets of the Operating Company and the allocation of such
aggregate amount among the assets of the Operating Company, in accordance with
the requirements of Section 1060 of the Code and the Treasury regulations
thereunder. Within thirty (30) days after the Seller’s receipt of the
Purchaser’s Allocation Schedule, the Seller shall propose any changes to such
Purchaser’s Allocation Schedule or shall indicate its concurrence therewith,
which concurrence shall not be unreasonably withheld. If the Seller shall not
have objected in writing to such Purchaser’s Allocation Schedule within the
thirty (30)-day period, then the Purchaser’s Allocation Schedule shall become
the final Allocation Schedule (the “Final Allocation Schedule”). If Seller shall
propose any changes to Purchaser’s Allocation Schedule within the thirty
(30)-day period, Purchaser shall thereafter have thirty (30) days to review such
changes and indicate concurrence therewith, which concurrence will not be
unreasonably withheld. Any issues with respect to the allocation which have not
been fully resolved within the applicable period shall be negotiated by
Purchaser and Seller in good faith. If the Purchaser and the Seller are unable
to reach an agreement within thirty (30) days after the Purchaser’s receipt of
the Seller’s written objection, the dispute shall be resolved and the Final
Allocation Schedule shall be determined by the Independent Accountant. The
Independent Accountant shall resolve the dispute within thirty (30) days after
the item has been referred to it. The Final Allocation Schedule, as agreed to by
the Purchaser and the Seller and/or as determined by the Independent Accountant
according to the terms of this Section 2.4(a), shall be final and binding upon
the parties. Each of the Purchaser and the Seller shall bear all fees and costs
incurred by it in connection with the determination of the Final Allocation
Schedule, except that the fees and expenses of the Independent Accountant in
acting in accordance with this Section 2.4(a) shall be shared equally by the
Purchaser and the Seller.
     (b) For all Tax purposes, the Purchaser and the Seller will report the
transactions contemplated by this Agreement and the Transaction Documents in a
manner consistent with the Final Allocation Schedule, and neither of such
parties will take or assume any position inconsistent therewith in any Tax
Return.
     (c) The parties will promptly inform one another of any challenge by any
taxing authority to the Final Allocation Schedule and agree to consult and keep
one another informed with respect to the status of, and any discussion, proposal
or submission with respect to, such challenge.
SECTION 3
CLOSING
     3.1 Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Paul, Weiss, Rifkind, Wharton
& Garrison LLP, 1285 Avenue of the Americas, New York, New York, at 10:00 a.m.
Eastern Time on the date that is the fifth (5th) Business Day immediately
following satisfaction or waiver of all

31



--------------------------------------------------------------------------------



 



of the conditions to Closing set forth in Section 7 and Section 8 hereof (other
than those which by their nature are to be satisfied at the Closing) or at such
other time, place or date as the Purchaser and the Seller may agree in writing.
The date upon which the Closing actually occurs is referred to herein as the
“Closing Date.” The Closing shall be effective as of 11:59 p.m. Eastern Time on
the Closing Date.
     3.2 Certain Closing Deliveries by the Seller. At the Closing, the Seller
shall deliver, or cause to be delivered, to the Purchaser or one or more of the
Purchaser Subsidiaries (as designated in writing by the Purchaser no later than
three (3) Business Days prior to the Closing Date) the following:
     (a) an instrument certifying the transfer, assignment and delivery by the
Seller of the Purchased Equity Interests to the Purchaser, in a form and with
substance reasonably satisfactory to the Seller and the Purchaser;
     (b) the officer’s certificate required by Section 7.4;
     (c) a receipt for the Closing Date Payment, duly executed by an authorized
representative of the Seller;
     (d) a supply agreement, substantially in the form attached hereto as
Exhibit F (the “Product Supply Agreement”), duly executed by an authorized
representative of the Seller or an appropriate Affiliate of the Seller, if
applicable;
     (e) each of the Master Site License Agreements, duly executed by an
authorized representative of the Seller or an appropriate Affiliate of the
Seller, if applicable;
     (f) the Transition Services Agreement, duly executed by an authorized
representative of the Seller or an appropriate Affiliate of the Seller, if
applicable;
     (g) a certificate stating that the Seller is not a “foreign person” within
the meaning of Section 1445 of the Code, which certificate shall set forth all
information required by, and otherwise be executed in accordance with, Treasury
Regulation Section 1.1445-2(b)(2) (the “FIRPTA Affidavit”);
     (h) resignations effective as of the Closing Date from any and all
directors and officers of the Operating Company;
     (i) an officer’s incumbency certificate of the Seller, dated as of the
Closing Date; and
     (j) all other documents, instruments and writings required to be delivered
by the Seller at or prior to the Closing pursuant to this Agreement.
     3.3 Certain Closing Deliveries by the Purchaser. At the Closing, the
Purchaser shall deliver, or cause to be delivered, to the Seller the following:

32



--------------------------------------------------------------------------------



 



     (a) a receipt attesting to the Purchaser’s receipt of the instrument
required to be delivered by Seller under Section 3.2(a);
     (b) the officer’s certificate required by Section 8.3;
     (c) payment of the Closing Date Payment in accordance with Section 2.2;
     (d) counterparts to the Product Supply Agreement, duly executed by an
authorized representative of the Purchaser or the applicable Purchaser
Subsidiary;
     (e) counterparts to each of the Master Site License Agreements, duly
executed by an authorized representative of the Purchaser or the applicable
Purchaser Subsidiary;
     (f) counterparts to the Transition Services Agreement, duly executed by an
authorized representative of the Purchaser or the applicable Purchaser
Subsidiary;
     (g) an officer’s incumbency certificate of the Purchaser, dated as of the
Closing Date; and
     (h) all other documents, instruments and writings required to be delivered
by the Purchaser at or prior to the Closing pursuant to this Agreement.
SECTION 4
REPRESENTATIONS AND WARRANTIES OF THE SELLER
     The Seller represents and warrants to the Purchaser as follows:
     4.1 Corporate Organization of the Seller and the Guarantor.
     (a) The Seller is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
power to own, lease and operate the assets or properties owned, leased or
operated by it (including, if applicable, any of the Packaged Assets), and to
carry on its business (including, if applicable, any portion of the Packaged Gas
Business) as now being conducted. The Seller is duly qualified or licensed to do
business as a foreign corporation and is in good standing (where such concept is
applicable) in every jurisdiction where the ownership, leasing or operation of
its assets or properties (including, if applicable, any of the Packaged Assets),
as the case may be, or the conduct of its business (including, if applicable,
any portion of the Packaged Gas Business) require such qualification or
licensing other than jurisdictions where failure to be so qualified or licensed
or in good standing would not, individually or in the aggregate, have a Business
Material Adverse Effect.
     (b) The Guarantor is a corporation duly organized and validly existing
under the laws of the Federal Republic of Germany.
     4.2 Organization of the Operating Company.
     (a) The Operating Company is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all

33



--------------------------------------------------------------------------------



 



requisite entity power to own, lease and operate its assets or properties
(including the Packaged Assets owned, leased or operated by the Operating
Company) and to carry on its business (including the Packaged Gas Business (as
now being conducted)). Except as set forth in Schedule 4.2(a), the Operating
Company is duly qualified or licensed to do business as a foreign entity and is
in good standing (where such concept is applicable) in every jurisdiction where
the ownership, leasing or operation of its assets or properties (including the
Packaged Assets owned, leased or operated by the Operating Company) or the
conduct of its business (including the Packaged Gas Business) require such
qualification or licensing, other than jurisdictions where failure to be so
qualified or licensed or in good standing would not, individually or in the
aggregate, have a Business Material Adverse Effect.
     (b) The Guarantor or the Seller has made available to the Purchaser (i) a
copy of the certificate of incorporation, by-laws, regulations or other
organizational or governing documents of the Operating Company, each in effect
as of the date hereof, and (ii) copies of the minutes of all meetings of the
stock holders, equity holders, boards of directors, governing bodies and all
committees of any the foregoing, as applicable, for the Operating Company, held
since its formation. The Operating Company is not in violation of its
organizational documents in any material respect.
     4.3 Corporate Authority and Binding Obligation. Each of the Seller and the
Guarantor has all corporate or other organizational power and authority (a) to
enter into, execute and deliver each Transaction Document to which it is a
party, (b) to consummate the transactions contemplated by each Transaction
Document to which it is a party, including the transactions contemplated by the
PG Restructuring Terms, and (c) to perform fully its obligations under each
Transaction Document to which it is a party. All necessary corporate or other
organizational action required to be taken by or on the part of the Seller, the
Guarantor and their respective stockholders to authorize, execute, deliver and
perform the Transaction Documents to which it is a party and the transactions
contemplated thereby and by the PG Restructuring Terms, have been duly and
properly taken, and no other corporate or other organizational action by the
Seller, the Guarantor or their respective stockholders is required for the due
execution, delivery or performance of this Agreement or the other Transaction
Documents to which any of them is a party. This Agreement has been duly
authorized, executed and delivered by each of the Seller and the Guarantor and
constitutes, and each of the other Transaction Documents to which any of them
are a party will be duly authorized by each of the Seller and the Guarantor and,
when duly executed and delivered, will constitute, valid and binding obligations
of the Seller and the Guarantor, enforceable against each of the Seller and the
Guarantor in accordance with their respective terms, assuming due execution and
delivery hereof and thereof by the Purchaser, and except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
Laws, now or hereafter in effect, relating to or affecting the rights of
creditors or creditors’ rights generally or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding at law or
in equity).
     4.4 Capitalization and Ownership.
     (a) Schedule 4.4(a) sets forth a true and complete list of the authorized
and outstanding equity interests, name, jurisdiction of organization and record
owner of the membership interests of the Operating Company, immediately
following the time of its

34



--------------------------------------------------------------------------------



 



formation. All the issued and outstanding membership interests of the Operating
Company are owned of record and beneficially by the Seller and the Seller has
good and valid title to such membership interests. All of the issued and
outstanding membership interests of the Operating Company are duly authorized
and validly issued, free and clear of any Liens and were not issued in violation
of any preemptive rights, rights of first refusal or other similar rights under
any provision of applicable Law, the certificate of formation, operating
agreement, limited liability company agreement (or equivalent constitutive
document) of the Operating Company or any Contract to which the Operating
Company is subject. All of the issued and outstanding membership interests of
the Operating Company have been issued in compliance with all applicable
securities Laws, including the securities laws of the United States and
applicable state securities or “blue sky” Laws.
     (b) Except for this Agreement and as set forth on Schedule 4.4(b),
(i) there are no options, warrants, calls, rights, subscriptions, arrangements,
claims, commitments (contingent or otherwise), Contracts relating to dividend or
voting rights or other interests, or agreements of any character to which any of
the Guarantor, the Seller, the Operating Company or any of their respective
Affiliates is a party, or is otherwise subject, requiring (and there are no
securities of the Operating Company outstanding which, upon conversion or
exchange would require) the issuance, sale or transfer of (A) any additional
shares of capital stock or any other equity securities of the Operating Company
or (B) other securities of the Operating Company convertible into, exchangeable
for or evidencing the right to subscribe for or purchase capital stock or any
other equity securities of the Operating Company and (ii) there are no
outstanding or authorized stock appreciation, phantom stock, profit
participation, or similar rights with respect to any capital stock of, or other
equity or voting interest in, the Operating Company. The Operating Company does
not have any authorized or outstanding bonds, debentures, notes or other
indebtedness the holders of which have the right to vote (or which are
convertible into, exchangeable for, or evidence the right to subscribe for or
acquire securities having the right to vote) with the equity holders of the
Operating Company on any matter. None of the Guarantor, the Seller or the
Operating Company is a party, or is otherwise subject, to (x) any voting trust
or other voting agreement or any agreement restricting transfer of the Purchased
Equity Interests or (y) any agreement relating to the issuance, sale,
repurchase, redemption, transfer, acquisition or other disposition or the
registration of the membership interests of the Operating Company, including the
Purchased Equity Interests.
     (c) The Operating Company has no Subsidiaries and there are no joint
ventures or other Persons in which the Operating Company owns, of record or
beneficially, any direct or indirect equity or other similar interest or any
right (contingent or otherwise) to acquire same.
     (d) The Operating Company was formed on September 25, 2006. Except for the
businesses and assets to be transferred by the Operating Company in the PG
Restructuring, the Operating Company (i) does not conduct, transact or otherwise
engage (and has never conducted, transacted or otherwise engaged) in any
business or operations other than the Packaged Gas Business, or (ii) does not
own, lease, manage or otherwise operate (and has never owned, leased, managed or
otherwise operated) any properties or assets other than the Packaged Gas
Business and the Packaged Assets.

35



--------------------------------------------------------------------------------



 



     4.5 Ownership of Purchased Equity Interests.
     As of the Closing Date, the Seller shall own beneficially and of record all
of the Purchased Equity Interests as set forth in Schedule 4.5, which, as of
such date, collectively shall constitute all of the issued and outstanding
membership interests of the Operating Company. The Seller shall, and shall have
the power to, sell, assign, transfer and deliver record and beneficial ownership
to the Purchased Equity Interests to the Purchaser on the Closing Date in
accordance with this Agreement, free and clear of all Liens, voting trusts and
restrictions on transfer of any nature whatsoever, and except for restrictions
on transfer imposed by or pursuant to securities Law or for Liens that may be
created by or on behalf of the Purchaser.
     4.6 No Violation. The execution and delivery by the Seller and the
Guarantor of the Transaction Documents to which they are a party and the
consummation of the transactions contemplated thereby and by the PG
Restructuring Terms will not (a) violate the organizational documents of the
Seller, the Operating Company or the Guarantor, (b) subject to obtaining the
Consents set forth on Schedule 4.7, violate any Law applicable to the Seller,
the Operating Company or the Guarantor, (c) subject to obtaining the Consents
set forth on Schedule 4.6(c), result in the creation of a Lien (other than a
Permitted Lien) on any of the Packaged Assets, (d) except as set forth on
Schedule 4.6(d), violate or result in the revocation or suspension of any
Material Permit, (e) subject to obtaining the Consents set forth on
Schedule 4.6(e), violate, conflict with or result in any breach of any provision
of, or constitute, whether after the giving of notice or lapse of time or both,
a default under any Material Contract, or (f) subject to obtaining the Consents
set forth on Schedule 4.6(e), give rise to a right of termination, amendment,
cancellation or acceleration of any right or obligation of the Seller or the
Operating Company under any Material Contract, excluding, in the case of the
foregoing clauses (c) through (e), violations, breaches and defaults which,
either individually or in the aggregate, would not have a Business Material
Adverse Effect.
     4.7 Governmental Approvals. Except with respect to Environmental Laws,
Environmental Permits, Environmental Liabilities and other matters related
thereto (which are covered exclusively by Section 4.22), no Consent of any
Governmental Body is required in connection with the execution and delivery by
the Seller or the Guarantor of the Transaction Documents to which they are a
party or their consummation of the transactions contemplated thereby and by the
PG Restructuring Terms, or their performance of any of the provisions thereof on
or after the Closing Date, except (a) the filing by the Seller with the
Antitrust Division of the Department of Justice (“DOJ”) and the Federal Trade
Commission (“FTC”) of a notification and report form pursuant to the HSR Act,
and the expiration or termination of all waiting periods associated therewith
and (b) those set forth in Schedule 4.7.
     4.8 Financial Statements.
     (a) Attached hereto as Exhibit G are (i)(A) the unaudited “carve-out”
balance sheets of the Packaged Gas Business and the Retained Wholesale Acetylene
Business, presented on a combined basis, as of December 31, 2006 and (B) the
related unaudited “carve- out” statements of operations, cash flows and changes
in stockholders’ investment for the Packaged Gas Business and the Retained
Wholesale Acetylene Business, presented on a combined basis, for the twelve
month period ended December 31, 2006 (the foregoing items (A) and (B) of this

36



--------------------------------------------------------------------------------



 



clause (i) being, collectively, the “Year-End Unaudited Financial Statements”)
and (ii)(A) an unaudited statement of the total revenue generated by the
Retained Wholesale Acetylene Business, presented on a “by plant” basis, for the
twelve month period ended December 31, 2006 and (B) an unaudited statement of
the total compensation expenses attributable to all direct employees of the
Retained Wholesale Acetylene Business, for the period ended December 31, 2006
(the foregoing items (A) and (B) of this clause (ii) being, collectively, the
“Unaudited Acetylene Statements” and, together with the Year-End Unaudited
Financial Statements, the “Unaudited Financial Statements”). For the avoidance
of doubt, the parties hereto agree and acknowledge that the Year-End Unaudited
Financial Statements incorporate the financial results of the Retained Wholesale
Acetylene Business despite the fact that it is not included in the Packaged Gas
Business and will be retained by Seller or its Affiliates.
     (b) The Year-End Unaudited Financial Statements fairly present in all
material respects, subject to the applicable Carve-Out Principles, the financial
condition and results of operations of the Packaged Gas Business and the
Retained Wholesale Acetylene Business, presented on a combined basis and subject
to the final sentence of Section 4.8(a), as of the dates thereof and for the
periods covered thereby.
     (c) The Unaudited Acetylene Statements have been prepared based on
information recorded in the Ordinary Course of Business and fairly present in
all material respects, subject to the applicable Carve-Out Principles, the total
revenue generated by, and the total compensation expenses attributable to all
direct employees of, the Retained Wholesale Acetylene Business as of the dates
thereof and for the periods covered thereby.
For purposes of this Section 4.8 and the Unaudited Financial Statements, (a)
“Packaged Gas Business” shall include those Packaged Contracts as were in
effect, and the other Packaged Assets as and to the extent they existed, at the
times and during the periods covered thereby, and does not reflect any Contracts
entered into, or assets acquired, after the dates thereof; and (b) “Retained
Wholesale Acetylene Business” shall include those Contracts of such business as
were in effect, and the other assets of such business as and to the extent they
existed, at the times and during the periods covered thereby, and does not
reflect any Contracts entered into, or assets acquired, after the dates thereof.
     4.9 No Undisclosed Liabilities. Except as set forth in Schedule 4.9 hereto
or as reflected in the Financial Statements or incurred in the Ordinary Course
of Business since December 31, 2006 reflecting a net increase in liabilities
(excluding liabilities included in the Final Closing NWC Amount) in an amount
not in excess of five million dollars ($5,000,000), as of the Closing Date, the
Operating Company will not have any direct or indirect liability of a kind
required by GAAP to be set forth on a financial statement or in the notes
thereto, that was not fully and adequately reflected or reserved against in the
Financial Statements or described on any Schedule, that, individually or in the
aggregate, constitutes a Business Material Adverse Effect.
     4.10 No Business Material Adverse Effect. Since December 31, 2006 through
the date hereof, there has not been any Business Material Adverse Effect. Except
as set forth in Schedule 4.10 or contemplated by the PG Restructuring, since
December 31, 2006 until the date

37



--------------------------------------------------------------------------------



 



hereof, none of the Seller, the Operating Company nor any of their Affiliates
(including, prior to the Bulk Closing, the Former Operating Company) has:
     (a) sold, leased, abandoned or otherwise transferred or disposed of (or
contracted to sell, lease or otherwise transfer) any assets or properties of the
Packaged Gas Business except dispositions (i) in the Ordinary Course of Business
and (ii) of Packaged Equipment that is obsolete or in unusable condition and not
necessary for the operation of the Packaged Gas Business;
     (b) suffered or incurred any damage, destruction or other casualty loss,
individually or in the aggregate, in excess of six hundred thousand dollars
($600,000) to any of the Packaged Assets or Leased Real Property, normal wear
and tear excepted;
     (c) other than in the Ordinary Course of Business or as required by Law,
increased the rate of compensation of, or paid or agreed to pay or increased any
benefit or incentive to (other than Stay Bonuses pursuant to Stay Bonus Letters
paid by the Operating Company), any of the Business Employees;
     (d) taken any action, other than in the Ordinary Course of Business, to
modify or change any accounting policies applicable to the Packaged Gas
Business; or
     (e) taken any action that would be prohibited after the date hereof under
subclauses (a), (c), (d), (k), (l), (m) or (o) of Section 6.8.
     (f) agreed, whether in writing or otherwise, to take an action described in
the foregoing clauses (a) through (e).
     4.11 Packaged Assets.
     (a) Upon consummation of the PG Restructuring, except as set forth on
Schedule 4.11(a)(i) and except for Permitted Liens, and subject to Section 6.19,
the Operating Company shall have good title to all the tangible personal
property and tangible assets comprising any part of the Packaged Assets (other
than the Owned Real Property and the Leased Real Property), free and clear of
all Liens, or shall have a valid lease or other right to use such personal
property and tangible assets comprising any part of the Packaged Assets for the
benefit of the Packaged Gas Business and such lease or other right shall
constitute or otherwise be pursuant to a Packaged Contract. Except as set forth
on Schedule 4.11(a)(ii), all tangible personal property and tangible assets
comprising any part of the Packaged Assets (other than the Owned Real Property
and the Leased Real Property) are, in all material respects, in operating
condition and repair, normal wear and tear excepted, sufficient for the conduct
of the Packaged Gas Business substantially as conducted as of the date hereof,
other than Packaged Equipment under or out of repair in the Ordinary Course of
Business. Upon consummation of the PG Restructuring, the Operating Company will
own or have a valid leasehold interest in, or other right to use, all of the
Packaged Assets, subject to Section 6.19, and shall not own any other material
assets or properties. The Packaged Assets, together with the rights and services
made available in the Transaction Documents, will constitute all of the assets
(real, personal or fixed), Permits, Contracts, properties and rights that are
necessary for the conduct of the Packaged Gas

38



--------------------------------------------------------------------------------



 



Business immediately following the Closing in substantially the same manner as
conducted as of the date hereof.
     (b) Set forth on Schedule 4.11(b) is a list, as of the date hereof, which
list is true, correct and complete in all material respects, of all motor
vehicles, tractors, cars, fork lifts, cylinder trailers, bulk-acetylene
trailers, leases with respect to the leased vehicles of the Business Employees,
tube trailers used in filling facilities, bulk-fuel tanks used in filling
facilities and bulk tanks used in filling facilities (including all related
equipment and machinery such as manifolds, pumps and vaporizers) (with a
description of whether each such motor vehicle, tractor, car, fork lift,
cylinder trailer, bulk-acetylene trailer, tube trailer or bulk tank is owned or
leased), and similar items of equipment having a value in excess of fifty
thousand dollars ($50,000) included in the Packaged Assets.
     (c) The Containers that are included in the Packaged Assets as determined
in accordance with the principles and methodologies set forth on Schedule DEF-N
are located at either: (i) customer locations, (ii) the docks, trucks or filling
facilities of the Seller, the Operating Company or any of their respective
Affiliates, (iii) cylinder depots, (iv) gas vendors or suppliers or (v) repair
locations. With respect to the Containers included in the Packaged Assets taken
as a whole, the practices of the Operating Company and, prior to the Bulk
Closing, the Former Operating Company relating to keeping and managing records
and customer contracting are reasonably consistent with industry practices. The
Operating Company owns at least 1,000,000 Containers. The Containers included in
the Packaged Assets, together with customer-owned Containers, are sufficient for
the conduct of the Packaged Gas Business substantially as conducted during the
twelve (12)-month period prior to the date hereof.
     4.12 Litigation and Proceedings.
     (a) Except (i) with respect to Environmental Laws, Environmental Permits,
Environmental Liabilities and any other matters related thereto (which are
covered exclusively by Section 4.22), (ii) employment and employee benefits
matters (which are covered exclusively by Section 4.20), and (iii) as set forth
in Schedule 4.12 hereto:
          (i) the Operating Company is not a party to, nor, to the knowledge of
the Seller, is it threatened in writing with, any Action by or before any
Governmental Body, in each case, that would be reasonably expected to result in
the awarding of damages in excess of three hundred thousand dollars ($300,000);
          (ii) the Operating Company is not subject to any Order and there are
no outstanding Orders relating to the Packaged Gas Business, the Packaged Assets
or the Leased Real Property;
          (iii) none of the Seller, the Operating Company or any of their
respective Affiliates is in violation of any Order relating to the Packaged Gas
Business, the Packaged Assets or the Leased Real Property; and
          (iv) there are no material Actions and, to the knowledge of the
Seller, there are no material Actions threatened in writing, relating to
defective parts, equipment,

39



--------------------------------------------------------------------------------



 



services or other products purchased, manufactured or shipped in the Ordinary
Course of Business of the Packaged Gas Business.
     (b) The Operating Company is not, and, prior to the Bulk Closing, the
Former Operating Company was not, a party to, or, to the knowledge of the
Seller, threatened in writing with, any Action by or before any Governmental
Body, in each case, that would be reasonably expected to result in the granting
of injunctive relief that (A) would impose a significant restriction on either
the Operating Company, the Packaged Gas Business, the Packaged Assets or the
Purchaser’s ability, after the Closing, to own and operate such assets in
substantially the same manner as conducted as of the date hereof or as they may
reasonably be expected to be foreseen to be conducted or (B) challenges or seeks
to enjoin or prevent any of the transactions contemplated by the Transaction
Documents and the transactions contemplated by the PG Restructuring Terms.
     4.13 Accounts Receivable. All Accounts Receivable have arisen in the
Ordinary Course of Business from bona fide transactions.
     4.14 Inventory. The Packaged Inventory has been purchased and maintained in
the Ordinary Course of Business. After taking into account the reserves on the
Financial Statements, the Packaged Inventory is usable or salable in the
Ordinary Course of Business and meets accepted industry standards for quality.
     4.15 Intellectual Property.
     (a) Schedule 4.15(a) sets forth a list of the primary domestic filings and
applications for Intellectual Property Utilized in the Packaged Gas Business and
owned or filed by or on behalf of each of the Seller, the Operating Company and
each of their respective Affiliates, as applicable. All domestic filings and
applications for the Intellectual Property Utilized in the Packaged Gas Business
and owned or filed by or on behalf of the Seller, the Operating Company and each
of their respective Affiliates, as applicable, are valid and enforceable, except
to the extent any failure to be valid and enforceable would not constitute a
Business Material Adverse Effect.
     (b) Subject to Section 6.11(k), Schedule 4.15(b) sets forth a list of all
IP Licenses (including agreements for material Off-the-Shelf Software) Utilized
in the Packaged Gas Business. All such IP Licenses are valid, enforceable, and
in full force and effect and will continue to be on identical terms immediately
following the completion of the transactions contemplated by this Agreement and
the transactions contemplated by the PG Restructuring Terms, subject to
Section 6.19.
     (c) The Seller, the Operating Company and, prior to the Bulk Closing, the
Former Operating Company have taken commercially reasonable actions to maintain
and protect the Intellectual Property Utilized in the Packaged Gas Business and
have taken all commercially reasonable precautions to protect the secrecy,
confidentiality and value of any Trade Secret that is an element of such
Intellectual Property and the proprietary nature and value of such Intellectual
Property.

40



--------------------------------------------------------------------------------



 



     (d) To the knowledge of the Seller, (i) the operation of the Packaged Gas
Business as currently conducted does not infringe or otherwise violate any
United States Intellectual Property of any Third Party and (ii) no Third Party
is materially infringing or violating any Intellectual Property owned or
exclusively licensed by the Company or by the Seller, the Operating Company or,
prior to the Bulk Closing, the Former Operating Company and Utilized in the
Packaged Gas Business.
     (e) No Action is pending and no written claim has been made against the
Operating Company or, prior to the Bulk Closing, the Former Operating Company
or, to the knowledge of the Seller, is threatened in writing, contesting the
right to use, sell or license, any Intellectual Property Utilized in the
Packaged Gas Business.
     (f) No present or former employee or consultant of the Seller, the
Operating Company or, prior to the Bulk Closing, the Former Operating Company
and no other Person owns or has made any claim to own any proprietary, financial
or other interest, direct or indirect, in whole or in part, in the Intellectual
Property Utilized in the Packaged Gas Business that would conflict with the
rights of the Operating Company in same after the transactions contemplated by
this Agreement and by the PG Restructuring Terms are consummated, subject to
Section 6.19.
     (g) Other than the Delivered Applications identified on Schedule DEF-K, the
Specified Packaged Software and the Proprietary Software licensed pursuant to
Section 6.11(h), there is no other Software Utilized in the Packaged Gas
Business that is owned by the Seller, the Operating Company or any of their
Affiliates.
     (h) Upon the consummation of the transactions contemplated by this
Agreement and by the PG Restructuring Terms, subject to Section 6.19, and
pursuant to the terms of the Transaction Documents, except as set forth in
Schedule 4.15(h), the Operating Company will have rights to all Intellectual
Property (by way of its ownership of the Packaged Intellectual Property, through
the various Intellectual Property licenses described in Section 6.11 or
otherwise), in each case, (x) as reasonably necessary to service the customers
of the Packaged Gas Business as such customers are served by the Packaged Gas
Business as of the date hereof or (y) as reasonably necessary to operate the
Packaged Gas Business at not less than the rate of operation (including, but not
limited to, rate of production and sales) as of the Closing Date.
     4.16 Real Property. Except with respect to Environmental Laws,
Environmental Permits, Environmental Liabilities and any other matters related
thereto (which are covered exclusively by Section 4.22):
     (a) Ownership of Premises. Upon the consummation of the PG Restructuring,
subject to Section 6.19, the Operating Company shall be the owner of good and
valid fee title to the Owned Real Property, free and clear of all Liens (other
than Permitted Liens). During the period in which the Seller, the Operating
Company or any of their Affiliates were the owners or conducted operations on
such Owned Real Property, none of them created or permitted the creation of any
Liens that would render title to said Owned Real Property unmarketable as of the
Closing. Except as set forth in Schedule 4.16(a), all of the land, buildings,
structures and other Improvements primarily used in the conduct of the Packaged
Gas Business are included in the Real Property. To the knowledge of the Seller,
there are no encroachments or other facts or

41



--------------------------------------------------------------------------------



 



conditions affecting any parcel of Owned Real Property that would be revealed by
an accurate survey or careful physical inspection thereof other than Permitted
Real Property Exceptions.
     (b) Leased Properties. The Seller has heretofore made available to the
Purchaser, true and complete copies of all Real Property Leases (including all
modifications, amendments and supplements thereto). Except as set forth on
Schedule 4.16(b), (i) each Real Property Lease is valid, binding and in full
force and effect, and all rent and other sums and charges due and payable by the
tenant thereunder are current or will be paid within the applicable notice or
grace period, if any, prior to Closing, (ii) none of the Seller, the Operating
Company or any of their respective Affiliates has received any written notice of
any current default or termination under any Real Property Lease, (iii) no
termination event or condition or uncured default on the part of the Seller, the
Operating Company or any of their respective Affiliates or, to the knowledge of
the Seller, the landlord, exists under any Real Property Lease, and (iv) to the
knowledge of the Seller, no event has occurred and no condition exists which,
with the giving of notice or the lapse of time or both, would constitute such a
material defect or termination event or condition. Neither the Seller, the
Operating Company or any of their respective Affiliates have any ownership,
financial or other interest in the landlord under any Real Property Lease. Upon
the consummation of the PG Restructuring, subject to Section 6.19, the Operating
Company shall hold the leasehold estate under and interest in the Real Property
Leases free and clear of all Liens other than Permitted Liens.
     (c) Condition and Operation of Improvements. All components of all
buildings, structures and other improvements included within the Real Property
(the “Improvements”), including the roofs and structural elements thereof and
the heating, ventilation, air conditioning, plumbing, electrical, mechanical,
sewer, waste water, storm water, paving and parking equipment, systems and
facilities included therein, are in operating condition and repair, normal wear
and tear excepted, sufficient for the conduct of the Packaged Gas Business
substantially as conducted as of the date hereof.
     (d) No Options. Except as set forth in Schedule 4.16(d) and as set forth in
the Real Property Leases, none of the Seller, the Operating Company or any of
their respective Affiliates holds, and none of them is obligated under or a
party to, any option, right of first refusal or other contractual right to
purchase, acquire, sell, dispose of, or lease any of the Real Property or any
portion thereof or interest therein. Except as set forth in Schedule 4.16(d),
there are no leases, subleases, licenses or other agreements granting to any
Person other than the Operating Company any right to the possession, use,
occupancy or enjoyment of the Real Property or any portion thereof other than in
the Ordinary Course of Business. None of the Seller, the Operating Company or
any of their respective Affiliates in possession of the Real Property has
vacated or abandoned any portion of the Real Property or given notice to any
Third Party of its intent to do the same.
     (e) Condemnation. There is no pending, and none of the Seller, the
Operating Company or any of their respective Affiliates has received written
notice of any, and, to the knowledge of the Seller, there is no threatened or
contemplated, taking or condemnation proceeding affecting any part of the Real
Property or of any sale or other disposition of any part of the Real Property in
lieu of condemnation.

42



--------------------------------------------------------------------------------



 



     (f) Casualty. No portion of the Real Property has suffered any material
damage by fire or other casualty which has not been repaired and/or
substantially restored.
     4.17 Permits. Schedule 4.17 includes a true, correct and complete list of
all Permits that are necessary for the operation of the Packaged Gas Business
substantially as conducted as of the date hereof or necessary for the current
use of the Packaged Assets substantially as used as of the date hereof (the
“Material Permits”). Except as set forth in Schedule 4.17, and except with
respect to Environmental Permits (which are covered exclusively by
Section 4.22), none of the Seller, the Operating Company or any of their
respective Affiliates has received written notice that any Material Permits are
not in full force and effect, and no claim of which the Seller, the Operating
Company or any of their respective Affiliates has received written notice is
pending or, to the knowledge of the Seller, threatened in writing seeking the
revocation or limitation of any such Material Permit. Each of the Seller and the
Operating Company and each of their respective Affiliates, as applicable, are in
compliance in all material respects with the terms of the Material Permits.
     4.18 Agreements.
     (a) Schedule 4.18(a) hereto lists all Packaged Contracts in effect on the
date hereof of the following types:
          (i) Contracts containing executory obligations in an amount reasonably
expected to exceed two hundred and fifty thousand dollars ($250,000) per annum
(calculated on the basis of revenues for the twelve (12)-month period ending
December 31, 2006);
          (ii) Contracts required to be disclosed in subclause (i) above with
customers or suppliers of the Packaged Gas Business for the sharing of fees, the
rebating of charges or other similar arrangements;
          (iii) Contracts containing covenants or terms that otherwise affect
the Packaged Gas Business and that (A) restrict the ability of the Seller, the
Operating Company (or after the Closing, the Purchaser) to compete in any line
of business or with any Person in any geographical area or (B) restrict the
ability of any other Person to compete with the Seller, the Operating Company or
the Former Operating Company (or after the Closing, the Purchaser) in any line
of business or in any geographical area (excluding any restrictive covenants
entered into between the Operating Company, on the one hand, and any current or
former employee of the Seller or the Operating Company, on the other hand);
          (iv) Contracts required to be disclosed in subclause (i) above
containing any rights of first refusal or rights of first option, in each case,
in favor of any Third Party;
          (v) Contracts required to be disclosed in subclause (i) above
containing any “most favored nation” type provision;

43



--------------------------------------------------------------------------------



 



          (vi) certain specified IP Licenses to be assigned to the Purchaser,
subject to the terms and conditions set forth in Schedule 4.18(a)(vi) (the
“Packaged IP Licenses”); and
          (vii) Contracts required to be disclosed in subclause (i) above
containing any “take or pay” type provision in favor of the Third Party.
Except as noted on Schedule 4.18(a), prior to the Closing, true and complete
copies of the Material Contracts (redacted to remove identifying information for
customers), in each case, as amended, supplemented or otherwise modified to the
date hereof, will be provided to the Purchaser.
     (b) Except as noted on Schedule 4.18(a), each of the Material Contracts
contains the entire agreement of the parties thereto with respect to the subject
matter thereof and constitutes the legal, valid and binding obligation of either
the Seller or the Operating Company, is in full force and effect and is
enforceable against the Seller or the Operating Company that is party thereto in
accordance with its terms except as enforcement may be limited by
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar Laws affecting creditors’ rights generally and
(ii) general principles of equity. Neither the Seller nor the Operating Company
is in material default under any Material Contract to which it is a party, nor
to the knowledge of the Seller, does any condition exist that, with notice or
lapse of time or both, would constitute a material default thereunder by the
Seller or the Operating Company party thereto. To the knowledge of the Seller,
no other party to any Material Contract is in material default thereunder, nor
does any condition exist that, with notice or lapse of time or both, would
constitute a material default thereunder. Except as set forth on
Schedule 4.18(b), neither the Seller nor the Operating Company has received
written notice that any Person intends to terminate (whether for cause or
convenience) or default under any Material Contract before its stated term, if
any. To the extent the Former Operating Company remains a party to any Material
Contract as of the date hereof, the representations made above in this
Section 4.18(b) shall apply, mutatis mutandis, to such Material Contracts at the
time immediately prior to the Bulk Closing.
     4.19 Customers.
     (a) Schedule 4.19(a) lists, by dollar volume paid for the twelve
(12) months ended on December 31, 2006, each of the top fifty (50) customers (as
identified by customer number) of the Packaged Gas Business during such period
(each such customer, a “Material Customer” and, collectively, the “Material
Customers”). Except as set forth on Schedule 4.19(a), no Material Customer has,
within the twelve (12) months prior to the date hereof, threatened in writing to
cancel or otherwise terminate the relationship between such Material Customer
and the Packaged Gas Business.
     (b) All of the books, records and other documents (whether on paper,
computer diskette, tape, electronic or other storage media) relating to
customers of the Packaged Gas Business have been maintained in the Ordinary
Course of Business.

44



--------------------------------------------------------------------------------



 



     4.20 Employees.
     (a) Schedule 4.20(a) lists all Employee Benefit and Compensation Plans.
Schedule 4.20(a) separately identifies each Employee Benefit and Compensation
Plan that (i) is a multiemployer plan as defined in Section 3(37) of ERISA (a
“MultiEmployer Plan”), (ii) is a defined benefit plan subject to Title IV of
ERISA, (iii) is a multiple employer plan as defined in Section 413(c) of the
Code or (iv) provides for or makes available post-employment welfare benefits or
coverage with an aggregate annual cost that could reasonably be expected to
exceed two hundred and fifty thousand dollars ($250,000), except as may be
required under COBRA, at the expense of the employee or former employee. The
Seller has made available to the Purchaser, as of the date of this Agreement,
the most recent estimate (if any) provided to the Operating Company by each
MultiEmployer Plan set forth on Schedule 4.20(a) of the amount of contingent
withdrawal liability that the Operating Company and its ERISA Affiliates would
incur upon a complete withdrawal by the Operating Company and its ERISA
Affiliates from such MultiEmployer Plan.
     (b) Except as set forth on Schedule 4.20(b), (i) each Employee Benefit and
Compensation Plan has been established and administered, in all material
respects, in accordance with its terms and in compliance with the applicable
provisions of ERISA, the Code and all other applicable Laws, rules and
regulations, (ii) with respect to any Employee Benefit and Compensation Plan,
other than routine applications for benefits, no Liens or lawsuits by any person
or Governmental Body, formal complaints by any Governmental Body or material
complaints by any other person have been filed or made against such Employee
Benefit and Compensation Plan or the Operating Company or, prior to the Bulk
Closing, the Former Operating Company or, to the knowledge of the Seller,
against any other Person or party and, to the knowledge of the Seller, no such
Liens, lawsuits or complaints are contemplated, have been threatened or are
reasonably likely to occur and (iii) except as would not reasonably be expected
to result in material liability, no individual who has performed services for
the Seller, the Operating Company or any of their respective Affiliates, as
applicable, with respect to the Packaged Gas Business, has been improperly
excluded from participation in any Employee Benefit and Compensation Plan.
     (c) Except as set forth on Schedule 4.20(c), (i) none of the Seller, the
Operating Company nor any of their Affiliates has terminated (or filed a notice
of intent to terminate) an employee benefit pension plan (within the meaning of
Section 3(2) of ERISA) or taken any other action with respect to any Employee
Benefit and Compensation Plan that could reasonably be expected to result in a
Lien on any of the assets of the Operating Company, including any Packaged
Assets, under Title IV of ERISA and (ii) no Action against the Seller, the
Operating Company, including any Packaged Assets, or any of their Affiliates
that could result in a Lien on any of the assets of the Operating Company under
Title IV of ERISA has been commenced by any Third Party or, to the knowledge of
the Seller, is threatened by any Third Party.
     (d) Except as set forth on Schedule 4.20(d), the transactions contemplated
by this Agreement and by the PG Restructuring Terms, and the Transaction
Documents will not cause the Purchaser to incur any liability with respect to
the PBGC or under the Code or ERISA or otherwise, including any MultiEmployer
Plan withdrawal liability or, with respect to benefits

45



--------------------------------------------------------------------------------



 



or compensation due to Business Employees, in each case with respect to any
Employee Benefit and Compensation Plan.
     (e) With respect to the Business Employees and the Packaged Gas Business,
except as set forth on Schedule 4.20(e):
          (i) no Collective Bargaining Agreement exists or, since January 1,
2002 has existed or been in force or effect, between the Seller, the Operating
Company or any of their respective Affiliates, as applicable, on the one hand,
and any labor organization, on the other hand;
          (ii) none of the Seller, the Operating Company or any of their
respective Affiliates, as applicable, has received written notice that any
representation question presently exists, and no petition concerning
representation under the National Labor Relations Act, as amended, is or, since
January 1, 2002, has been pending or to the knowledge of the Seller, threatened;
          (iii) no claims, charges, grievances, complaints of a formal nature or
presented in writing (collectively, “Covered Claims”) and no lawsuits, trials,
hearings, adjudications or proceedings brought by or on behalf of employees,
unions or others who are or have been performing work or services for the
Seller, the Operating Company or any of their respective Affiliates, as
applicable (collectively, “Employment Claims”), since January 1, 2002, have been
initiated, are pending, or to the knowledge of the Seller, are threatened or
have been resolved; the Seller, the Operating Company and their respective
Affiliates (collectively “Seller Entities”) make the above representations with
respect to Covered Claims based on (i) information known or reasonably available
to the current human resources representatives or current other management
personnel associated with the Seller Entities; and (ii) written documents and
records maintained by or reasonably available to current human resources
representatives or current other management personnel associated with the Seller
Entities; the parties agree it will not be considered a breach of this Agreement
if the Seller Entities inadvertently fail to set forth in Schedule 4.20(e) any
Covered Claims beyond those covered by subparts (i) and (ii) of this sentence;
for the avoidance of doubt, as used in this Section 4.20(e), Employment Claims
are limited to matters that are or were the subject of a formal investigation or
brought before any court, agency, arbitrator, mediator, judge or Governmental
Body charged, in whole or in part, with oversight over employment or labor
practices;
          (iv) no labor dispute, strike, picketing, public campaign or boycott,
work slowdown, or work stoppage is or, since January 1, 2002, has been pending
or to the knowledge of the Seller, threatened;
          (v) no Order has been rendered or issued, and no settlement or
agreement has been entered into or executed, since January 1, 2002 regarding any
matter set forth in this Section 4.20(e); and
          (vi) the Packaged Gas Business has been operated in compliance in all
material respects with all Labor Laws.

46



--------------------------------------------------------------------------------



 




     (f) Schedule 4.20(f)-1 contains a true and complete list of all of the
Business Employees (which list shall identify each such Business Employee by his
or her employee number) as of the date of this Agreement and will be revised at
the Closing to contain a true and complete list of all the Business Employees
(identified by employee name) as of the Closing. Schedule 4.20(f)-1 shall
identify each Business Employee’s date of hire, title, salary or hourly rate of
pay, bonus target for the current fiscal year, bonus actually paid or payable
for the two (2) most recent fiscal years, other compensation and work location
and leave status, together with any vacancies. Except as set forth on
Schedule 4.20(f)-2, since the date twelve (12) months prior to and as of the
date of this Agreement, no annual salary or wage rate increases have been
implemented by the Seller, the Operating Company or any of their respective
Affiliates with respect to the Business Employees, except for annual salary or
wage rate increases, promotions and transfers made in the Ordinary Course of
Business or as may be required by Law or Contract.
     (g) Seller has complied with WARN relative to any and all “employment
losses” as defined in WARN that have taken place up to the Closing Date.
     (h) Prior to the date hereof, the Seller has provided, to its knowledge, to
the Purchaser a copy of each “Non-Competition Agreement” in effect for each
Business Employee who works in a senior executive or sales capacity and the form
of agreement that is in effect, if any, for each other Business Employee. As
used here, “Non-Competition Agreement” shall mean any restrictive covenant
agreement that contains confidentiality provisions, non-competition provisions
or non-solicitation provisions.
     4.21 Compliance with Laws. Except as set forth in Schedule 4.21, except
with respect to Environmental Laws, Environmental Permits, Environmental
Liabilities and any other matters related thereto (which are covered exclusively
by Section 4.22) and except with respect to Business Employees, Employee
Benefits and Compensation Plans and any other matters related thereto (which are
covered exclusively by Section 4.20), (a) each of the Seller and the Operating
Company is, in all material respects, in compliance with all Laws pertaining to
the Packaged Gas Business, the Packaged Assets and the Leased Real Property and
(b) none of the Seller, the Operating Company or, prior to the Bulk Closing, the
Former Operating Company has received any written notice of, or been charged in
writing with, any violation of any material Law pertaining to the Packaged Gas
Business, the Packaged Assets, the Leased Real Property or the Operating
Company.
     4.22 Environmental. Except as set forth in Schedule 4.22:
     (a) the Operating Company, the Packaged Gas Business, the Packaged Assets
and the Leased Real Property are in compliance with all Environmental Laws;
     (b) each of the Seller, the Operating Company and, prior to the Bulk
Closing, the Former Operating Company has obtained and, if applicable, is in
compliance with all Environmental Permits necessary for the operation of the
Packaged Gas Business as currently conducted by it, and there are no pending,
or, to the knowledge of the Seller, threatened Actions or Orders to revoke or
limit any such Environmental Permits;

47



--------------------------------------------------------------------------------



 



     (c) there are no currently existing conditions, facts or circumstances that
would reasonably be likely to cause any Environmental Permit to be revoked or
adversely revised, other than the expiry of such Environmental Permits in due
course, and there are no currently existing conditions, facts or circumstances
that would reasonably be likely to prevent the renewal or replacement of such
Environmental Permits on reasonable terms;
     (d) there are no pending Actions or Orders arising under or pursuant to any
Environmental Law relating to the operation of the Packaged Gas Business, and,
to the knowledge of the Seller, no such Action or Order is threatened by any
Governmental Body or private party;
     (e) there is no Condition on, under or about the Owned Real Property, the
Leased Real Property or the real property that is subject to the Real Property
Leases for which there is a legal obligation to perform any Remediation;
     (f) all material environmental investigation and/or assessment reports
relating to the Owned Real Property, the Leased Real Property or real property
that is subject to the Real Property Leases that have been issued after
January 1, 2005 and that are in the possession or control of either the Seller,
the Operating Company or any of their respective Affiliates have been made
available either to the Purchaser or its agents or representatives; and
     (g) this Section 4.22 is the exclusive representation and warranty of the
Seller with respect to Environmental Laws, Environmental Liabilities,
Environmental Permits and any other matters related thereto.
     4.23 Taxes. Except as set forth in Schedule 4.23:
     (a) the Operating Company has not “checked the box” under applicable
Treasury Regulations to be treated as a corporation for United States federal
income tax purposes;
     (b) all Tax Returns required to be filed by or with respect to the
Operating Company have been properly prepared and timely filed, and all such Tax
Returns (including information provided therewith or with respect to thereto)
are true, complete and correct in all respects;
     (c) the Operating Company has fully and timely paid all Taxes owed by it
(whether or not shown on any Tax Return) and has made adequate provision for any
Taxes that are not yet due and payable, for all taxable periods, or portions
thereof, ending on or before the date hereof;
     (d) there are no outstanding agreements extending or waiving the statutory
period of limitations applicable to any claim for, or the period for the
collection or assessment or reassessment of, Taxes due from the Operating
Company for any taxable period and no request for any such waiver or extension
is currently pending;
     (e) no audit or other proceeding by any Governmental Body is pending or
threatened with respect to any Taxes due from or with respect to the Operating
Company, and no

48



--------------------------------------------------------------------------------



 



Governmental Body has given notice of any intention to assert any deficiency or
claim for additional Taxes against the Operating Company;
     (f) none of the Seller, the Operating Company or any of their respective
Affiliates has received written notice of any claim from any Governmental Body
in a jurisdiction where such Affiliate or the Operating Company does not file
Tax Returns that such entities are or may be subject to taxation by that
jurisdiction by reason of the operation of the Packaged Gas Business or
otherwise;
     (g) no Tax deficiencies (including penalties and interest) of any kind have
been assessed against the Operating Company, other than deficiencies that have
been satisfied by payment or settlement, or withdrawn;
     (h) there are no Liens for Taxes upon the assets or properties of the
Operating Company or any of its applicable Affiliates, including the Packaged
Assets, except for Permitted Liens;
     (i) the Operating Company has not taken any reporting position on a Tax
Return, which reporting position (i) if not sustained would be reasonably
likely, absent disclosure, to give rise to a penalty for substantial
understatement of federal income Tax under Section 6662 of the Code (or any
similar provision of state, local, or foreign Tax law), and (ii) has not
adequately been disclosed on such Tax Return in accordance with
Section 6662(d)(2)(B) of the Code (or any similar provision of state, local, or
foreign Tax law);
     (j) the Operating Company is not a party to any agreement relating to the
sharing, allocation or indemnification of Taxes, or any similar agreement,
contract or arrangement, (collectively, “Tax Sharing Agreements”). The Operating
Company has no liability for Taxes of any Person under Treasury Regulation §
1.1502-6, Treasury Regulation § 1.1502-78 or similar provision of state, local
or foreign law, as a transferee or successor, by contract, or otherwise;
     (k) the Operating Company has withheld from its employees, independent
contractors, creditors, stockholders and Third Parties and timely paid to the
appropriate Governmental Body proper and accurate amounts in all respects for
all periods ending on or before the Closing Date in compliance with all Tax
withholding and remitting provisions of applicable Laws. The Operating Company
has complied in all respects with all Tax information reporting provisions of
all applicable Laws;
     (l) the Operating Company has not agreed, and is not required to make, any
adjustment under Section 481(a) of the Code, and no Governmental Body has
proposed any such adjustment or change in accounting method;
     (m) any adjustment of Taxes of the Operating Company made by the Internal
Revenue Service (the “IRS”), which adjustment is required to be reported to the
appropriate state, local, or foreign Governmental Bodies, has been so reported;
     (n) the Operating Company has not executed or entered into a closing
agreement pursuant to Section 7121 of the Code or any similar provision of
state, local or foreign

49



--------------------------------------------------------------------------------



 



law, and the Operating Company is not subject to any private letter ruling of
the IRS or comparable ruling of any other Governmental Body;
     (o) none of the Packaged Assets constitute “tax exempt use property” within
the meaning of Section 168(h)(1) of the Code; and
     (p) none of the Packaged Assets is property required to be treated as being
owned by another person pursuant to the provisions of Section 168(f)(8) of the
Internal Revenue Code of 1954, as amended, and in effect immediately prior to
the enactment of the Tax Reform Act of 1986.
     4.24 Transactions with Affiliates and Related Parties. Except as disclosed
in Schedule 4.24, there are no existing Contracts, transactions or other
arrangements (“Affiliate Arrangements”), between the Operating Company, on the
one hand, and the Seller or any of its Affiliates (other than the Operating
Company), on the other hand. Except as set forth on Schedule 4.24 or as
contemplated by the PG Restructuring, and subject to the Transaction Documents,
prior to the Closing, all such Affiliate Arrangements shall be terminated
without any liability or obligation to the Operating Company.
     4.25 No Other Representations and Warranties. Except for the
representations and warranties contained in this Agreement (as modified by the
Schedules hereto and as supplemented and amended in accordance with the terms of
this Agreement), none of the Seller, the Operating Company or any of its
Affiliates or any other Person makes any other express or implied representation
or warranty with respect to the Packaged Gas Business, the Operating Company,
the Purchased Equity Interests, the transactions contemplated by this Agreement,
or with respect to any financial information or other information provided to
the Purchaser, whether on behalf of the Seller, the Operating Company or any of
their Affiliates or such other Persons, including as to (a) merchantability or
fitness of any assets or properties for any particular use or purpose, (b) the
use of the assets of the Packaged Gas Business and the operation of the Packaged
Gas Business by the Purchaser after the Closing or (c) the probable success or
profitability of the ownership, use or operation of the Operating Company or the
Packaged Gas Business by the Purchaser after the Closing, and each of the Seller
and the Operating Company disclaims any representations or warranties not
contained in this Agreement, whether made by the Seller, the Operating Company
or any of their Affiliates, officers, directors, employees, agents or
representatives. Except for the representations and warranties contained in this
Agreement (as modified by the Schedules, as supplemented in accordance with the
terms of this Agreement), each of the Seller and the Operating Company hereby
disclaims all liability and responsibility for any representation, warranty,
projection, forecast, statement, or information made, communicated, or furnished
(orally or in writing) to the Purchaser or its Affiliates or representatives
(including any opinion, information, projection, or advice that may have been or
may be provided to the Purchaser by any director, officer, employee, agent,
consultant, or representative of the Seller, the Operating Company or any of
their Affiliates).
SECTION 5
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
     The Purchaser represents and warrants to the Seller as follows:

50



--------------------------------------------------------------------------------



 



     5.1 Corporate Organization. The Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
It has all requisite corporate power to own, lease and operate its properties
and to carry on its business as now being conducted.
     5.2 Corporate Authority. The Purchaser has all requisite corporate power
and authority (a) to enter into, execute and deliver each applicable Transaction
Document, (b) to consummate the transactions contemplated by each applicable
Transaction Document, and (c) to perform fully its obligations under each
applicable Transaction Document. All corporate acts and other proceedings
required to be taken by or on the part of the Purchaser and its stockholders to
authorize it to execute, deliver and perform the Transaction Documents and the
transactions contemplated thereby have been duly and properly taken, and no
other corporate action by the Purchaser or its stockholders is required for the
due execution, delivery or performance of this Agreement or the other
Transaction Documents. This Agreement has been duly authorized, executed and
delivered by the Purchaser and constitutes, and each of the other Transaction
Documents has been duly authorized by the Purchaser and when duly executed and
delivered by the Purchaser will constitute, valid and binding obligations of the
Purchaser, enforceable against the Purchaser in accordance with their respective
terms, assuming due execution and delivery hereof and thereof by the Seller and
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar Laws, now or hereafter in effect, relating to, or
affecting the rights of creditors or creditors’ rights generally or by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding at law or in equity).
     5.3 No Violation. Except for the Consents to be obtained under Section 4.6
and the making of all filings and notifications set forth in Schedule 5.4, the
execution and delivery by the Purchaser of the Transaction Documents and its
consummation of the transactions contemplated thereby will not (a) violate the
certificate of incorporation or bylaws of the Purchaser, (b) violate any Law by
which the Purchaser is bound or subject, (c) result in the creation of a Lien on
the assets of the Purchaser or (d) violate, conflict with or result in any
breach of any provision of, or constitute, whether after the giving of notice or
lapse of time or both, a default under any Contract to which the Purchaser is a
party, excluding, in the case of the foregoing clauses (b), (c) and (d),
violations, breaches and defaults which, either individually or in the
aggregate, would not reasonably be expected to have a material adverse effect on
the Purchaser’s ability to consummate the transactions contemplated by the
Transaction Documents.
     5.4 Governmental Approvals. No Consent of any Governmental Body is required
in connection with the execution and delivery by the Purchaser of the
Transaction Documents or its consummation of the transactions contemplated
thereby or its performance of any of the provisions thereof on or after the
Closing Date, except (a) filing by the Purchaser with the DOJ and the FTC of a
notification and report form pursuant to the HSR Act, and the expiration or
termination of all waiting periods associated therewith and (b) where failure to
obtain such Consent would not have a material adverse effect on the Purchaser’s
ability to consummate the transactions contemplated by the Transaction Documents
to which it is or shall be a party and (c) those set forth in Schedule 5.4.

51



--------------------------------------------------------------------------------



 



          5.5 Availability of Funds. The Purchaser has delivered a true, correct
and complete copy of the $1.6 billion senior unsecured credit facility,
effective as of the July 25, 2006 (the “Credit Agreement”) among the Purchaser
and Bank of America, N.A., as U.S. Agent, The Bank of Nova Scotia, as Canadian
Agent, JPMorgan Chase Bank, N.A., as Syndication Agent, and certain other
lenders, to provide the Purchaser with debt financing of up to $1.6 billion (the
“Financing”). Subject to its terms and conditions, the Financing when funded,
together with the Purchaser’s cash on hand, will provide the Purchaser financing
sufficient to pay the Purchase Price and to consummate the transactions
contemplated hereby.
          5.6 Employee Benefits. Prior to the date of this Agreement, the
Purchaser has provided to the Seller a true and complete summary of the material
benefits that it currently offers to employees who are similarly situated to the
Transferred Employees.
          5.7 Independent Investigation; Seller’s Representations.
     Except for the representations and warranties contained in this Agreement
(as modified by the Schedules hereto and as supplemented and amended in
accordance with the terms of this Agreement), the Purchaser acknowledges and
agrees that neither the Seller, the Operating Company or any of their Affiliates
or any other Person makes any other express or implied representation or
warranty with respect to the Operating Company, the Purchased Equity Interests,
the Packaged Gas Business or the transactions contemplated by this Agreement, or
with respect to any financial information or other information provided to the
Purchaser, whether on behalf of the Seller, the Operating Company or any of
their Affiliates or such other Persons, including as to (a) merchantability or
fitness of any assets or properties for any particular use or purpose, (b) the
use of the assets of the Packaged Gas Business and the operation of the Packaged
Gas Business by the Purchaser after the Closing or (c) the probable success or
profitability of the ownership, use or operation of the Operating Company or the
Packaged Gas Business by the Purchaser after the Closing, and the Seller and the
Operating Company disclaims any other representations or warranties not
contained in this Agreement, whether made by the Seller, the Operating Company
or any of their Affiliates, officers, directors, employees, agents or
representatives. The Purchaser acknowledges and agrees that, except for such
representations and warranties contained therein, the Operating Company, its
assets and properties and the Packaged Gas Business are being transferred on a
“where is” and, as to condition, “as is” basis. Any claims Purchaser may have
for breach of representation or warranty shall be based solely on the
representations and warranties set forth in this Agreement (as modified by the
Schedules hereto and as supplemented and amended in accordance herewith). Except
as set forth in this Agreement, none of the Seller, the Operating Company or any
of their Affiliates or any other Person will have or be subject to any liability
or indemnification obligation to the Purchaser or any other person resulting
from the distribution to the Purchaser, or the Purchaser’s use of, any such
information, document, or material made available to the Purchaser in the data
room, management presentations or in any other form in expectation of the
transactions contemplated by this Agreement. Accordingly, Purchaser represents
and warrants that it is relying on no representations, warranties or disclosures
by the Seller, the Operating Company or any of their Affiliates or any other
Person as an inducement to enter into this Agreement or to consummate the
transactions contemplated herein, other than as set forth in this Agreement.

52



--------------------------------------------------------------------------------



 



SECTION 6
FURTHER COVENANTS
     The parties hereto hereby further covenant and agree as follows:
     6.1 Access to Information and Documents; Pre-Closing Cooperation.
     (a) From and after the date hereof until the Closing Date, subject to
Section 6.1(c), the Seller shall, and shall cause the Operating Company to, give
the officers, employees, representatives, financing sources, accountants and
other designees of the Purchaser (collectively, the “Purchaser Parties”)
reasonable access, during normal business hours following reasonable prior
notice, to the Real Property, properties, written Contracts (redacted to remove
identifying information for customers with unredacted copies being provided at
least ten (10) days prior to the Closing Date) and other assets, books and
records and officers and employees of the Seller and the Operating Company
related to the Packaged Gas Business and the Packaged Assets and to reasonably
furnish to the Purchaser and its aforesaid representatives such financial,
technical, operating and other information of the Operating Company pertaining
to the Packaged Gas Business and the Packaged Assets as shall exist and as the
Purchaser shall from time to time reasonably request and shall provide such
assistance as is reasonably requested by the Purchaser in connection with third
party appraisers determining fair market valuations relating to tangible and
intangible assets; provided, however, that each such outside representative,
financing source, accountant or other designee of the Purchaser shall first
execute an instrument reasonably satisfactory to the Seller to agree to be
subject to a duty to maintain the confidentiality of any information so received
in accordance with the terms of the Confidentiality Agreement. Such reasonable
access shall not include access for the preparation of either Phase I or Phase
II environmental assessments. No investigation by the Purchaser or the Purchaser
Parties shall diminish or obviate any of the representations or warranties of
the Seller contained in this Agreement. All requests for access to the Real
Property, properties, written Contracts and other assets, books and records of
the Packaged Gas Business or the Operating Company shall be made to such
representatives of the Seller as the Seller shall designate, who shall respond
promptly to any reasonable requests by the Purchaser and shall be solely
responsible for coordinating all such requests and all access permitted
hereunder, and no such access or such request for access shall be made through
or by any other person. Seller shall be entitled to have a representative attend
any meetings between the Purchaser or its representatives and any employee of
the Operating Company.
     (b) Without limiting the generality of the foregoing, from and after the
date hereof until the Closing Date, subject to Section 6.1(c), the Seller, on
the one hand, and the Purchaser, on the other hand, shall use commercially
reasonable efforts to cause their respective Affiliates, representatives,
suppliers and service providers to cooperate in good faith with the other party
to enable the orderly transition of the Packaged Gas Business. Promptly
following the date hereof, the parties shall use commercially reasonable efforts
to take the actions set forth on Schedule 6.1 at the times and for the purposes
set forth on Schedule 6.1 and shall designate appropriate personnel and
cooperate to develop processes to, and promptly following the FTC Preliminary
Approval Date the Seller shall use commercially reasonable efforts to, assist
the Purchaser in transitioning the functions of the Packaged Gas Business,
including the following activities: (i) conducting demonstrations of business
processes and systems, (ii) assisting in the

53



--------------------------------------------------------------------------------



 



transfer and implementation of the information technology applications and
databases primarily used in the Packaged Gas Business, (iii) performing data
extracts and file transfers, (iv) cooperating with the Purchaser to communicate
at the Closing with customers and Business Employees notifying them of the
transaction and resultant change in ownership of the Packaged Gas Business and
other particulars associated with the transition to the Purchaser (which
communications shall be mutually reasonably satisfactory to both parties),
(v) developing a plan for termination or transition of benefit plans and
(vi) providing information necessary to migrate payroll and benefits
information; provided, that such transition activities shall be subject to the
terms of a “clean team” agreement in form and substance reasonably satisfactory
to both parties. The parties agree that the integration of the Packaged Gas
Business with the Purchaser’s business and operations is the Purchaser’s
responsibility and shall be at the risk of the Purchaser and, without
diminishing their obligations under this Section 6.1, the Seller make no
representation or warranty or other assurance of the success of the Purchaser’s
integration activities.
     (c) Notwithstanding anything in this Section 6.1 to the contrary, (x) the
access, cooperation and assistance to be provided hereunder shall not
unreasonably interfere with the Seller’s and its Affiliates’ business or any of
their employees’ duties to the Seller or its Affiliates and (y) the Purchaser
shall not contact any non-officer employees, customers or suppliers of, or be
granted access to any facilities or of, the Seller, the Operating Company, their
Affiliates or the Packaged Gas Business or be provided with any customer, vendor
or employee data or any other competitively sensitive information with respect
to the Packaged Gas Business prior to the FTC Preliminary Approval Date;
provided, that to the extent reasonably required in connection with efforts to
gain antitrust clearance pursuant to Section 6.6(c), customer, sales and other
necessary operating information will be made available to a “clean team” whose
identity and conduct shall be determined and governed, respectively, by the
terms of a customary “clean team” agreement in form and substance reasonably
satisfactory to both parties; provided, further, that, in coordination with
designated representatives of the Seller and subject to a “clean team” agreement
in form and substance reasonably satisfactory to both parties, representatives
of the Purchaser shall have access to the locations, information and personnel
of the Seller and the Packaged Gas Business at the times and for the purposes
set forth on Schedule 6.1.
     (d) Each party shall cause to be preserved and kept all records retained by
it relating to the Operating Company for such period from and after the Closing
as may be required by or needed for compliance with applicable Law.
Notwithstanding the foregoing, following the Closing, the Purchaser shall, and
shall cause the Operating Company to, retain all Books and Records and other
documents or written information pertaining to the Packaged Gas Business, the
Packaged Assets or the Operating Company in accordance with Laws and standard
industry practice.
     (e) The parties acknowledge that the schedules to the form of Master Site
License Agreements will require additional information and the addition of
certain details to be included therein prior to execution of the Master Site
License Agreements in connection with the Closing. Promptly following the date
hereof, the parties shall designate appropriate personnel and cooperate to
develop processes to finalize such schedules. From and after the date hereof
until the Closing Date, each party shall reasonably cooperate in good faith with
the other party to attempt in good faith to resolve and agree on the schedules
to each Master Site License Agreement, including undertaking to inspect, survey
and review each site and to identify and

54



--------------------------------------------------------------------------------



 



agree upon the information and details to be included in the schedules to carry
out the intent of the parties. Notwithstanding the foregoing, the parties
acknowledge and agree that the Permitted Site Activities to be included in the
applicable schedule for each particular site shall be consistent with the
activities currently conducted by the businesses of the Seller and its
Affiliates as of the date hereof at such site. Any items in dispute with respect
to such schedules not resolved as of the FTC Preliminary Approval Date shall be
settled by arbitration in New York, New York, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. The arbitrator shall
have no authority to amend or contravene this Agreement. The arbitrator shall be
bound in their deliberations and decisions by the parameters set forth in this
Agreement. The decision of the arbitrator, made in writing, shall be final and
binding upon the parties as to the question submitted with respect to the
applicable site and schedule.
     6.2 Assistance Relating to Warranty Rights. Each of the parties shall use
its commercially reasonable efforts to cooperate with the other party as such
other party may reasonably request in connection with any claim that such other
party may desire to make against a Third Party under any warranty or other right
relating to the Packaged Gas Business or the Packaged Assets.
     6.3 Confidentiality Agreements.
     (a) For a period of two (2) years from the Closing Date, the Seller shall
keep, and shall cause its Affiliates and their respective employees to keep, any
and all confidential and proprietary information, know-how, technical
information, formulae or trade secrets to the extent relating primarily to the
Packaged Gas Business, the Packaged Assets (including customer lists and related
information) or the Operating Company, excluding know-how, technical
information, formulae, trade secrets or similar information to the extent it is
not solely related to the Packaged Gas Business, the Packaged Assets or the
Operating Company or that is applicable to the industries in which the Packaged
Gas Business operates generally (collectively, “PGB Information”), confidential
and shall not disclose any PGB Information to any Person and shall not use any
PGB Information for their own purposes or advantages unless and until such
information (i) is or becomes a matter of public knowledge through no breach by
the Seller or any of its Affiliates of any obligation to the Purchaser or its
Affiliates, (ii) is lawfully acquired from a Third Party without restrictions of
confidentiality, (iii) is independently developed by the Seller or its
Affiliates without reliance on other PGB Information, or (iv) is required to be
disclosed by applicable Law, subpoena or other legal process; provided, that in
case of any potential disclosure under this subclause (iv), the Seller shall
provide the Purchaser with prompt notice of such requirement, including copies
of subpoenas or Orders requesting or ordering such PGB Information, cooperate
reasonably with the Purchaser in resisting the disclosure of such PGB
Information via a protective Order or other appropriate legal action. The
parties acknowledge and agree that, following the consummation of the
transactions contemplated hereby, the Seller and its Affiliates will continue to
own and operate packaged gas and other businesses that are similar to the
Packaged Gas Business. Accordingly, this Section 6.3(a) is not intended to
restrict the Seller or its Affiliates from retaining, Utilizing and disclosing
any know-how, technical information, formulae or trade secrets or other
information which relates to the producing, refining, preparing, transfilling,
packaging, marketing, distributing, exporting, extracting, purifying,
recovering, preparing, blending, distributing, marketing, selling, supplying,
manufacturing, purchasing, purifying, transfilling, storing or packaging of
industrial and other

55



--------------------------------------------------------------------------------



 



gases and providing related services generally, whether or not such information
was Utilized or developed in connection with the Packaged Gas Business, and
provided that such retention, use or disclosure does not otherwise violate the
Seller’s obligations hereunder. All of the Purchaser’s rights hereunder to
prevent the Seller or its Affiliates from competing with the Packaged Gas
Business are set forth in Section 6.4, and this Section 6.3(a) is not intended
to supersede, conflict with or otherwise expand such rights. This Section 6.3 is
not intended to increase or reduce the Purchaser’s rights to Intellectual
Property hereunder.
     (b) For a period of two (2) years from the date hereof, the Seller shall
not, and shall cause its Affiliates and their respective employees not to, use
for its or their own purposes or advantages (other than in preparation for the
orderly transition of operational control of the Packaged Gas Business, the
Packaged Assets or the Operating Company to the Purchaser during the transition
period contemplated by the Transition Services Agreement) or publish or disclose
to any Third Party (other than legal and financial consultants of the Seller who
are subject to a duty to the Purchaser or any of its Affiliates to maintain the
confidentiality of the information) any confidential or proprietary information,
know-how, technology information, analysis, compilations, studies, formulae,
trade secret or other documents prepared by or obtained from the Purchaser
(including legal and other professional advisors, accountants, consultants and
financial advisors) in connection with the negotiation and consummation of the
transactions contemplated by this Agreement and the Transaction Documents,
including business and financial information, no matter how obtained (orally, in
writing or observed), or any analysis, compilations, studies and other records
and documents prepared by the Seller, the Operating Company or any of their
respective Affiliates (including legal and other professional advisors,
accountants, consultants and financial advisors) which contain or otherwise
reflect such information (collectively, “Purchaser Information”), unless and
until such Purchaser Information (i) is or becomes a matter of public knowledge
through no breach by the Seller, its Affiliates or their respective employees of
any obligation to the Purchaser or its Affiliates, (ii) is lawfully acquired
from a Third Party without restrictions of confidentiality, (iii) is
independently developed by the Seller or its Affiliates without reliance on
other Purchaser Information, or (iv) is required to be disclosed by applicable
Law, subpoena or other legal process; provided, that in case of any potential
disclosure under this subclause (iv), the Seller shall provide the Purchaser
with prompt notice of such requirement, including copies of subpoenas or Orders
requesting or requiring such Purchaser Information, cooperate reasonably with
the Purchaser in resisting the disclosure of such Information via a protective
Order or other appropriate legal action. Upon (x) the termination of this
Agreement in accordance with its terms or (y) the later of the Closing and the
expiration of any transition period provided under the Transition Services
Agreement, if the Closing shall have occurred, the Seller shall not keep or
take, and shall promptly return or destroy, any and all Purchaser Information,
and shall not keep or take, and shall promptly return or destroy, any document
or other thing embodying any such Purchaser Information; provided, that the
Seller shall not be obligated to return any Purchaser Information that may be
stored on computer back-up tapes or other electronic storage system that is
commercially impracticable to access in order to facilitate the return of any
such Purchaser Information in accordance with this Section 6.3(b); provided,
further, that unless any such Purchaser Information retained on computer back-up
tapes and other electronic storage system is subject to eventual irretrievable
destruction or deletion (in which case, the obligations of the Seller under the
first sentence of this Section 6.3(b) shall apply to such Purchaser Information
until the time such information is so destroyed or deleted), such obligation
shall apply to such

56



--------------------------------------------------------------------------------



 



Purchaser Information indefinitely. With respect to any Purchaser Information
that the Seller destroys pursuant to the foregoing sentence, the Seller shall
promptly provide the Purchaser with a certificate, signed by an appropriate
officer of the Seller, certifying the destruction of any such document or other
thing embodying any such Purchaser Information.
     (c) For a period of two (2) years from the date hereof, the Purchaser shall
not, and shall cause its Affiliates and their respective employees not to, use
for its or their own purposes or advantages (other than in preparation for the
orderly transition of operational control of the Packaged Gas Business, the
Packaged Assets, or the Operating Company to the Purchaser during the transition
period contemplated by the Transition Services Agreement) or publish or disclose
to any Third Party (other than legal and financial consultants of the Purchaser
who are subject to a duty to the Seller and its Affiliates to maintain the
confidentiality of the information) any confidential or proprietary information,
know-how, technology information, analysis, compilations, studies, formulae,
trade secret or other documents that is not PGB Information prepared by or
obtained from the Seller (including legal and other professional advisors,
accountants, consultants and financial advisors) in connection with the
negotiation and consummation of the transactions contemplated by this Agreement
and the Transaction Documents, including business and financial information, no
matter how obtained (orally, in writing or observed), or any analysis,
compilations, studies and other records and documents prepared by the Seller
(including legal and other professional advisors, accountants, consultants and
financial advisors) which contain or otherwise reflect such information
(collectively, “Seller Information”), unless and until such Seller Information
(i) is or becomes a matter of public knowledge through no breach by the
Purchaser, its Affiliates or their respective employees of any obligation to the
Seller or its Affiliates, (ii) is lawfully acquired from a Third Party without
restrictions of confidentiality, (iii) is independently developed by the
Purchaser or its Affiliates without reliance on other Seller Information, or
(iv) is required to be disclosed by applicable Law, subpoena or other legal
process; provided, that in case of any potential disclosure under this subclause
(iv), the Purchaser shall provide the Seller with prompt notice of such
requirement, including copies of subpoenas or Orders requesting or requiring
such Seller Information, cooperate reasonably with the Seller in resisting the
disclosure of such Information via a protective Order or other appropriate legal
action, and shall not make disclosure pursuant thereto until the Seller have had
a reasonable opportunity to resist such disclosure. Upon (x) the termination of
this Agreement in accordance with its terms or (y) the later of the Closing and
the expiration of any transition period provided under the Transition Services
Agreement, if the Closing shall have occurred, the Purchaser shall not keep or
take, and shall promptly return or destroy, any and all Seller Information, and
shall not keep or take, and shall promptly return or destroy, any document or
other thing embodying any such Seller Information; provided, that the Purchaser
shall not be obligated to return any Seller Information that may be stored on
computer back-up tapes or other electronic storage system that is commercially
impracticable to access in order to facilitate the return of any such Seller
Information in accordance with this Section 6.3(c); provided, further, that
unless any such Seller Information retained on computer back-up tapes and other
electronic storage system is subject to eventual irretrievable destruction or
deletion (in which case, the obligations of the Purchaser under the first
sentence of this Section 6.3(c) shall apply to such Seller Information until the
time such information is so destroyed or deleted), such obligations shall apply
to Seller Information indefinitely. With respect to any Seller Information that
the Purchaser destroys pursuant to the foregoing sentence, the Purchaser shall
promptly provide the Seller with a certificate, signed by an appropriate

57



--------------------------------------------------------------------------------



 



officer of the Purchaser, certifying the destruction of any such document or
other thing embodying any such Seller Information. Until the Closing, the
Purchaser shall limit distribution of Schedule 4.20(f)-1 to those employees and
representatives of the Purchaser who have a legitimate need, in connection with
this Agreement, to have access to the personal data on such schedule.
     (d) Upon the termination of this Agreement in accordance with its terms
prior to the Closing, the Purchaser shall not keep or take, and shall promptly
return or destroy, any and all PGB Information, and shall not keep or take, and
shall promptly return or destroy, any document or other thing embodying any such
PGB Information; provided, that the Purchaser shall not be obligated to return
any PGB Information that may be stored on computer back-up tapes or other
electronic storage system that is commercially impracticable to access in order
to facilitate the return of any such PGB Information in accordance with this
Section 6.3(d); provided, further, that unless any such PGB Information retained
on computer back-up tapes and other electronic storage system is subject to
eventual irretrievable destruction or deletion (in which case, the obligations
of the Purchaser under the first sentence of Section 6.3(c) in connection with
Seller Information shall apply indefinitely to such PGB Information until the
time such information is so destroyed or deleted), such obligations shall apply
to PGB Information indefinitely. With respect to any PGB Information that the
Purchaser destroys pursuant to the foregoing, the Purchaser shall promptly
provide the Seller with a certificate, signed by an appropriate officer of the
Purchaser, certifying the destruction of any such document or other thing
embodying any such PGB Information.
     6.4 Non-Competition.
     (a) Covenant not to Compete. In order that the Purchaser may have and enjoy
the full benefit of the Packaged Gas Business and the Purchased Assets and as an
inducement to the Purchaser to enter into this Agreement (without which
inducement the Purchaser would not have entered into this Agreement), for a
period of three (3) years beginning on the Closing Date (such three-year period,
the “Non-Competition Period”), the Guarantor hereby agrees that the Guarantor
shall not, and the Guarantor shall cause its Affiliates (including the Seller
and BOC) not to, directly or indirectly, in the United States, which for the
avoidance of doubt, as used in this Section 6.4, excludes Puerto Rico and the
Virgin Islands, effect a sale by Guarantor or its Affiliates or enter into any
contract with respect to the sale of industrial gases or Low-End Specialty Gases
in Containers, or equipment, supplies and materials (including welding
equipment, welding consumables, safety equipment and supplies and related
products) that are primarily related to the use of industrial gases or Low-End
Specialty Gases, in each case, to any Person who is not primarily a Wholesale
Customer (“Competitive Activities”). For the avoidance of doubt, Competitive
Activities do not include any Excluded Businesses.
     (b) Non-Solicitation of Certain Caribbean Customers of Seller. The
Purchaser hereby agrees that the Purchaser shall not, and the Purchaser shall
cause its Affiliates not to, directly or indirectly, for a period beginning on
the Closing Date and ending six (6) months after the Purchaser ceases to supply
packaged gases under the Product Supply Agreement (such period, the “Purchaser
Non-Solicitation Period”), sell to, or otherwise solicit the sale to, any
customer of the Caribbean Business that (x) purchased or received (or contracted
or committed to purchase or receive) products (or related services or equipment)
of the Packaged Gas

58



--------------------------------------------------------------------------------



 



Business, in each case, after January 1, 2006 or (y) purchases product from the
Seller or its Affiliates that is supplied under the Product Supply Agreement
(each, a “Covered Customer”); provided, however, the Purchaser shall not be
restricted from soliciting the sale or otherwise continuing to sell to its
customers in the Caribbean region the products (or related services or
equipment) they have purchased from the Purchaser or its Affiliates from
January 1, 2006 until the Closing (“Excepted Customers”). At or prior to the
Closing, the Seller will deliver to the Purchaser a list of the Covered
Customers as of such time. If the Purchaser reasonably requests with respect to
any such customer, the Seller shall provide reasonable evidence that such
customer is a Covered Customer. If the Seller reasonably requests with respect
to any Excepted Customer, the Purchaser shall provide reasonable evidence that
such customer is an Excepted Customer. For the avoidance of doubt, this
Section 6.4(b) shall not restrict the Purchaser or its Affiliates from
soliciting the sale of or selling any other product or service or equipment for
any reason to any Person to the extent not prohibited by the restrictions set
forth in this Section 6.4(b).
     (c) General Exceptions. Notwithstanding the provisions of Section 6.4(a),
the Guarantor and its Affiliates shall have the right at any time to (i) engage
in any of the Excluded Businesses to the extent that such Excluded Businesses
are being conducted in the ordinary course (provided, that the Guarantor and/or
its Affiliates may grow and expand any Excluded Business (including via
acquisitions) so long as such growth or expansion of any such Excluded
Businesses is not designed to circumvent the provisions of Section 6.4(a)),
(ii) engage in the Packaged Gas Business outside of the United States,
(iii) engage in any new business related to the sale of industrial gases or
Low-End Specialty Gases if such new business arises from technological
innovations not currently in use or offered by Guarantor or its Affiliates in
the United States, provided that such technological innovation does not serve
the same end use as currently being served by the industrial gases or Low-End
Specialty Gases businesses of the Packaged Gas Business, (iv) subject to
Section 6.4(d), acquire, directly or indirectly, securities listed on any
national securities exchange or traded actively in the national over-the-counter
market of any Person that undertakes Competitive Activities in the United States
(provided, that the Guarantor, together with its Affiliates and any member of a
group in which the Guarantor or its Affiliates are a party, may not own more
than ten percent (10%) of the outstanding voting power of such Person),
(v) subject to Section 6.4(d), acquire (by acquisition, merger, consolidation,
joint venture, or otherwise) a company or business whose operations include
Competitive Activities, (vi) make sales calls or joint sales calls with a Third
Party Partner or Third Party Distributor in relation to the sale of products for
the Excluded Businesses, so long as such activities by the Guarantor or its
Affiliates are not Competitive Activities, (vii) advise any Person, other than a
Person that is party to a customer Packaged Contract (each a “Non-PGB
Customer”), of the identity of the Third Party Partners or Third Party
Distributors of the Guarantor or its Affiliates, and provide the details
thereof, and make recommendations and referrals to Non-PGB Customers or
potential Non-PGB Customers seeking packaged gas products of any of the Third
Party Partners or Third Party Distributors of Guarantor or its Affiliates,
(viii) publicize generally in literature, on Guarantor’s or its Affiliates’
website, or via other media the identity of the Third Party Partners or Third
Party Distributors of Guarantor or its Affiliates, and provide the details
thereof, (ix) offer services to Third Party Partners or Third Party Distributors
of Guarantor or its Affiliates, so long as such activities by the Guarantor or
its Affiliates are not Competitive Activities, (x) acquire any packaged gas
product from a competitor of the Purchaser for use in any Excluded Business,
(xi) without limiting any other

59



--------------------------------------------------------------------------------



 



terms of this Agreement, sell, license, or dispose of any Intellectual Property,
or (xii) actively participate in any trade organizations of which the Guarantor
or any of its Affiliates is a member that advocate single sourcing of bulk and
packaged gas products so long as such activities by the Guarantor or its
Affiliates are not Competitive Activities. The Purchaser hereby acknowledges
that none of Guarantor or any of its Affiliates has any right or obligation to
prevent any Third Party Partner or Third Party Distributor from offering on its
own behalf and for its own account packaged gas products and related products
and services to any Person. The inclusion of the foregoing activities in this
Section 6.4(c) are for the avoidance of doubt and shall not be construed as any
admission that such activities would or would not be prohibited by
Section 6.4(a) but for this Section 6.4(c).
     (d) Specific Exceptions for Acquisitions During the Non-Competition Period.
Notwithstanding anything to the contrary in this Section 6.4, during the
Non-Competition Period, the Guarantor or its Affiliates may acquire, own or
operate any Person, or the business of any Person, who is, directly or
indirectly, engaged in Competitive Activities (such Person acquired, being
referred to as an “Acquired Competitor”) by means of (i) any merger,
consolidation, joint venture, or other business combination pursuant to which
the business of an Acquired Competitor is combined with the business of the
Guarantor or its Affiliates, (ii) the acquisition by any of the Guarantor or its
Affiliates, directly or indirectly, of the capital stock of an Acquired
Competitor, by way of tender or exchange offer, negotiated purchase or other
means, or (iii) the acquisition by any of the Guarantor or its Affiliates,
directly or indirectly, of the assets, properties, or business of an Acquired
Competitor, by way of a direct or indirect purchase, exchange, joint venture, or
other means, so long as (A) the total revenues for such Acquired Competitor for
the four (4) full fiscal quarters immediately preceding the date that the
definitive agreements for such acquisition are executed exceed $500 million or
(B) without limiting the foregoing clause (A), the revenues of such Acquired
Competitor’s Competitive Activities (“Competitive Revenues”), do not exceed
fifty percent (50%) of the total revenues for such Acquired Competitor for the
four (4) full fiscal quarters immediately preceding the date that the definitive
agreements for such acquisition are executed; provided that if, under this
clause (B), such Acquired Competitor’s Competitive Revenues (x) do not exceed
$10 million, then the Guarantor or its Affiliates may acquire, own and operate
such Acquired Competitor, and (y) subject to the foregoing clause (A), equal or
exceed $10 million, then the Guarantor shall cause, and if applicable, the
Guarantor shall cause its Affiliates to cause, the divestiture of such assets
attributed to the Competitive Revenues as promptly as reasonably practicable and
in any event not later than eighteen (18) months after the closing of such
acquisition. Notwithstanding anything to the contrary contained in this
Section 6.4, in the event that a Change of Control Transaction with an Acquiring
Competitor occurs with the Guarantor within the Non-Competition Period, then the
provisions of this Section 6.4 shall terminate and be of no further force or
effect immediately upon the effectiveness of such Change of Control Transaction;
provided, however, that in the event of a Change of Control Transaction with
respect to the Guarantor pursuant to which the Acquiring Competitor would not
otherwise be bound by the terms of this Agreement, Section 6.4(a) shall not
terminate unless such Acquiring Competitor shall have agreed with the Purchaser
that such Acquiring Competitor, the Seller and, in each case, any successor
entity thereof continues to be bound by Sections 6.3 and 6.5 of this Agreement.

60



--------------------------------------------------------------------------------



 



     (e) Restrictive Covenants. In the event of a breach of any of the
provisions of this Section 6.4 (the “Restrictive Covenants”), the parties shall
have the right and remedy without regard to any other available remedy to
(i) have the Restrictive Covenants specifically enforced by any court of
competent jurisdiction and (ii) have issued an injunction restraining any such
breach without posting of a bond; it being agreed that any breach of any of the
Restrictive Covenants would cause irreparable and material loss and damage to
the other party, the amount of which cannot be readily determined and as to
which it will not have an adequate remedy at law or in damages.
     (f) Blue-Penciling. It is the desire and intent of the parties that the
Restrictive Covenants will be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any Restrictive Covenant shall be adjudicated to be
invalid or unenforceable, such Restrictive Covenant shall be deemed amended to
the extent necessary in order that such provision be valid and enforceable, such
amendment to apply only with respect to the operation of such Restrictive
Covenant in the particular jurisdiction in which such adjudication is made.
     (g) Severability of Restrictive Covenants. The parties acknowledge and
agree that the Restrictive Covenants are necessary for the protection and
preservation of the value and the goodwill of each party’s business, and are
reasonable and valid in geographical and temporal scope and in all other
respects. If any court of competent jurisdiction determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the Restrictive Covenants shall not thereby be affected and shall
be given full effect without regard to the invalid portions.
     (h) BOC Asset Purchase Agreement Non-Competition Provision. This
Section 6.4 supersedes the non-competition and other covenants (to the extent
they are still in effect) to which BOC and its Affiliates had been subject
pursuant to Section 7.7 of the Asset Purchase Agreement, dated as of March 31,
2004, by and between BOC and the Purchaser. Accordingly, those non-competition
and other covenants are no longer in effect and each party thereto and hereto
has no further obligation to any other party in connection with such
non-competition and other covenants.
     6.5 Non-Solicitation.
     (a) The Purchaser hereby covenants and agrees on behalf of itself and its
Affiliates that (x) from and after the date hereof until the earlier of the
Closing Date or the date of termination of this Agreement, neither it nor any of
its Affiliates shall, directly or indirectly, solicit or hire for employment (or
make offers of employment to, or accept any business services from (including as
a consultant)) any employee of the Seller or the Operating Company, (y) from and
after the Closing Date until eighteen (18) months thereafter, neither it nor any
of its Affiliates (including, after the Closing, the Operating Company) shall,
directly or indirectly, solicit or hire for employment (or make offers of
employment to, or accept any business services from, including as a consultant)
any employee of the Retained Wholesale Acetylene Business that is primarily
responsible for procurement of sales of the products and services of the
Retained Wholesale Acetylene Business (“WAB Sales Representatives”) and (z) from
and after the Closing Date until twelve (12) months thereafter, neither it nor
any of its Affiliates (including,

61



--------------------------------------------------------------------------------



 



after the Closing, the Operating Company) shall, directly or indirectly, solicit
or hire for employment (or make offers of employment to, or accept any business
services from (including as a consultant)) any employee of the Retained
Wholesale Acetylene Business that is not a WAB Sales Representative.
     (b) Subject to the provisions of Section 6.5(c), the Guarantor hereby
covenants and agrees on behalf of itself and its Affiliates (including the
Seller) that (x) from and after the Closing Date until eighteen (18) months
thereafter, neither it nor any of its Affiliates (including the Seller) shall,
directly or indirectly, solicit or hire for employment (or make offers of
employment to, or accept any business services from, including as a consultant)
any Transferred Employee that is primarily responsible for procurement of sales
of the products and services of the Packaged Gas Business (“PGB Sales
Representatives”) and (y) from and after the Closing Date until twelve
(12) months thereafter, neither it nor any of its Affiliates (including the
Seller) shall, directly or indirectly, solicit or hire for employment (or make
offers of employment to, or accept any business services from (including as a
consultant)) any Transferred Employee that is not a PGB Sales Representative.
     (c) Section 6.5(b) shall not apply (i) if any Transferred Employee has been
terminated by the Purchaser or its Affiliates for any reason; provided, however,
that if any Transferred Employee is terminated and is paid severance by the
Purchaser or its Affiliates, then Section 6.5(b) shall apply to such employee
for a period equal to the shorter of (x) twelve (12) months following the
Closing and (y) the period following such termination equal to the amount of
time over which such employee receives severance; provided, further, however,
that the Seller or its Affiliates shall have the right to cause Section 6.5(b)
to cease to apply to any terminated Transferred Employee receiving severance
from the Purchaser by paying to the Purchaser in cash an amount equal to the
remaining severance due the employee for the period from the hiring of such
employee until the end of the severance period (if the employee is entitled to
continue receiving severance after being rehired) or (ii) to up to the number
set forth on Schedule 6.5(c) for each Retained Real Property of Transferred
Employees who worked at each such Retained Real Property as a filler once the
Purchaser ceases to operate facilities at such Retained Real Property (and,
furthermore, (x) the Purchaser shall provide a notice to the Seller at least
fourteen (14) days prior to ceasing to operate such facilities, which notice
specifies and the names and numbers of each such Transferred Employee who worked
as filler at such Retained Real Property and (y) the Purchaser will make
available for interview by the Seller during reasonable business hours prior to
ceasing operations at least one half of such Transferred Employees who worked as
fillers at such Retained Real Property upon reasonable prior notice (and outside
the presence of the Purchaser)).
     6.6 Consents and Approvals, etc.
     (a) Subject to Sections 6.6(b) and 6.6(c), the Seller and the Purchaser
agree to use their commercially reasonable efforts to obtain all Consents of all
Governmental Bodies and other Persons required in connection with the
transactions contemplated hereby and by the PG Restructuring, including for the
execution, delivery and performance of this Agreement and transfer of the
Packaged Gas Business, the Packaged Assets, the Operating Company and the
Purchased Equity Interests to be acquired hereunder by the Purchaser.

62



--------------------------------------------------------------------------------



 



     (b) Notwithstanding Section 6.6(a), in connection with the PG
Restructuring, the Seller agrees to use its commercially reasonable efforts to
(i) obtain any and all necessary Consents of all Governmental Bodies and other
Persons; provided, that to the extent any such Permit (including any
Environmental Permit) is not transferable to the Operating Company, the Seller
agrees to use its commercially reasonable efforts to cooperate with the
Operating Company, at the Purchaser’s reasonable request and expense, to assist
the Operating Company in its efforts to obtain substantially equivalent permits
to such Permits used primarily in the Packaged Gas Business, and (ii) obtain the
Consent of any Third Party to any Packaged Contract or Real Property Lease to
facilitate the transfer, assignment or license thereof to the Operating Company,
in all cases in which such Consent is required for the assignment or license, as
the case may be.
     (c) Immediately following the execution of this Agreement, the Seller and
the Purchaser shall use best efforts to promptly file with the FTC and DOJ the
respective notification and report forms (the “HSR Filing”) required to be filed
by each of them under the HSR Act with respect to the transactions contemplated
by this Agreement and the PG Restructuring Terms. The HSR Filing shall be in
substantial compliance with the requirements of the HSR Act. Each party shall
use its best efforts to cooperate with the other party to the extent necessary
to assist the party in the preparation of its HSR Filing, to request early
termination of the waiting period required by the HSR Act and, if requested by
the FTC or DOJ, to promptly amend the HSR Filing or furnish information
requested by the FTC or DOJ to complete the HSR Filing and to keep each other
fully informed on a timely basis with respect to the matters contemplated by
this Section 6.6. Each party shall also use its best efforts to provide to the
FTC or DOJ any information required by a request for additional information in
connection with such submissions. The Purchaser shall use best efforts,
including by agreeing to any divestiture, sale, disposal of, holding separate or
other action limiting the freedom of action of, or ability to retain, any of
Purchaser’s or its Affiliates’ (including the Operating Company’s) businesses,
product lines or assets if so requested by any Governmental Body, to avoid or
eliminate each and every impediment under the HSR Act or any other antitrust or
competition Law that may be asserted by the FTC, DOJ or any other Governmental
Body with respect to the transactions contemplated by this Agreement and the PG
Restructuring Terms so as to enable the Closing to occur as soon as reasonably
possible; provided, that the Purchaser shall not be obligated to agree to, to
hold separate and/or to undertake one or a series of divestitures of assets or
businesses of the Purchaser or of the Packaged Gas Business which represent
revenues for the twelve (12) month period ending December 31, 2006, in the
aggregate in excess of forty percent (40%) of the revenues of the Packaged Gas
Business for the twelve (12) month period ending December 31, 2006. Without
limiting the Purchaser’s obligations hereunder, none of the Guarantor, the
Seller or any of their Affiliates shall, in connection with the receipt of any
regulatory approval in connection with the transactions contemplated by this
Agreement, proffer or agree to sell or hold separate, or agree to sell, dispose
or divest, before or after the Closing Date, any assets, business or interests
in any assets (including the Packaged Assets) or businesses of the Purchaser,
the Operating Company or the Packaged Gas Business (or to consent to any sale,
or agreement to sell, of any assets of the Packaged Gas Business).

63



--------------------------------------------------------------------------------



 



     6.7 Rebates and Discounts; Containers.
     (a) The Purchaser agrees that it shall promptly transfer or deliver or
cause to be promptly transferred or delivered, to the Seller that portion of all
rebates, discounts or similar amounts that the Purchaser, the Operating Company
or any of their respective Affiliates may receive after the Closing Date, if
any, that relate to the operation of the Packaged Gas Business or the purchase
of goods and services, in each case, by the Seller or the Operating Company on
or before the Closing Date. The Seller shall promptly transfer or deliver, or
cause to be promptly transferred or delivered, to the Purchaser that portion of
all rebates, discounts or similar amounts that the Seller may receive after the
Closing Date that relate to the purchase of goods and services by the Purchaser,
the Operating Company or any of their respective Affiliates after the Closing
Date.
     (b) From and after the Closing Date, the Seller shall promptly transfer or
deliver, or cause to be promptly transferred or delivered, to the Operating
Company, at Seller’s cost, any Containers included in the Packaged Assets and
returned to the Seller or any of its Affiliates. From and after the Closing
Date, the Purchaser shall promptly transfer or deliver, or cause to be promptly
transferred or delivered, to the Seller, at Purchaser’s cost, any Containers not
included in the Packaged Assets and returned to the Operating Company, Purchaser
or any of its Affiliates.
     6.8 Conduct of the Packaged Gas Business Prior to the Closing Date. During
the period from the date hereof to the Closing Date, except as (A) set forth on
Schedule 6.8, (B) otherwise expressly contemplated by the Transaction Documents,
(C) consented to in writing by the Purchaser (which consent shall not be
unreasonably withheld or delayed), (D) required by applicable Law or
(E) contemplated by the PG Restructuring Terms, the Seller shall, or shall cause
the Operating Company or any of their respective Affiliates to, conduct the
Packaged Gas Business in the Ordinary Course of Business and not in a manner
inconsistent with how the Packaged Gas Business would be conducted if the Seller
was not selling the Purchased Equity Interests and shall use their commercially
reasonable efforts to (i) preserve the goodwill of the Packaged Gas Business,
(ii) preserve relationships with customers, suppliers, licensors, distributors,
landlords, employees, agents and other Persons in connection with the Packaged
Gas Business, and (iii) maintain sales force activities. Without limiting the
generality of the foregoing and except for the PG Restructuring, during the
period from the date hereof to the Closing Date, the Seller shall not, and shall
cause the Operating Company and its Affiliates not to:
     (a) sell, convey, assign, subject to any Lien or otherwise transfer any
securities of the Operating Company or (ii) issue or sell any subscriptions,
options, warrants, calls, preemptive rights or other rights of any kind to
purchase or otherwise acquire any securities of the Operating Company, or
securities convertible into or exchangeable for, or which otherwise confer on
the holder thereof any right to acquire, any securities of the Operating
Company;
     (b) with respect to the Operating Company only, loan money to, or make any
debt or equity investment in, any other Person;

64



--------------------------------------------------------------------------------



 



     (c) cause or permit the Operating Company to alter or amend any of the
rights, preferences or privileges of, or to redeem, purchase or otherwise
acquire, any equity securities of the Operating Company;
     (d) amend, supplement or restate any certificate of formation, limited
liability company agreement or any other constitutive document of the Operating
Company;
     (e) cause or permit the Operating Company to purchase, lease or otherwise
acquire the right to own, use or lease any property or assets for an amount in
excess of two hundred fifty thousand dollars ($250,000) individually or one
million dollars ($1,000,000) in the aggregate, except for purchases, leases or
acquisitions of Packaged Assets in the Ordinary Course of Business;
     (f) sell, lease, license, transfer, pledge, mortgage, encumber, grant,
abandon, allocate to any other business unit, or otherwise dispose of any Real
Property or Packaged Asset with a value in excess of fifty thousand dollars
($50,000), except dispositions, in the Ordinary Course of Business, of Packaged
Inventory and Packaged Equipment that is obsolete or in unusable condition and
not necessary for the operation of the Packaged Gas Business;
     (g) cause or permit the Operating Company to engage in any hiring,
employment termination or lay-off practices other than in the Ordinary Course of
Business and in compliance with applicable Labor Laws;
     (h) cause or permit the Operating Company to grant any severance or
termination pay to any Business Employee other than as required by a preexisting
Employee Benefit or Compensation Plan;
      (i) cause or permit the Operating Company to enter into, establish, adopt
or amend any (x) Collective Bargaining Agreement without reasonable advance
notice by the Seller to the Purchaser and good faith consultation concerning the
terms, the status of negotiations and the Seller's proposals with respect to any
such Collective Bargaining Agreement, with the final decision as to the terms to
be made by the individual set forth on Schedule 6.8(i), or (y) other agreement,
Contract or enforceable understanding of any kind covering, involving or entered
into with (A) employees of the Packaged Gas Business or (B) any contractor,
consultant or other party who is or has been performing work or services for the
Packaged Gas Business who is expected to receive payments exceeding two hundred
thousand dollars ($200,000) per annum or with obligations extending past the
Closing Date (collectively, "New Employment Contracts") without reasonable
advance notice by the Seller to the Purchaser and the prior written consent of
the Purchaser to the terms of any such New Employment Contracts, which consent
shall not be withheld unreasonably; provided that any New Employment Contract
shall clearly indicate (and Seller shall communicate to the recipient thereof)
that the arrangements provided under such New Employment Contract are of a
special, one-time, non-recurring nature, arising solely in connection with the
transactions contemplated by this Agreement, and that no such arrangement, or
any similar arrangements (including any compensation payments or increases
therein) shall be payable by the Purchaser on or after the Closing

65



--------------------------------------------------------------------------------



 



     (j) except as otherwise provided in Section 9, increase the rate of
compensation of, or pay or agree to pay or increase any benefit or incentive to,
any of the Business Employees, except (i) in the Ordinary Course of Business or
(ii) as required by Law or an existing Packaged Contract, Collective Bargaining
Agreement or Employee Benefit and Compensation Plan;
     (k) alter the procedures or policies of the Packaged Gas Business regarding
the collection of Accounts Receivable, the payment of Trade Payables or the
Container Rents and Deposits;
     (l) take any action, other than in the Ordinary Course of Business, to
modify or change the accounting policies or procedures reflected in the
Carve-Out Principles;
     (m) terminate or materially amend or modify, or assign any material rights
relating to, any Real Property Lease or any Material Contract, or enter into any
new Material Contract, other than in the Ordinary Course of Business;
     (n) other than as set forth in Schedule 6.8(n), make any capital
expenditure or commitment pertaining to the Packaged Gas Business in excess of
(x) one hundred thousand dollars ($100,000) individually or (y) one million
dollars ($1,000,000) in the aggregate;
     (o) abandon or fail to renew any Real Property Leases that should be
renewed in the Ordinary Course of Business;
     (p) fail to maintain any Packaged Intellectual Property;
     (q) make any changes to the information technology infrastructure of the
Packaged Gas Business that would materially adversely impact the Purchaser or
the transition of the Packaged Gas Business (including the Purchaser’s ability
to extract, download or convert data); or
     (r) agree, directly or indirectly, whether in writing or otherwise, to do
any of the foregoing.
     6.9 Exclusivity.
     (a) As an inducement to the Purchaser to enter into this Agreement, and in
consideration of the time and expense which it has devoted and will devote to
the transactions contemplated hereby during such period, except as between the
Seller and the Purchaser pursuant to this Agreement, until the earlier of
(i) the Closing Date or (ii) termination of this Agreement in accordance with
Section 14.1 hereof, each of the Seller and the Guarantor shall not, and the
Seller and the Guarantor shall cause the Operating Company and their respective
Affiliates, officers, directors, employees, agents and representatives
(including any investment banker, attorney or accountant retained or acting on
behalf of such party or any shareholder, director, officer or employee of such
party) not to, directly or indirectly (x) initiate, solicit, encourage or
entertain proposals, inquiries, indications of interest, or offers to purchase
any portion of the Purchased Equity Interests or all or substantially all of the
Packaged Assets or the Packaged Gas Business (an “Acquisition Proposal”), or
(y) enter into any discussions, negotiations, agreements,

66



--------------------------------------------------------------------------------



 



arrangements or commitments with respect to an Acquisition Proposal with any
Person who has made an Acquisition Proposal; provided, however, that the
foregoing shall not restrict the Seller, the Operating Company or the Guarantor
from dispositions in the Ordinary Course of Business of Packaged Inventory and
of Packaged Equipment that is obsolete or in unusable condition and not
necessary for the operation of the Packaged Gas Business substantially as
currently conducted.
     (b) Except as otherwise agreed between the Purchaser and the Seller, until
the earlier of (i) the Closing Date and (ii) termination of this Agreement in
accordance with Section 14.1 hereof, the Purchaser shall not, and the Purchaser
shall cause its Affiliates, not to, directly or indirectly, acquire any assets
or any business, or enter into an agreement for, or announce any of, the
foregoing, if in each case it would reasonably be expected to materially impair
or materially delay the Purchaser’s ability to consummate the transactions
contemplated hereby under applicable antitrust Law.
     (c) This Section 6.9 supersedes the exclusivity covenant to which each
party is subject contained in Section B.4 of the Framework Agreement and each
party shall have no further obligation to the other party in connection with
such exclusivity covenant; provided, however, if this Agreement is terminated as
a result of a material breach of this Agreement by either party, then any claims
either party may have for any breach of such exclusivity covenant shall not be
waived and shall be retained. The existence or terms of this Section 6.9(c)
shall not be used as evidence to support either the continued effectiveness or
the prior termination of the Framework Agreement.
     6.10 Agreements. From the date hereof through the Closing Date, the Seller
shall notify the Purchaser of the receipt by the Seller, the Operating Company
or any of their respective Affiliates of any written notice that a party to any
Material Contract has terminated or declined to renew or intends to terminate or
decline to renew any such Contract or that any party has asserted or intends to
assert any material claim under any such Contract.
     6.11 Intellectual Property Licenses.
     (a) Effective on the Closing Date, the Guarantor grants to the Operating
Company (the “Licensee”), subject to the terms and conditions herein, a
perpetual, fully paid-up, royalty-free, non-exclusive right and license under
all (subject to subsection (y)(iii) in the last sentence of this
Section 6.11(a)) Intellectual Property that is both (A) owned by Guarantor or
its Subsidiaries as of the Closing Date and (B) used in connection with the
Packaged Gas Business as of the Closing Date, for use by the Licensee in
connection with the operation of (x) the Packaged Gas Business in effect as of
the Closing Date (and as such business may be expanded by the Licensee after the
Closing Date) and (y) any other businesses of the Licensee as may be conducted
from time to time (the “Licensed Business”). The territory for the foregoing
license shall be (x) solely within the United States (excluding Puerto Rico)
with respect to such Intellectual Property relating to the use of products at
customer sites and other customer application technology, and (y) throughout the
world, with respect to such Intellectual Property otherwise relating to the
operation of the Packaged Gas Business. For the avoidance of doubt, the
foregoing license shall not include (i) any Intellectual Property created,
invented or acquired by the Guarantor or its Subsidiaries after the Closing,
including any post-Closing improvements

67



--------------------------------------------------------------------------------



 



to pre-Closing Intellectual Property or Intellectual Property created by Third
Parties prior to Closing that is acquired by the Guarantor or its Subsidiaries
post-Closing; (ii) any activities or business of the Licensee other than the
Licensed Business; or (iii) any (x) issued patents (which are governed solely by
Section 6.11(b)), (y) Trademarks (which are governed solely by Sections 6.11(d)
and (e)), or (z) Software (which is governed solely by Section 6.11(h)).
     (b) Effective on the Closing Date, the Guarantor grants to the Licensee,
subject to the terms and conditions herein, a fully paid-up, royalty-free,
non-exclusive right and license under:
          (i) all U.S. issued patents (including those patents set forth on
Schedule 6.11(b)(i)) that are both (x) owned by the Guarantor or its
Subsidiaries as of the Closing Date and (y) used in the United States in
connection with the Packaged Gas Business as of the Closing Date, for use by the
Licensee solely in the United States (excluding Puerto Rico) in connection with
the Licensed Business, for the life of such patents;
          (ii) the U.S. patent and patent application set forth on
Schedule 6.11(b)(ii), for use by the Licensee solely in the United States
(excluding Puerto Rico) in connection with the Licensee’s servicing of the
customers using EcoCyl as of the Closing Date, which such customers are set
forth on Schedule 6.11(b)(ii), solely as necessary to allow Licensee to fulfill
its obligations under existing contracts with such customers and any renewals
thereof, provided that any such renewals are on term substantially similar to
the contract in effect as of the Closing Date in respect of such customer’s use
of EcoCyl.
For the avoidance of doubt, the foregoing licenses shall not include (i) any
foreign issued patents, (ii) any U.S. or foreign issued patents (including
divisionals, continuations, continuations-in-part, reissues or re-examinations)
obtained or acquired by the Guarantor or its Subsidiaries after the Closing
Date, including any post-Closing improvements to pre-Closing patents, or patents
acquired by Third Parties prior to Closing that are acquired by the Guarantor or
its Subsidiaries post-Closing (provided that, if the Guarantor or its
Subsidiaries obtain a U.S. Patent after Closing with respect to any inventions,
processes or technology that are reduced to practice prior to Closing and are
used by any of them in connection with the operation of the Packaged Gas
Business in effect as of the Closing Date, such U.S. Patent shall be included
within the scope of the license in this Section 6.11(b), solely with respect to
any claims (or portions thereof) embodying such pre-Closing inventions,
processes or technology, but such license shall exclude any claims (or portions
thereof) embodying any post-Closing inventions, processes or technology); or
(iii) any activities or business of the Licensees other than the operation of
the Licensed Business in the United States (excluding Puerto Rico). If the
Licensee wishes to license (x) any other patents of the Guarantor or its
Subsidiaries or (y) the above patents for any purposes not covered by the above
license, the Purchaser may request in writing that the Guarantor grant (or cause
its Subsidiaries to grant) such license to the Licensee, and the Guarantor may
grant or deny such request in its sole discretion.
     (c) The Licensee may sublicense its licenses in Section 6.11(a), (b) and
(h) solely to (i) Purchaser and its controlled Affiliates, (ii) their authorized
customers, (iii) any other third parties in the United States (excluding Puerto
Rico) in connection with the current and future operation of the Packaged Gas
Business, but not for the independent use of any third

68



--------------------------------------------------------------------------------



 



party, and (iv) a purchaser of all or substantially all of the Packaged Gas
Business or one or more parcels of Real Property (provided, that the scope of
such sublicenses shall be consistent with the scope of the licenses described in
Sections 6.11(a), (b) and (h) as applicable, and such sublicense shall not
extend to any unrelated businesses or activities of the acquiring person). In
each case, the Licensee will be responsible for the compliance of all
sublicensees with the terms and conditions of this license, and all such
sublicenses must include the same restriction on future sublicensing. Except as
specifically set forth herein, the Licensee shall not directly or indirectly
sublicense, provide access to or make available any of such licensed
Intellectual Property (including patents) to Third Parties, including by way of
secondments, service bureaus or any other such arrangement. The Licensee may
assign such licenses solely in connection with a change of control, merger,
reorganization, sale of all or substantially all of the Packaged Gas Business or
similar extraordinary transaction; provided, that the scope of such assignment
shall be consistent with the scope of the licenses described in
Sections 6.11(a), (b) and (h) as applicable, and such assignment shall not
extend to any unrelated businesses or activities of the acquiring person). All
other assignments or sublicenses shall require the prior written consent of the
Seller in its sole discretion. Any purported assignment or sublicense in
violation of this Section 6.11(c) shall be null and void ab initio and of no
force or effect.
     (d) The Purchaser agrees that the Licensee shall have no right after the
Closing Date to use any Trademarks that are owned or licensed by the Seller or
the Guarantor (such Trademarks, the “Seller Marks”) after the Closing Date,
except as expressly provided herein. The Seller and the Purchaser acknowledge
that certain gas Containers that are included in the Packaged Assets are stamped
permanently with certain Seller Marks (such containers, the “Imprinted
Containers”). Effective on the Closing Date, the Guarantor shall grant to the
Licensee a non-exclusive, royalty-free, non-sublicensable, non-transferable
right and license to use on Imprinted Containers:
          ( ) in perpetuity, the trademarks AGA and HOLOX (except for the
trademark AGA Linde Healthcare set forth on Schedule 6.11(d)(iii), which shall
be governed by the license covering such schedule), solely in the United States
(excluding Puerto Rico);
          ( ) the trademark ECOCYL, solely to the extent necessary to service
the customers set forth on Schedule 6.11(b)(ii), solely in the United States
(excluding Puerto Rico);
          ( ) for eighteen (18) months, the trademarks LIFEGAS and LINDEGAS
(each as one or two words), LG, LINDE and LINDE GAS LLC and the trademarks set
forth on Schedule 6.11(d)(iii) (whether listed as “Neckring Identifications” or
“Ownership Symbols” therein), solely in the United States (excluding Puerto
Rico);
          ( ) in perpetuity, all other Seller Marks, including the trademarks
set forth on Schedule 6.11(d)(iv) (whether listed as “Neckring Identifications”
or “Ownership Symbols” therein and including for the avoidance of doubt any such
trademarks that include the word “LINDE”), solely in the United States
(excluding Puerto Rico).
Notwithstanding the foregoing, the above licenses in Sections 6.11(d)(iii) and
6.11(d)(iv) shall not be deemed to include any Seller Marks that the Seller or
the Guarantor do not have the right

69



--------------------------------------------------------------------------------



 



to license thereunder; for any such Seller Marks, the above licenses shall be
deemed to be a covenant not to sue commensurate with the scope of such license.
The Purchaser and the Seller agree that, from and after the Closing Date, the
parties shall exchange with each other such Containers that are in each party’s
or it Affiliates’ possession (upon return by customers or otherwise) as are
necessary to give each party, to the fullest extent reasonably possible, the
benefit of the rights of such party and the obligations of the other party with
respect to marked Containers under this Section 6.11(d) and the Container
Methodology set forth in Schedule DEF-N, in the most cost effective manner. The
parties shall use good faith efforts to commence the exchange as soon as
reasonably practicable after the Closing Date and to complete such exchange
within eighteen (18) months after the Closing Date. In connection with the
foregoing, at such time as the parties reasonably agree that substantially all
of the Containers that could be exchanged as provided in the preceding sentence
have been exchanged, the Seller shall cause the re-marking in a reasonably cost
effective manner of any of its Containers that contain the AGA or HOLOX
trademark, and the Purchaser shall reimburse the Seller for the direct costs
incurred in connection with such re-marking and the Seller shall provide such
reasonable documentation and information as the Purchaser reasonably requests
with respect to such costs.
     (e) Effective upon the Closing Date, the Guarantor grants to the Licensee a
non-exclusive, royalty-free, non-sublicensable, non-transferable right and
license to use for one hundred and eighty (180) days all Seller Marks that are
used by the Licensee in connection with the Packaged Assets as of the Closing
Date but are not permanently stamped into Imprinted Containers, including those
Seller Marks listed on Schedule 6.11(e), in each case, solely in connection with
their operation of the Packaged Gas Business in the ordinary course of business
and in a manner consistent with past practice; provided, that the Purchaser
shall take all necessary and appropriate actions (including use of a sticker,
decal or name plate displaying the Purchaser’s Trademarks) to comply with all
applicable Laws and to ensure that customers and other Third Parties are not
confused that the Packaged Gas Business is being operated during such time by
the Purchaser, and not by the Seller.
     (f) The Purchaser agrees that the Licensee shall use the Seller Marks only
in connection with services maintaining substantially the same quality levels in
effect as of the Closing Date and shall comply with all reasonable instructions
by the Seller or the Guarantor in this regard. The Guarantor may terminate the
licenses in Section 6.11(d) and (e) if the Purchaser materially breaches its
obligations in this Section 6.11(f) and fails to cure such breach within thirty
(30) days after notice thereof.
     (g) The Licensee shall not have any right to use the Seller Marks other
than as specifically set forth in Section 6.11(d) and (e) and, among other
things, the Purchaser shall not (and shall not allow the Licensee to) (i) claim
any right, title or interest in or to any Seller Mark by registration or
otherwise; (ii) use any Seller Mark in any marketing activity; (iii) apply any
Seller Mark to any product, package or container other than as provided herein;
or (iv) except to the extent expressly permitted in Section 6.11(d) or 6.11(e),
use any Seller Mark as a Trademark in whole or in part. Promptly after the
Closing, and in no event more than sixty (60) days thereafter, Purchaser shall
use its reasonable best efforts to change all applicable corporate, trade, d/b/a
and similar names and registrations of the Licensee to names and registrations
that do not contain any Seller Marks. The Purchaser (on behalf of itself and the
Licensee) hereby assigns to the Seller any rights it or they might acquire in or
to each Seller Mark after the Closing Date,

70



--------------------------------------------------------------------------------



 



through use or otherwise, including any goodwill symbolized thereby or
associated therewith. Nothing in this Section 6.11(g) shall restrict the ability
of the Purchaser to transfer to a Third Party or otherwise dispose of any
Imprinted Containers; provided, however, that any subsequent acquirer of any
Imprinted Container shall have only such rights with respect to the Seller Marks
as granted to the Purchaser pursuant to this Section 6.11 and shall be subject
to all limitations imposed hereunder on the Purchaser with respect to the use or
transfer of the Seller Marks. For the avoidance of doubt, the parties hereto
agree that the agreements set forth in this Section 6.11 with respect to the use
of Seller Marks do not authorize Purchaser or its Affiliates to use the
trademarks LIFEGAS or LINDEGAS (each as one or two words), LG, LINDE GAS LLC or
AGA LINDE HEALTHCARE that are on any Containers that the Purchaser or its
Affiliates hold or otherwise acquire other than as a result of the transactions
contemplated by this Agreement, and that any such Containers are subject to
Purchaser’s exchange obligations in Section 6.11(d). For the avoidance of doubt,
the parties hereto agree that the agreements set forth in this Section 6.11 with
respect to the use of trademarks does not modify the parties’ rights with
respect to trademarks that are on Containers that the Purchaser or its
Affiliates hold or otherwise acquire other than as a result of the transactions
contemplated by this Agreement.
     (h) Effective on the Closing Date, the Guarantor grants to the Licensee,
subject to the terms and conditions herein, a worldwide, perpetual,
non-exclusive, royalty-free right to the Guarantor’s proprietary rights, if any,
in the software programs listed on Schedule 6.11(h) (collectively, the
“Proprietary Software”) for use by their employees in connection with the
Licensed Business. The Guarantor has no obligation to support, maintain, update
or provide improvements to any Proprietary Software. For the avoidance of doubt,
the Guarantor does not own rights to the source code to the third party programs
included in the Proprietary Software (and has created no source code with
respect thereto), and the above license does not give the Purchaser the right to
access, use or modify such source code. Except as set forth in Section 4.15 or
Section 6.8(q) of this Agreement, Guarantor disclaims all express and implied
warranties and all covenants with respect to the Proprietary Software, including
any implied warranties of title, non-infringement, merchantability, value,
reliability, accuracy or fitness for a particular purpose, or freedom from
errors, bugs, defects, viruses or other corruptants. The Purchaser shall be
responsible for all risks of loss and/or damage to the Proprietary Software at
all times after Closing. Either party may terminate this license if the other
party commits a material breach and does not cure same within thirty (30) days
after written notice from the non-breaching party. After termination, the
Purchaser shall, at Guarantor’s option, promptly return to Guarantor or destroy
all of its copies of the Proprietary Software and shall certify same to
Guarantor in writing.
     (i) The Guarantor shall, and shall cause any of its Affiliates (including
the Seller) to, reasonably cooperate with the Licensee or the Purchaser, or any
of their respective Affiliates in order to (i) (except as set forth on
Schedule 4.18(a)(vi)) transfer the Packaged IP Licenses pursuant to this
Agreement (at the cost and expense of the Seller, if any) and (ii) enable such
parties to obtain their own licenses (or equivalents thereof) at their own
expense for the IP Licenses set forth on Schedule 4.15(b) that are not included
in the Packaged IP Licenses.
     (j) The Purchaser acknowledges that (i) as between the Purchaser and the
Licensee on the one hand, and the Guarantor and its Affiliates on the other
hand, the Guarantor and its Affiliates own the Intellectual Property licensed to
the Licensee in this Section 6.11, and

71



--------------------------------------------------------------------------------



 



the Purchaser will not (and will not allow the Licensee to) contest such
ownership, (ii) the representations and warranties in Section 4.15 are the only
representations and warranties with respect to such Intellectual Property and
there are no representations and warranties, either express or implied, with
respect to the licenses in this Section 6.11 and all Intellectual Property
licensed to the Licensee therein is otherwise licensed on an “as is” basis, and
(iii) the Guarantor and its Affiliates have no obligation to maintain or enforce
any of such Intellectual Property. Further, for the avoidance of doubt, the
Purchaser acknowledges that, except as set forth in the Transition Services
Agreement, Guarantor and its Affiliates have no obligation to provide to
Purchaser or the Licensee any (x) assistance, training, advice, maintenance or
services of any kind with respect to the Intellectual Property licensed in this
Section 6.11 or (y) physical or tangible materials in any form or media
containing or embodying any of the Intellectual Property licensed in this
Section 6.11 (except for any Packaged Assets (including the Imprinted
Containers) physically bearing the Seller Marks referenced in Section 6.11(d),
subject to the terms and conditions of this Section 6.11).
     (k) If an IP License has been inadvertently omitted from Schedule 4.15(b)
and the Seller discovers such omission at any time, whether before or after
Closing, the Seller will promptly notify the Purchaser, in which event, the
parties shall cooperate in good faith to treat such IP License in the same
manner as other similar IP Licenses under this Agreement and will amend all
applicable schedules accordingly in a mutually-agreed manner. 6.12 Financing.
The Purchaser shall comply with the terms of the Credit Agreement and shall use
its reasonable best efforts to cause the Financing contemplated by the Credit
Agreement to be available at or prior to Closing. In the event any portion of
the Financing becomes unavailable on the terms and conditions contemplated in
the Credit Agreement or is insufficient to consummate the transactions
contemplated hereby, the Purchaser shall use its reasonable best efforts to
arrange to obtain alternative financing, including from alternative sources, as
promptly as practicable following the occurrence of such event.
     6.13 Access and Cooperation. From and after the Closing Date, the parties
shall take the following measures in order to facilitate the timely and
cost-effective performance of Seller’s obligations pursuant to Section 13.2 with
respect to any Seller’s Remediation, in each case concerning any particular Real
Property site that is either Owned Real Property or Leased Real Property:
     (a) The Seller, and those Persons acting at the direction of the Seller,
may enter upon and use the Real Property site, at reasonable times and with
reasonable prior notice, including use of roads and driveways, for the purpose
of performing Seller’s Remediation;
     (b) The Seller shall perform all Seller’s Remediation at the Real Property
site in material compliance with all applicable Laws, including Environmental
Laws, and in such a manner as to minimize, to the extent reasonably practicable,
damage to the Real Property site (including to the Improvements, fixtures and
appurtenances thereon) and the disruption of or interference with the
Purchaser’s use of the Real Property site (including the Improvements, fixtures
and appurtenances thereon);

72



--------------------------------------------------------------------------------



 



     (c) The Seller shall be responsible for the reasonable cost of any repairs,
replacements or damages to the Purchaser’s Improvements, fixtures and
appurtenances within the Real Property site and for any other Losses to the
extent caused by the act or wrongful omission of the Seller in connection with
any Seller’s Remediation. The Purchaser shall be responsible for the reasonable
cost of any repairs, replacements or damages to the Seller’s Improvements,
fixtures and appurtenances within the Real Property site and for any other
Losses to the extent caused by the act or wrongful omission of the Purchaser;
and
     (d) The Seller may connect to any utility lines that serve the Real
Property site, in order to provide water, electric, telephone, sanitary sewer,
storm sewer and other utility services to the Seller in connection with the
Seller’s Remediation; provided, that the Seller shall, with the Purchaser’s
reasonable cooperation, obtain all necessary utility approvals and permits prior
to making any connections; and that further, the Seller shall reimburse the
Purchaser for all reasonable costs that the Purchaser incurs as a result of the
Seller’s use of such utilities.
     6.14 Tax Matters. During the period from the date hereof to the Closing
Date, the Operating Company shall (and Seller shall cause the Operating Company
to):
     (a) prepare, in the Ordinary Course of Business and consistent with past
practice (except as otherwise required by Law), and timely file all Tax Returns
required to be filed by it with respect to taxable periods ending on or before
the Closing Date (“Post-Signing Returns”);
     (b) fully and timely pay all Taxes due and payable in respect of such
Post-Signing Returns that are so filed;
     (c) properly reserve (and reflect such reserve in its books and records and
financial statements), in accordance with past practice and in the Ordinary
Course of Business, for all Taxes payable by it for which no Post-Signing Return
is due prior to the Closing Date;
     (d) promptly notify Purchaser of any federal, state, local or foreign
income or franchise and any other suit, claim, action, investigation, proceeding
or audit pending against or with respect to the Operating Company in respect of
any Tax matter (collectively, “Tax Actions”), including Tax liabilities and
refund claims, and not settle or compromise any such Tax matter or Tax Action
without Purchaser’s consent (such consent not to be unreasonably withheld);
     (e) not make or revoke any election with regard to Taxes or file any
amended Tax Returns;
     (f) not make any change in any Tax or accounting methods or systems of
internal accounting controls (including procedures with respect to the payment
of Trade Payable and collection of Accounts Receivable), except as may be
appropriate to conform to changes in Tax laws or regulatory accounting
requirements or GAAP; and
     (g) terminate all Tax Sharing Agreements to which the Operating Company is
a party such that there is no further liability thereunder.

73



--------------------------------------------------------------------------------



 



     6.15 Litigation. From the date hereof until the Closing Date, the Seller
shall promptly notify the Purchaser of any Actions of the type described in
Section 4.12 that in each case from and after the date hereof are commenced or,
to the knowledge of the Seller, threatened, against the Operating Company and,
with respect to the Packaged Gas Business, the Seller or any of its Affiliates
engaged in the Packaged Gas Business. From the date hereof to the Closing Date,
each party shall promptly notify the other party of any Actions commenced or, to
the knowledge of such party, threatened that, if adversely determined, would
reasonably be expected to materially impair the ability of such party to
consummate the transactions contemplated hereby or by the PG Restructuring
Terms. In the event an Action is commenced against one of the parties or any of
such party’s Affiliates and such Action relates to this Agreement or the
transactions contemplated thereby or by the PG Restructuring Terms or any matter
subject to indemnification hereunder, each party agrees to provide such
reasonable cooperation to the other in connection with such Action to the extent
reasonably requested.
     6.16 Acquisition Agreements. In the event that, from time to time, the
Purchaser has suffered losses in connection with any matter with respect to
which the Purchaser is not entitled to indemnification by the Seller hereunder,
at the written request of the Purchaser, the Seller shall cooperate with the
Purchaser to enforce for the benefit of the Purchaser, at the Purchaser’s
expense and sole liability, any indemnification rights the Seller may have under
any Contract pursuant to which the Seller or any of its Affiliates (including
the Former Operating Company and the Operating Company) acquired, directly or
indirectly, any of the Packaged Assets, to the extent indemnification with
respect to such matter is available under such Contract or, at the Seller’s
option, assign or cause the assignment of, such rights to the Purchaser to the
extent of the applicable claim.
     6.17 Closing Conditions. Subject to Section 6.6(b), the Seller and the
Purchaser agree to use their reasonable best efforts to cause all of the
conditions to each of their obligations to consummate the transactions
contemplated hereby to be satisfied, which shall include, in the case of the
Seller, consummation of the transactions contemplated by the PG Restructuring
Terms, as soon as practicable after the date of this Agreement. To the extent
that, as of the Closing Date, any obligation of either party remains unsatisfied
but the Closing nonetheless occurs, then each party agrees to use their
reasonable best efforts to complete such obligation as promptly as practicable
after the Closing Date.
     6.18 Auditor’s Consents; Audit Expenses.
     (a) The Seller shall cause to be prepared and delivered to the Purchaser as
soon as reasonably practicable (i)(A) the audited “carve-out” balance sheets of
the Packaged Gas Business and the Retained Wholesale Acetylene Business,
presented on a consolidated basis, as of December 31, 2006 and (B) the related
audited “carve-out” statements of operations, cash flows and changes in
stockholders’ investment for the Packaged Gas Business and the Retained
Wholesale Acetylene Business, presented on a consolidated basis, for the twelve
month period ended December 31, 2006 (the foregoing items (A) and (B) of this
clause (i) being, collectively, the “Year-End Audited Financial Statements”) and
(ii) any additional unaudited financial information, in conjunction with the
Retained Wholesale Acetylene Business, reasonably necessary to permit the
Purchaser (in connection with its compliance with the requirements of Article 11
of Regulation S-X and Form 8-K of the Securities and Exchange Commission

74



--------------------------------------------------------------------------------



 



(“SEC”)) to reflect the fact that the Purchaser is not acquiring the Retained
Wholesale Acetylene Business pursuant to this Agreement (such additional
financial information, together with the Year-End Audited Financial Statements,
the “Closing Financial Statements”). The Purchaser may, by written notice to the
Seller, cease the preparation of any or all of the Closing Financial Statements,
but shall pay all costs and expenses incurred for which it is obligated to
reimburse the Seller pursuant to Section 6.18(c).
     (b) After the Closing for a period of up to one (1) year, upon the request
and at the expense of the Purchaser, the Seller shall make a request of its
independent auditors of the Packaged Gas Business to provide any auditor’s
consent that is required to be included in any filing with the SEC that includes
or incorporates by reference the Closing Financial Statements within the time
period reasonably requested by the Purchaser or any of its Affiliates (each, an
“Auditor’s Consent”). In addition, in connection with any SEC filing required to
be made by the Purchaser or any of its Affiliates (or any SEC review of such
filing) containing any portion of the Closing Financial Statements, the Seller
shall (and shall use commercially reasonable efforts to cause its independent
auditors to) provide such reasonable assistance as may be required by the
Purchaser in connection with meeting the requirements of Rule 3-05 and Article
11 of Regulation S-X and Form 8-K of the SEC and shall permit the Purchaser and
its authorized representatives to have reasonable access, during normal business
hours and upon reasonable advance notice, to the properties, books and records
of the Seller, the Operating Company and their Affiliates relating to the
Packaged Gas Business, the Packaged Assets and, to the extent necessary, the
Retained Wholesale Acetylene Business and its assets, in each case, solely for,
and only as shall be necessary for, the purpose of preparing any such SEC filing
or responding to SEC questions, comments or requests relating to such SEC
filing; provided, however, that prior to providing any such access or
information, the Purchaser shall enter into a confidentiality agreement relating
thereto with the Guarantor on terms reasonably satisfactory to the Guarantor.
For the avoidance of doubt, the Seller shall not have any obligation to commence
any Action or pay any consideration, fees or expenses or to provide any
financial inducements in connection with their performance of their obligations
under this Section 6.18. This Section 6.18(b) shall terminate and be of no
further force or effect on the third (3rd) anniversary of the Closing.
     (c) The Seller shall keep the Purchaser reasonably informed as to the
progress of preparing the Closing Financial Statements referred to in this
Section 6.18 and shall consult with and cause its accountants to consult with
the Purchaser and the Purchaser’s accountants from time to time as reasonably
requested by the Purchaser on the content and timing of the delivery of such
financial statements. The Purchaser shall reimburse the Seller for the fees and
expenses of the independent auditor incurred in connection with the preparation
and audit, as applicable, of the Closing Financial Statements and all other fees
and expenses of third parties otherwise incurred in complying with this
Section 6.18 within ten (10) Business Days of receipt of an invoice from the
Seller therefor. The Seller shall provide a copy of the engagement letter
between it or any of its Affiliates and the independent auditors of the Packaged
Gas Business relating to such preparation and audit.
     6.19 PG Restructuring.
     (a) Prior to the Closing, the Seller shall use reasonable best efforts to
cause the transactions described in the PG Restructuring Terms (the “PG
Restructuring”) not yet

75



--------------------------------------------------------------------------------



 



completed as of the date of this Agreement to be consummated. In furtherance of
the foregoing, promptly after the date hereof, the parties will initiate
discussion on, and cooperate to develop, a process for implementing the PG
Restructuring as it relates to the Packaged Gas Business in a manner that is
reasonably acceptable to both parties; provided, that the Seller shall not be
required to disclose any non-Packaged Gas related information to the Purchaser
except to the extent that such information is reasonably required by the
Purchaser with respect to the Packaged Assets (including mixed assets) or its
rights hereunder to determine that the PG Restructuring is being completed in a
reasonably satisfactory manner, subject to appropriate safeguards to protect
confidential or competitively sensitive information.
     (b) Notwithstanding Section 6.19(a), from and after the Closing Date, upon
the reasonable request of the Purchaser, the Seller shall execute, acknowledge
and deliver any instruments of assignment, transfer and conveyance and other
instruments as the Purchaser shall reasonably request and as shall be necessary
to assign, transfer and convey to and vest in the Operating Company all rights,
title and interests of the Seller or any of its Affiliates in the Packaged
Assets that were not otherwise so transferred or conveyed to, or held by, the
Operating Company prior to the Closing Date. After the Closing, each party
hereto shall take all actions reasonably necessary to convey, transfer, sell and
assign to the Operating Company, and to vest in the Operating Company good and
valid title to, any Packaged Assets that the Operating Company does not own,
lease, license or otherwise have the right to possess and use as of the Closing,
and to convey, transfer, sell and assign to the Seller or its Affiliates, and to
vest in the Seller and its Affiliates good and valid title to, assets that are
Excluded Assets that were owned by the Operating Company as of the Closing, and
to execute and deliver such instruments of conveyance and transfer and take such
other actions in order to effectively consummate the transactions contemplated
by the PG Restructuring.
     (c) With respect to the transactions contemplated by the PG Restructuring,
to the extent that any rights, obligations, liabilities, assets or Contracts
(including any leases or subleases) are not assignable without the Consent of
another Person, neither this Agreement nor any instrument shall constitute an
assignment or an attempted assignment of such right, obligation, liability,
asset or Contract if such assignment or attempted assignment would constitute a
breach thereof. If, after the Seller uses its reasonable best efforts to obtain
any such Consent, such Consent is not obtained, the applicable party (the
“Retaining Party”) shall retain the right, obligation, liability, asset or
Contract; provided, that this Section 6.19(c) shall not limit the Seller’s
obligations under Section 13.2.
     (d) To the extent any right, obligation, liability, asset or Contract that
is not transferred, assigned or licensed as of the Closing due to a failure to
obtain the necessary Consent, lack of sufficient time to complete such action or
otherwise, the parties agree to cooperate in any reasonable and lawful
arrangements designed to provide to the Seller or its Affiliates, on the one
hand, or to the Purchaser or the Operating Company, on the other hand, as
applicable (such party, the “Benefiting Party”), the same or similar benefits
and liabilities under any such right, obligation, liability, asset or Contract
that is not transferred, assigned or licensed as of the Closing as would have
been obtained by such party if such right, obligation, liability, asset or
Contract had been assigned or licensed, as the case may be, to the Benefiting
Party, including the subcontracting thereof to the Benefiting Party and
enforcement for the benefit of the Benefiting Party, at the Seller’s expense and
reasonable request, of any and all rights of the

76



--------------------------------------------------------------------------------



 



Retaining Party against the other party thereto arising out of the breach or
cancellation thereof by such other party or otherwise.
     (e) The Purchaser shall promptly transfer or deliver, or cause to be
promptly transferred or delivered, to the Seller any Accounts Receivable, monies
and other payments that the Purchaser or the Operating Company or any of their
respective Affiliates may receive on or after the Closing Date that relate to
(i) the Excluded Businesses, the Excluded Assets, Contracts that are not
Packaged Contracts and other Contracts not assigned by the Operating Company and
administered in accordance with this Section 6.19, or (ii) the operation of the
Packaged Gas Business (including with respect to any Packaged Assets or Packaged
Contracts) prior to the Closing Date (to the extent such amounts were not
included as a current asset in Net Working Capital as calculated for the Final
Closing NWC Amount). The Seller shall promptly transfer or deliver, or cause to
be promptly transferred or delivered, to the Purchaser any Accounts Receivable,
monies and other payments that the Seller or any of its Affiliates may receive
on or after the Closing Date that relate to (i) the Packaged Gas Businesses, the
Packaged Assets, the Packaged Contracts and other Contracts not assigned to the
Operating Company and administered in accordance with this Section 6.19, or
(ii) the operation of the Packaged Gas Business (including with respect to any
Packaged Assets or Packaged Contracts) after the Closing Date.
     (f) Prior to the Closing, the Seller and the Guarantor shall transfer to
the Seller and/or their respective Affiliates (other than the Operating Company)
the sponsorship, and related obligations, assets, liabilities or expenses,
whether actual or contingent, prior to, on or after the Closing Date, of any
(i) Employee Benefit and Compensation Plan (excluding in respect of any
MultiEmployer Plan related to Collective Bargaining Agreements which are set
forth on Schedule DEF-E) and (ii) any similar plan, program, arrangement or
agreement that would be an Employee Benefit and Compensation Plan but for the
fact that such plan, program, arrangement or agreement has been terminated. The
Seller shall provide the Purchaser reasonable evidence of such transfer,
including, copies of all documents necessary to effectuate such transfer of
sponsorship and related obligation.
     (g) The parties acknowledge that certain of the Packaged Assets may have
remained in or owned by the Former Operating Company and have not been
transferred out as contemplated by the Restructuring contemplated by the Bulk
Gas Agreement. To the extent any Packaged Assets are in or owned by the Former
Operating Company at the Closing, such assets shall be deemed to be held by the
Operating Company for all purposes hereunder.
SECTION 7
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PURCHASER
     The obligation of the Purchaser to proceed with the Closing hereunder is
subject to the satisfaction of the following conditions on the Closing Date (or,
except with respect to Section 7.6(b), the Original Termination Date, if
applicable in accordance with Section 14.1(d)), any of which may be waived by
the Purchaser by executing a written instrument at or prior to the Closing, and
subject to Section 14.1(d):
     7.1 Representations and Warranties. The representations and warranties of
the

77



--------------------------------------------------------------------------------



 



Seller set forth in this Agreement shall be true and correct (without giving
effect to any materiality, Business Material Adverse Effect or similar
qualifiers set forth therein other than in the first sentence of Section 4.10,
as of the date of this Agreement and as of the Closing Date (or the Original
Termination Date, as applicable) with the same force and effect as if made as of
the Closing Date (or the Original Termination Date, as applicable) (other than
such representations and warranties that are made as of another date, which
representations and warranties shall be true and correct as of such date),
except where the failure of such representations and warranties to be true and
correct, taken in the aggregate, has not had, and would not reasonably be
expected to have, individually or in the aggregate, a Business Material Adverse
Effect.
     7.2 Covenants and Agreements. All the covenants and agreements contained in
this Agreement to be complied with and performed by the Seller on or before the
Closing Date (or the Original Termination Date, as applicable) shall have been
complied with and performed in all material respects.
     7.3 No Business Material Adverse Effect. Since the date of this Agreement,
there shall not have occurred a Business Material Adverse Effect.
     7.4 Officer’s Certificate. The Purchaser shall have received certificates
of an appropriate officer of the Seller to the effect of Sections 7.1, 7.2 and
7.3 hereof.
     7.5 Litigation.
     (a) No Action by or before any Governmental Body of competent jurisdiction
shall have been instituted that has a reasonable likelihood of success and
(i) that would have a material adverse effect on the Purchaser’s or Seller’s
ability to consummate the transactions contemplated by this Agreement or
(ii) that seeks to prohibit or materially limit the ownership or operation by
the Purchaser of the Packaged Gas Business or the Packaged Assets.
     (b) No Action by any Person shall have been instituted that has a
reasonable likelihood of success and would be reasonably likely to have a
Business Material Adverse Effect.
     (c) There shall not be any Law in effect that restrains or prohibits the
consummation of the transactions contemplated by this Agreement, the PG
Restructuring and the other Transaction Documents.
     7.6 Regulatory Consents.
     (a) There shall have been received all material Consents of Governmental
Bodies necessary for the consummation of the transactions contemplated by the PG
Restructuring Terms (it being understood that consents from Governmental Bodies
in their capacity as parties to customer Contracts shall be governed by
Section 7.7 and not by this Section 7.6(a)), and all conditions contained in any
such Consents required to have been satisfied prior to consummation by the
Purchaser of the transactions contemplated by this Agreement, the PG
Restructuring and the other Transaction Documents shall have been satisfied.
     (b) The waiting period under the HSR Act applicable to the transactions
contemplated hereby shall have expired or been terminated.

78



--------------------------------------------------------------------------------



 



     7.7 PG Restructuring. The PG Restructuring transactions shall have been
consummated, other than (x) the failure to obtain by the Closing Date (or the
Original Termination Date, as applicable) consents to the assignment of no more
than five percent (5%) of Contracts to be assigned out of the Operating Company
pursuant to the PG Restructuring; provided, that such Contracts shall be subject
to Section 6.19, or (y) the failure of transfers contemplated thereby to have
occurred that, in the aggregate, do not have a material impact on the Purchaser
and its Affiliates or on the ownership or operation of the Packaged Gas Business
or the Operating Company.
SECTION 8
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER
     The obligation of the Seller to proceed with the Closing hereunder is
subject to the satisfaction of the following conditions on the Closing Date
(except as set forth below), any of which may be waived by the Seller by
executing a written instrument at or prior to the Closing, and subject to
Section 14.1(d):
     8.1 Representations and Warranties. The representations and warranties of
the Purchaser set forth in this Agreement shall be true and correct (without
giving effect to any materiality or similar qualifiers set forth therein), as of
the date of this Agreement and as of the Closing Date with the same force and
effect as if made as of the Closing Date (other than such representations and
warranties that are made as of another date, which representations and
warranties shall be true and correct as of such date), except where the failure
of such representations and warranties to be true and correct, taken in the
aggregate, has not had, and would not reasonably be expected to have the effect
of materially impairing or delaying the Purchaser’s obligations under this
Agreement or the other Transaction Documents or the consummation of the
transactions contemplated by this Agreement and by the other Transaction
Documents.
     8.2 Covenants and Agreements. All the covenants and agreements contained in
this Agreement to be complied with and performed by the Purchaser on or before
the Closing Date shall have been complied with and performed in all material
respects.
     8.3 Officer’s Certificate. The Seller shall have received certificates of
an appropriate officer of the Purchaser to the effect of Sections 8.1 and 8.2
hereof.
     8.4 Regulatory Consents.
     (a) There shall have been received all material consents of Governmental
Bodies necessary for the consummation of the transactions contemplated by the
PGB Restructuring Terms (it being understood that consents from Governmental
Bodies in their capacity as parties to customer Contracts shall be governed by
Section 8.5 and not by this Section 8.4(a)); provided, however that the
requirement that the condition in this Section 8.4(a) shall be satisfied shall
expire upon the day that is ninety (90) days from the date hereof.
     (b) The waiting period under the HSR Act applicable to the transactions
contemplated hereby shall have expired or been terminated.

79



--------------------------------------------------------------------------------



 



     8.5 PG Restructuring. The PG Restructuring transactions shall have been
consummated, other than (x) the failure to obtain by Closing consents to the
assignment of no more than five percent (5%) of Contracts that are to be
assigned out of the Operating Company pursuant to the PG Restructuring;
provided, that such Contracts shall be subject to Section 6.19, and (y) the
failure of transfers contemplated thereby to have occurred that, in the
aggregate, do not have a material impact on the Seller and its Affiliates;
provided, however, that the requirement that the condition in this Section 8.5
shall be satisfied shall expire upon the day that is ninety (90) days after the
date hereof.
SECTION 9
EMPLOYEES
     9.1 Employees at Closing; Notice. As of the Closing Date, the Operating
Company will not have any employment, consulting or similar arrangement with any
employee other than the Transferred Employees. The Purchaser shall notify the
Seller in writing (by email or telecopy to the Seller’s Director of Human
Resources) as to each Transferred Employee whose employment with the Operating
Company is terminated (whether initiated by the Operating Company or by the
Transferred Employee) within one (1) year following the Closing Date.
     9.2 Treatment of Annual Bonuses. With respect to annual bonuses or sales
commissions, as applicable, that are unpaid as of the Closing Date but that
would otherwise be payable under the applicable Employee Benefit and
Compensation Plans in respect of the portion of calendar year 2007 through the
Closing Date to Transferred Employees who would have been eligible to receive
any such bonus or commission assuming such Transferred Employees had remained
employed by an Affiliate of the Seller through December 31, 2007 or such other
applicable duration as required under the terms of the applicable Employee
Benefit and Compensation Plan (each a “2007 Bonus”): (a) on the Closing Date,
the Seller shall provide the Purchaser with Schedule 9.2, which schedule shall
set forth the name of each Transferred Employee who is entitled to receive a
2007 Bonus payment and the target amount thereof; (b) as soon as reasonably
practicable following the Closing, the Seller shall pay to the Operating Company
an amount equal to the pro rated portion of the 2007 Bonuses, which will be
calculated by multiplying the total amount of the 2007 Bonuses (based on
annualized performance through the Closing Date, if necessary or appropriate to
determine such amount) that would be payable under the Seller’s applicable bonus
and commission plans by a fraction, the numerator of which is equal to the
number of days between and including January 1, 2007 and the Closing Date, and
the denominator of which is equal to 365; and (c) promptly following such
payments, the Purchaser shall cause the Operating Company to pay to each
Transferred Employee an amount equal to such Transferred Employee’s pro rated
portion of the 2007 Bonuses, which will be calculated by multiplying the total
amount of such Transferred Employee’s 2007 Bonus (as determined above) under the
Seller’s applicable bonus and commission plans by a fraction, the numerator of
which is equal to the number of days between and including January 1, 2007 and
the Closing Date, and the denominator of which is equal to 365. Immediately
prior to the Closing, the Operating Company shall, to the extent not previously
paid, pay all bonuses in respect of 2006 to the Business Employees.

80



--------------------------------------------------------------------------------



 



     9.3 Stay Bonus Arrangements. The Seller and the Purchaser will jointly
cause the Operating Company to enter into agreements (the “Stay Bonus Letter”),
providing stay bonuses (the “Stay Bonuses”) to those Business Employees and
Retained Employees selected by the Seller consistent with the methodology
previously communicated to the Purchaser, and the Purchaser shall, with respect
to the Transferred Employees, cause the Operating Company to honor such Stay
Bonus Letters and pay such Stay Bonuses; provided, however, that in the event
any such employees’ employment terminates, Seller shall be permitted to provide
the same Stay Bonus Letters to such employee’s replacement so long as such
replacement employee obtained his or her position through internal promotions or
transfers. The amount of the Stay Bonus that will be provided to each such
Business Employee and Retained Employee will be in such amounts as determined by
the Seller consistent with the methodologies previously communicated to the
Purchaser, except that the aggregate amount of Stay Bonuses to Retained
Employees shall not exceed one hundred and fifty thousand dollars ($150,000) and
the aggregate amount of all Stay Bonuses shall not exceed seven million dollars
($7,000,000). Each Transferred Employee will receive payment of his or her
respective stay bonus from the applicable Company or the Operating Company in
two equal payments, with (x) the first payment scheduled for the earlier of the
Closing Date and December 31, 2007 and (y) the second payment scheduled for the
earlier of three (3) months after the Closing Date and March 31, 2008. For any
Business Employee whose employment is terminated prior to the Closing Date
without cause, the Seller shall incur the costs of paying the applicable Stay
Bonus (to the extent the Stay Bonus is not forfeited pursuant to the terms of
the applicable Stay Bonus Letter). For any Transferred Employee whose employment
is terminated after the Closing Date but before the scheduled payment date
without cause (a “Purchaser Terminated Employee”), the Purchaser shall incur the
costs of paying the applicable Stay Bonus (to the extent the Stay Bonus is not
forfeited pursuant to the terms of the applicable Stay Bonus Letter). For all
other Transferred Employees not described in the previous two sentences, the
Purchaser shall cause the Operating Company to pay the applicable Stay Bonus (to
the extent the Stay Bonus is not forfeited pursuant to the terms of the
applicable Stay Bonus Letter), and the Seller shall reimburse the Purchaser for
fifty percent (50%) of all such Stay Bonuses promptly following payment thereof,
plus an additional five hundred thousand dollars ($500,000).
     9.4 Other Employee Matters.
     (a) Pre-Closing Employee Benefits. The Seller shall cause the Operating
Company or any of its applicable Affiliates to continue employee benefits to all
Business Employees from the date hereof until the Closing Date.
     (b) Business and Retained Employees.
               (i) As soon as reasonably practicable after the FTC Preliminary
Approval Date, but not later than forty-five (45) days prior to the Closing, the
Seller shall deliver to the Purchaser a true and complete list of all Business
Employees and shall allow the Purchaser to inspect the personnel files and other
documentation relating to the Business Employees. As soon as reasonably
practicable after the delivery of such list, the Purchaser and the Seller shall
cooperate to arrange for meetings with Seller’s managers and the Business
Employees at which the Purchaser will have an opportunity to describe its
expectations regarding the integration of the Packaged Gas Business with its
existing operations. Seller shall provide to

81



--------------------------------------------------------------------------------



 



Purchaser, not later than twenty (20) days prior to the Closing, a true and
complete updated Schedule DEF-P, with Purchaser to provide its consent(s) to any
changes or additions to such designations subsequent to the execution of this
Agreement, no later than ten (10) days prior to the closing, in accordance with
of the definition of “Retained Employee” in this Agreement.
               (ii) After the FTC Preliminary Approval Date, but not later than
forty-five (45) Business Days prior to the Closing, the Seller will make the
Business Employees available for interview by the Purchaser during reasonable
business hours following reasonable prior notice (and outside the presence of
the Seller).
               (iii) From the date of execution hereof until the Closing, the
Seller and its Affiliates shall not make any offer to any Business Employees to
induce or otherwise encourage such Business Employees to become or remain
employed by the Seller or its Affiliates after the Closing.
     (c) Employee Information. Subject to applicable Law, the Seller shall
provide, on the Closing Date, complete personnel files for each Transferred
Employee.
     (d) Transferred Employees. Business Employees who are employed by the
Operating Company (or are on approved leave) immediately prior to the Closing
shall be referred to as “Transferred Employees”. To the extent permitted by
applicable law, a list of Business Employees on an approved leave, the date such
approved leave is expected to end (if available) and the reason for such
approved leave will be provided on the updated Schedule 4.20(f)-2.
     (e) Employee Benefits.
               (i) The Purchaser or its Subsidiaries shall extend, on the
Closing Date, the Purchaser’s then-existing employee welfare benefit plans
(including severance and long- and short-term disability coverage) and employee
pension benefit plans, both as defined in Section 3 of ERISA, to the Transferred
Employees employed by the Operating Company on reasonably comparable terms on
which similarly situated employees of the Purchaser participate in such plans;
provided, that (A) Transferred Employees who were not eligible to participate in
a comparable plan of the Seller as of the Closing Date shall be subject to each
applicable Purchaser’s plans’ eligibility waiting period (but will nonetheless
receive credit for all service periods with the Operating Company as described
in the following sentence) and (B) with respect to Transferred Employees who are
receiving payments or benefits under a short-term disability program immediately
prior to the Closing Date, the Purchaser or its Subsidiaries shall continue such
payments (but not benefits) at the same levels after the Closing Date. For all
purposes of such employee benefit plans (including severance), programs and
arrangements, including eligibility, participation, vesting and benefit accrual
(other than for benefit accrual for any defined benefit pension plan), the
Purchaser shall credit Transferred Employees for prior service with the Seller
and its Affiliates and to the extent the Seller and its Affiliates recognized
such service, except to the extent such credit would result in duplication of
benefits for the same period of service. For the period commencing on the
Closing Date and ending one year following the Closing Date (the “Covered
Period”), the Purchaser shall cause each Transferred Employee to receive the
same annual base salary or hourly wage (it being understood that policies
regarding pay rates for, and availability of, shift premiums, overtime pay,
differential

82



--------------------------------------------------------------------------------



 



pay may vary so long as Transferred Employees are not treated differently than
other similarly situated employees of the Purchaser) and substantially
comparable aggregate incentive compensation opportunity (excluding equity-based
compensation) as was applicable immediately prior to the Closing.
               (ii) At Closing, the Seller will cease to cover Transferred
Employees under the Linde Severance Plan. Prior to the Closing, the Purchaser
shall adopt (and maintain during the Covered Period) an amendment to the
Purchaser Severance Plan (the “Amended Purchaser Severance Plan”) in the form
attached as Exhibit H.
               (iii) Effective as of the Closing Date, the Purchaser shall
(a) cause its group health plans to cover all Transferred Employees and
dependents of such Transferred Employees who are covered under an Employee
Benefit and Compensation Plan that is a group health plan as of the Closing Date
and to be responsible (in accordance with the Purchaser’s employee welfare
benefit plans and employee pension benefit plans) for expenses incurred by such
Transferred Employees and dependents on or after the Closing Date, (b) waive
proof of insurability requirements for initial extension of both basic and
optional benefit coverage under its group health plans or other group insurance
welfare benefit plans, (c) credit deductible payments and co-insurance payments
made in the year of the Closing by such Transferred Employees and their
dependents under the Seller’s group health plans for expenses incurred prior to
the Closing Date towards deductibles and stop losses in effect for its group
health plans for the year of the Closing, (d) waive all pre-existing condition
clauses in its group health plans for such Transferred Employees and their
dependents, solely to the extent such preexisting conditions were waived under
the Seller’s group health plan and (e) waive eligibility waiting periods for
such Transferred Employees and their dependents for any employee benefit plans
maintained by the Purchaser as of the Closing Date. For purposes of the
preceding sentence, “group health plan” shall have the meaning proscribed in
Section 5000(b)(1) of the Code.
               (iv) Immediately upon the Closing, the Transferred Employees
shall cease to participate (as an active employee) in any Employee Benefit and
Compensation Plans sponsored or adopted by the Seller or its Affiliates.
     (f) Vacation. On or as promptly as practicable after the Closing Date but
in no event later than fifteen (15) days after the Closing Date, the Seller
shall pay to the Purchaser, in respect of all accrued and unused vacation for
each Transferred Employee with respect to the Seller’s fiscal year that includes
the Closing Date (the “Current Fiscal Year”), an amount equal to the product of
(i) the number of accrued, but unused, vacation days for such Transferred
Employee, multiplied by (ii) for such Transferred Employee, the daily eight
(8)-hour rate of base salary (or hourly rate of pay, as applicable) that the
Seller disclosed to the Purchaser pursuant to Section 4.20(f) (updated for any
increase in base salary or hourly rate of pay) as payable to such Transferred
Employee immediately prior to the Closing, (each such payment being referred to
as a “Vacation Payment”) (provided that the foregoing shall not apply to the
extent any liability for such accrued vacation was included in the calculation
of the Final Closing NWC Amount). The Purchaser shall, on and after the Closing,
cause the Operating Company to either (x) allow each Transferred Employee who
has vacation accrued with respect to the Current Fiscal Year, but unused as of
the Closing Date, to use such vacation during the balance of the year in which
the

83



--------------------------------------------------------------------------------



 



Closing Date occurs in accordance with the Employee Benefit and Compensation
Plans that are vacation policies or (y) in the event that a Transferred Employee
does not use all of his or her accrued but unused vacation as provided in the
foregoing clause (x) by the close of business on December 31 of the year of the
Closing, the Purchaser shall pay each such Transferred Employee an amount equal
to the portion of the Vacation Payment attributable to such remaining accrued
but unused vacation days, in each such case to the extent that the Purchaser has
received a Vacation Payment with respect to such Transferred Employee. The
Seller shall directly pay or cause to be paid to the Transferred Employees, on
or as promptly as practicable after the Closing Date, but in no event later than
fifteen (15) days after the applicable Business Employee becomes a Transferred
Employee, any accrued vacation in respect of (i) any fiscal year prior to the
Current Fiscal Year and, (ii) if required by Law, any accrued vacation in
respect of the Current Fiscal Year (in which case the Seller would not make a
Vacation Payment to the Purchaser with respect to such employee) and the
Purchaser would not have any obligations pursuant to the preceding sentence.
     (g) COBRA The Seller shall be responsible for providing such continuation
coverage, within the meaning of COBRA, as is required pursuant to COBRA in
respect of any Business Employee or “qualified beneficiary” (as defined in
COBRA) who incurs a “qualifying event” prior to the Closing. The Purchaser and
the Operating Company shall be responsible for providing such continuation
coverage as is required under COBRA in respect of any Transferred Employee or
qualified beneficiary of a Transferred Employee, in either case, who incurs a
qualifying event after the Closing Date.
     (h) U.S. Tax-Qualified Plans. The Seller agrees to permit each Transferred
Employee to effect a “direct rollover” (within the meaning of Section 401(a)(31)
of the Code) of his or her account balances under any Employee Benefit and
Compensation Plan of the Seller and its Affiliates (other than the Operating
Company) that is a defined contribution plan intended to qualify under Section
401(a) of the Code including a qualified cash or deferred arrangement under
Section 401(k) of the Code (the “Seller 401(k) Plan”) if such rollover is
elected in accordance with applicable Law by such Transferred Employee. The
Purchaser agrees to cause its defined contribution plan that includes a
qualified cash or deferred arrangement within the meaning of Section 401(k) of
the Code (the “Purchaser 401(k) Plan”) to accept a direct rollover to the
Purchaser 401(k) Plan of such Transferred Employee’s account balances under the
Seller 401(k) Plan if such rollover is elected in accordance with applicable Law
by such Transferred Employee, including the rollover of such Transferred
Employee’s loan balances outstanding under the Seller 401(k) Plan
     (i) Cooperation. After the FTC Preliminary Approval Date, upon the
Purchaser providing reasonable notice to the Seller, the Seller shall permit the
Purchaser a reasonable opportunity to meet with the Business Employees during
the Seller’s and applicable Business Employee’s normal business hours. Such
opportunity shall be in accordance with applicable Laws and for the sole purpose
of informing such Employees about the terms and conditions of employment with
the Purchaser, including information about the Purchaser’s benefit plans. All
contact with such Business Employees initiated by the Purchaser will be done at
the Business Employee’s principal employment location or another mutually agreed
upon location and the Purchaser’s representative may, in the sole discretion of
the Seller, be accompanied by at least one Seller representative during such
contact (any costs associated with

84



--------------------------------------------------------------------------------



 



such Seller representative to be borne by the Seller). Any meetings held by the
Purchaser with Business Employee outside of the Seller’s and applicable Business
Employee’s normal business hours shall be conducted solely on a voluntary basis,
and the Seller shall have no liability or obligation with respect thereto.
     (j) WARN. The Seller shall provide to the Purchaser, no later than five
(5) days prior to the Closing Date, a list of all employees or former employees
of the Seller who have suffered an “employment loss” (as defined in WARN) during
the ninety (90)-calendar-day period on or preceding the Closing Date at each
“single site of employment” (as defined in WARN) and the date of such employment
loss and applicable site of employment for each such person. The Purchaser shall
be responsible for any obligation or liability under WARN with respect to
“employment losses” which take place on and after the Closing Date. The Seller
shall be responsible for any obligation under WARN with respect to “employment
losses” which take place prior to the Closing Date. The Seller agrees to cause
the Operating Company and any of its applicable Affiliates to not terminate,
other than for cause, more than fifteen (15) employees at each “single site of
employment” (as defined in WARN) and forty (40) Business Employees in the
aggregate within the ninety (90)-calendar day period on or prior to the Closing
Date.
     (k) Collective Bargaining Agreements. From and after the Closing, the
Purchaser shall cause the Operating Company and any of its applicable Affiliates
to honor and be bound by all Collective Bargaining Agreements listed on
Schedule DEF-E. If, as a result of, or at any time after, the Closing, the
Seller or any current or future ERISA Affiliate incurs a complete or partial
withdrawal from a MultiEmployer Plan set forth on Schedule 4.20(a), and if any
portion of the resulting Seller liability is attributable in whole or part to
contribution history related to contributions made prior to the Closing Date
under a Packaged CBA (including with respect to Retained Employees employed at
the Retained Real Property in connection with the operation of the Retained
Wholesale Acetylene Business or any Transferred Employee), then the Purchaser
agrees to indemnify the Seller and such ERISA Affiliates for liability. The
Seller shall notify the Purchaser in writing (“Seller’s Notice”) within sixty
(60) days of its receipt of any written notice of assessment of withdrawal
liability by a MultiEmployer Plan that the Seller claims to be covered by this
Section 9.4(k); provided, however, that any delay by the Seller in giving such
notice shall not reduce the Seller’s right to indemnification under this
Section 9.4(k) except and only to the extent that the Purchaser is actually
prejudiced by such delay. The Seller’s Notice shall include, to the extent
available, a copy of the assessment and any associated calculations or
determinations by the MultiEmployer Plan, along with information supporting the
application of this Section 9.4(k) to such assessment. The Purchaser and the
Seller shall cooperate in good faith, at the Purchaser’s expense, in disputing
the propriety or amount of any such assessment, if warranted. The determination
of the Purchaser’s payment obligations under the second sentence of this
Section 9.4(k) with respect to such assessment shall be made by an independent
actuary selected by mutual agreement of the Seller and the Purchaser; provided,
that if the Seller and the Purchaser cannot agree on such actuary within thirty
(30) days after the date of Seller’s Notice, the Seller and the Purchaser shall,
no later than thirty (30) days after the date of Seller’s Notice, each designate
an actuary, and such designated actuaries shall within ten (10) Business Days
select a third, independent actuary to make such determination. The Purchaser
shall pay its share of such withdrawal liability in either a single-lump sum
payment or in installments, consistent with the Seller’s or its ERISA
Affiliate’s method of payment of its withdrawal liability to the MultiEmployer
Plan, with each payment by the Purchaser to the Seller

85



--------------------------------------------------------------------------------



 



to be made no later than thirty (30) days prior to the due date of the Seller’s
or its ERISA Affiliate’s applicable payment of withdrawal liability to the
MultiEmployer Plan (or, if later, ten (10) Business Days after the date on which
the independent actuary determines the Purchaser’s share of the liability
hereunder).
     (l) Employment Requirements.
          (i) To the extent permitted by Law, on or after the Closing Date, the
Purchaser shall be permitted to cause the Business Employees to submit to the
Employment Requirements. As used herein, “Employment Requirements” means the
following: (A) drug testing requirements for new employees in accordance with
the Purchaser’s drug and alcohol policies, including any pre-employment medical
drug and alcohol testing and other requirements established by the U.S.
Department of Transportation, (B) completion of the Purchaser’s employment
application, (C) background checks of the type administered by the Purchaser to
similarly situated employees of the Purchaser and in accordance with its
existing hiring policies and (D) strength and/or agility testing of the type
administered by the Purchaser to similarly situated employees of the Purchaser
(whose job duties require certain amounts of physical strength and agility) and
in accordance with its existing hiring policies and practices.
          (ii) To the extent any Business Employee fails to satisfy the
Employment Requirements as provided in Section 9.4(l)(i), and the Operating
Company terminates the employment of such Business Employee as a result thereof,
the Operating Company shall bear all of the costs and expenses related to such
termination, including severance costs and Employment Claims (and indemnify the
Seller for any such costs and expenses; provided, however, that the Seller shall
reimburse the Operating Company for fifty percent (50%) of all severance costs
payable with respect to such terminations that occur within the ninety (90)-day
period immediately following the Closing and represent no more than one percent
(1%) of the Business Employees. The Seller’s reimbursement obligation shall not
be reduced or otherwise eliminated in the event that more than one percent (1%)
of Business Employees are terminated as result of a failure to satisfy the
Employment Requirements. Notwithstanding anything to the contrary in this
Agreement (and subject to applicable Law), Seller and its Affiliates may employ,
or offer employment to, any such terminated Business Employee to mitigate its
portion of the severance-related costs so long as it also reimburses Purchaser
for its portion of severance related costs and expenses.
SECTION 10
BROKERAGE
     The Seller, on the one hand, and the Purchaser, on the other hand, shall
indemnify and hold harmless the other against and in respect of any liability,
cost or expense resulting from any agreement, arrangement or understanding made
by such party with any third party for brokerage or finders’ fees or other
commissions in connection with this Agreement or the transactions contemplated
hereby.

86



--------------------------------------------------------------------------------



 



SECTION 11
EXPENSES
     Except as otherwise provided herein or therein, each party hereto shall
bear all expenses incurred by it in connection with this Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby, including all compensation and expenses of their respective
counsel, actuaries, financial advisors and accountants, whether or not the
Closing shall have occurred (except that such costs and expenses incurred by the
Operating Company or any of its Affiliates prior to the Closing shall be borne
by the Seller).
SECTION 12
TRANSFER TAXES AND RECORDING EXPENSES
     12.1 Transfer and Recording Taxes. The Seller shall pay all sales, use,
value added, transfer, stamp, registration, recording, documentary, excise, real
property transfer or gains, or similar Taxes (“Transfer Taxes”) incurred as a
result of the transactions contemplated by the PG Restructuring and the Seller,
on the one hand, and the Purchaser, on the other hand, agree to each pay
one-half of the Transfer Taxes incurred as a result of the other transactions
contemplated by this Agreement. The parties shall jointly file all required
change of ownership and similar statements. At the Closing, the Seller, on the
one hand, and the Purchaser, on the other hand, shall deliver to each other such
properly completed resale exemption certificates and other similar certificates
or instruments, in form and substance reasonably acceptable to both parties, as
are necessary to claim available exemptions from the payment of sales, transfer,
use or other similar Taxes under applicable Law.
     12.2 Real and Personal Property Taxes. In the event of any adjustment to
real and personal property tax amounts applicable to any of the assets of the
Operating Company (including payments under an industrial district agreement or
similar agreement) as a result of an audit by any Governmental Body for any
period other than the period in which the Closing occurs, the benefits of any
such adjustment shall be for the account of and paid to the Seller and for the
period in which the Closing occurs shall be prorated between the Seller and the
Purchaser based on the amount of time elapsed during such period prior to the
Closing and after the Closing, respectively.
SECTION 13
SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION
     13.1 Survival of Representations and Warranties. The representations,
warranties, covenants and agreements contained in this Agreement and the other
Transaction Documents shall survive the Closing for the periods specified in
Section 13.3, but shall be subject to all limitations and other provisions
relating thereto contained in this Agreement. Such representations, warranties,
covenants and agreements contained herein are exclusive, and the parties hereto
confirm that they have not relied upon any other representations, warranties,
covenants and agreements as an inducement to enter into this Agreement or
otherwise.

87



--------------------------------------------------------------------------------



 



     13.2 Indemnification of the Purchaser. From and after the Closing, subject
to the provisions of this Section 13, the Seller agrees to defend, indemnify and
hold harmless the Purchaser and its respective Affiliates and their respective
officers, directors, agents, employees and representatives and the respective
successors and permitted assigns of each of the foregoing (collectively, the
“Purchaser Indemnitees”), against and in respect of any costs, damages (at law
or in equity), fines, penalties, settlement awards, losses, expenses, claims,
obligations or other liabilities (including reasonable legal, expert witness and
other expenses incurred in investigating and defending or enforcing any claims
or Actions) (collectively, “Losses”), incurred or suffered by the Purchaser
Indemnitees arising out of or resulting from:
          (a) a breach of any of the representations or warranties made by the
Seller in Section 4 of this Agreement or in the certificate delivered pursuant
to Section 7.4;
          (b) a breach of any of the covenants or agreements made or to be
performed by the Seller or Guarantor pursuant to this Agreement;
          (c) any Condition (including any Condition listed on Schedule 13.2(c))
on, in, under or migrating from the Owned Real Property or Leased Real Property
existing prior to or as of the Closing Date for which there is an affirmative
legal obligation of Seller or Purchaser under any Environmental Law to perform
Remediation or to correct a violation of Environmental Law;
          (d) any violation of Environmental Law in respect of the operation of
the Packaged Gas Business occurring prior to, or as of the Closing Date;
          (e) any failure to comply with the “bulk sales” laws applicable to the
transactions contemplated by this Agreement or the Transaction Documents; or
          (f) the Excluded Liabilities.
     The obligations of the Seller hereunder shall bind the successors and
assigns of the Seller, including any acquiror of all or substantially all of its
assets.. For all purposes of this Section 13.2, a breach of the Seller’s
representations and warranties, except with respect to the representations and
warranties contained in the first sentence of Section 4.10, shall be determined
without regard to any limitation or qualification as to “materiality”,
“material”, “materially” or “Business Material Adverse Effect” set forth in such
representation or warranty. For the avoidance of doubt, the term “Material” in
the definition names of “Business Material Adverse Effect”, “Material
Contracts”, “Material Customers” and “Material Permits” shall not be disregarded
(i.e., “Material Contracts” shall not be deemed “Contracts”).
     13.3 Duration of Indemnification of the Purchaser. The Seller’s obligations
to defend, indemnify and hold harmless the Purchaser Indemnitees under
Section 13.2 shall apply only to any Claim Notice (as hereinafter defined) given
pursuant to Section 13.8 within the following periods:

         
 
  Section 13.2(a)   Eighteen (18) months after the Closing Date, except that the
Seller’s indemnification obligation with respect to a

88



--------------------------------------------------------------------------------



 



         
 
      breach of any representation or warranty contained in (i) Section 4.22
shall survive for forty-eight (48) months after the Closing Date, (ii) the third
sentence of Section 4.11(c) shall survive for nine (9) months after the Closing
Date, and (iii) Sections 4.1, 4.2, 4.3, 4.4, 4.5, the first sentence of
Section 4.11 and 4.23 (the “Excepted Representations”) shall survive until the
expiration of the applicable statute of limitations.
 
       
 
  Section 13.2(b)   Eighteen (18) months after the Closing Date with respect to
covenants and agreements of the Seller that by their terms are to be performed
in full prior to or on the Closing Date (“Pre-Closing Covenants”). The
applicable statute of limitations with respect to covenants and agreements of
the Seller that by their terms are to be performed or completed after the
Closing Date.
 
       
 
  Section 13.2(c)   Forty-eight (48) months after the Closing Date.
 
       
 
  Section 13.2(d)   Forty-eight (48) months after the Closing Date.
 
       
 
  Section 13.2(e)-(f)   No time limit; provided, that the Seller’s
indemnification obligation with respect to any claims in respect of Taxes shall
only survive until the expiration of the applicable statute of limitations.

     13.4 Limitations on Indemnification of the Purchaser.
               (a) (i) The Seller’s obligations to defend, indemnify and hold
harmless the Purchaser Indemnitees under Section 13.2(a) shall apply only after
the Purchaser Indemnitees have suffered Losses under Sections 13.2(a) (except
for those in respect of the Excepted Representations) in excess of an aggregate
of three million two hundred thousand dollars ($3,200,000), after which the
Seller shall only be obligated to indemnify for Losses in excess of such amount
(the “Basket Amount”); provided, that in calculating whether the Basket Amount
has been obtained, only Losses in excess of seventy five thousand dollars
($75,000) (or ten million dollars ($10,000,000) in respect of the
representations and warranties in Sections 4.8 and 4.9) in respect of any breach
or breaches arising out of the same or a series of related facts, circumstances,
events or conditions, shall be considered. The Seller will be obligated only to
indemnify and hold harmless the Purchaser Indemnitees under Sections 13.2(a)
(except for those based upon, arising out of or otherwise in respect of the
Excepted Representations) (A) for Losses in excess of seventy five thousand
dollars ($75,000) in respect of any breach or breaches arising out of the same
or a series of related facts, circumstances, events or conditions (the “Minimum
Claim Amount”), (B) for losses in excess of ten million dollars ($10,000,000) in
respect of any breach or breaches arising out of the same or a series of related
facts, circumstances, events or conditions in respect of the representations and
warranties in Sections 4.8 and 4.9 (the “Minimum Financial Claim Amount”) and

89



--------------------------------------------------------------------------------



 



(C) up to an aggregate amount not to exceed twenty percent (20%) of the Purchase
Price (the “Maximum Amount”). Notwithstanding the foregoing provisions of this
Section 13.4(a), with respect to Sections 13.2(b) through (f), the Purchaser
shall be entitled to receive indemnification payments without regard to whether
the aggregate amount of all other indemnification payments shall have exceeded,
in the aggregate, the Basket Amount or shall have exceeded, in the aggregate,
the Maximum Amount. Any claim which is within the description of Section 13.2(a)
and which is also within the description of any of Sections 13.2(b) through
13.2(f), shall be deemed to be asserted and treated hereunder for all purposes
as a claim arising out of Sections 13.2(b) through 13.2(f), as appropriate, as
long as such claim has been initially asserted as such. In addition, any claim
brought pursuant to Section 13.2(a) asserting a breach of Section 4.22 shall be
deemed asserted and treated for all purposes hereunder pursuant to
Section 13.4(a)(ii) below.
               (ii) In addition to any other limitation on Seller’s obligations
under Section 13.2, notwithstanding any provision of this Agreement to the
contrary, the Seller shall have no duty to defend, indemnify or hold harmless
the Purchaser Indemnitees regarding any Losses indemnified pursuant to
Sections 13.2(a) (as relating to a breach of Section 4.22), (c) or (d)
(provided, that any claim that is within the description of Sections 13.2(a) (as
relating to a breach of Section 4.22), (c) or (d) which is also within the
description of Section 13.2(f) shall be deemed to be asserted and treated
hereunder for all purposes as a claim under Section 13.2(f)) (“Environmental
Losses”): (A) for which an appropriate Claim Notice has not been provided by
Purchaser by the date forty-eight (48) months following the Closing, (B) which
do not, in the aggregate, exceed one million dollars ($1,000,000) (the
“Environmental Basket Amount”); provided, however, to the extent that
Environmental Losses do exceed the Environmental Basket Amount, five hundred
thousand dollars ($500,000) of Environmental Losses attributable to achieving
the Environmental Basket Amount shall be subject to indemnification, (C) which
relate to any specific Real Property site to the extent Environmental Losses
regarding each such specific Real Property site do not, in the aggregate, exceed
fifty thousand dollars ($50,000), except that, with respect to the Real Property
sites identified on Schedule 13.4(a) (the “Large Production Sites”), such amount
shall be one hundred and seventy-five thousand dollars ($175,000), or (D) which
exceed, in the aggregate, thirty million dollars ($30,000,000)(the
“Environmental Cap”); provided, however, that the Environmental Basket Amount
and Environmental Cap shall not apply to claims brought pursuant to
Section 13.2(c) with respect to the matter(s) identified on Schedule 13.2(c).
          (b) For purposes of Section 13.4(a), in computing individual or
aggregate amounts of such claims, the amount of each claim shall be deemed to be
an amount net of any adjustments to the Purchase Price pursuant to Section 2.3
to the extent that such adjustments specifically compensate the Purchaser and
its Affiliates with respect to such claims.

90



--------------------------------------------------------------------------------



 



          (c) Remediation of Particular Matters. The Seller’s obligation to
indemnify the Purchaser Indemnitees pursuant to Section 13.2 shall be subject to
and limited by the following conditions:
               (i) Seller’s Remediation. The Seller shall have the right but not
the obligation to conduct and control the management of any Remediation that is
subject to indemnification pursuant to this Agreement (any such Remediation for
which the Seller makes such an election, a “Seller’s Remediation”). In
furtherance of this right, prior to initiating any Remediation regarding which
the Purchaser may seek indemnification pursuant to Section 13.2 hereof, the
Purchaser shall notify the Seller of such Environmental Liability and its
intention to undertake such Remediation. The Seller shall, within thirty
(30) days of the Seller’s receipt of such notice (or reasonable shorter period,
in the case of an emergency Remediation), indicate to the Purchaser that (i) it
intends to undertake said Remediation or (ii) that more information is needed
from the Purchaser before the Seller can reasonably determine that the
Purchaser’s claim would be subject to indemnification pursuant to this
Agreement. The Purchaser shall promptly respond to such requests for information
(to the extent such information is reasonably available to the Purchaser) and,
within thirty (30) days after the Seller’s receipt of such information, the
Seller shall notify the Purchaser as to whether it shall undertake such
Remediation. Prior to a determination by the Seller that they shall undertake
such actions pursuant to this Section 13.4(c)(i), the Purchaser shall take only
those actions necessary to comply with applicable Environmental Law or to
address Conditions that pose an immediate and acute health risk.
               (ii) Purchaser’s Remediation. Without any limitation to Section
13.4(c)(iv), in undertaking any Remediation for which the Purchaser shall seek
indemnification pursuant to Section 13.2 of this Agreement, the Purchaser shall:
(A) utilize only such actions which (1) are necessary to resolve and discharge
the Environmental Liability in question, and (2) employ the most cost-effective
means available that is consistent with good business practice and the use of
the property immediately prior to the Closing Date and is acceptable to the
relevant Governmental Body; (B) initiate and diligently pursue until completion
all such actions in compliance with all applicable Law, including all
Environmental Law; (C) not cause, through its own action or inaction, any undue
delay in obtaining written notice from the appropriate Governmental Body that no
further investigation or remediation is necessary with respect to the matter in
question; and (D) provide copies to the Seller of all material correspondence
and reports prior to the Purchaser undertaking any Remediation work at a Real
Property site. In particular, the Purchaser shall provide to the Seller, for the
Seller’s review and comment, the Purchaser’s proposed Remediation plan, which
shall include the data, evaluations, reports and other information upon which
the Purchaser relied in preparing its proposed Remediation plan. The Seller
shall provide comments to the Purchaser on the proposed Remediation plan, which
the Purchaser shall not unreasonably reject, within sixty (60) days (or, in the
event that submission of the Remediation plan is required in less than sixty
(60) days

91



--------------------------------------------------------------------------------



 



under applicable Environmental Law, then within a reasonable time prior to the
submission of the Remediation plan, provided that the Purchaser shall use
commercially reasonable efforts to obtain an extension of time for submission of
such plan) of the receipt thereof, after which the Purchaser shall provide the
final Remediation plan to the Seller for the Seller’s approval, which approval
may not be unreasonably withheld or delayed.
               (iii) Remediation of Leased Real Property. In the event that an
Action is commenced against the Purchaser after the Closing relating to an
Environmental Liability on a Leased Real Property:
               (A) If such Environmental Liability is not identified as having
arisen in connection with the Seller’s or any of its Affiliates’ conduct of the
Packaged Gas Business, the Purchaser shall first demand indemnification from the
lessor of the Leased Real Property for any liability relating to the
Environmental Liability. The Purchaser shall thereafter seek in good faith to
obtain such indemnification from such lessor; provided, however, that if such
lessor refuses or fails to assume the defense of the matter and to indemnify the
Purchaser for all losses related to the matter, the Purchaser may require the
Seller to provide such indemnification as would otherwise be available under
this Section 13. In such applicable circumstances, the Purchaser shall assign to
the Seller all rights it has under the lease and at Law to recover from the
lessor any losses relating to the Environmental Liability in question.
               (B) If such Environmental Liability is identified as having
arisen in connection with the Seller’s or any of its Affiliates’ conduct of the
Packaged Gas Business, all of the otherwise applicable obligations of the Seller
with respect to indemnification of the Purchaser for such matters under this
Section 13 shall apply.
               (iv) Mitigation of Indemnified Environmental Losses.
               (A) the Purchaser agrees to cooperate with the Seller and to take
all commercially reasonable actions to avoid and minimize Losses under or
relating to Environmental Laws or Hazardous Substances that would otherwise be
subject to Seller’s obligations under this Section 13, including (1) not
undertaking, or soliciting or importuning any Governmental Body to require, any
Remediation or invasive environmental investigation unless affirmatively
required to do so by Environmental Laws or other applicable Laws and
(2) agreeing to the imposition of reasonable deed or use restrictions or
institutional or engineering controls to the extent that the foregoing
facilitate the cost-effective Remediation of any relevant property and do not
materially interfere with the conduct of the operations at the property as
conducted as of the Closing Date. Notwithstanding the foregoing, the performance
of a reasonable voluntary invasive environmental investigation at a relevant
Real Property that (x) is performed in good faith at the request of a bona fide
and unrelated prospective purchaser of the relevant Real Property or the
operations performed at

92



--------------------------------------------------------------------------------



 



the relevant Real Property, (y) is completed prior to the second (2nd)
anniversary of the Closing Date, and (z) none of Purchaser and its Affiliates
urged or importuned in any way the prospective purchaser’s request for or
performance of such invasive environmental investigation shall not constitute a
breach of the obligations imposed under Section 13.4(c)(iv)(A)(1) of this
Agreement.
                    (B) In addition to any other limitations on Seller’s
obligations that may apply, with respect to any claim that any of the Purchaser
Indemnitees may assert under or relating to Environmental Laws or Hazardous
Substances, the Seller shall have no obligation with respect to such claim to
the extent the Losses: (1) arise out of any breach of the Purchaser’s covenants
under this Section 13.4(c)(iv), (2) arise out of any Remediation using a cleanup
or remedial standard or method that is more stringent or costly than necessary
for the continued use of any property or facility as it was last used by the
Seller prior to the Closing Date under Environmental Laws applicable as of the
Closing Date, (3) are ordinary costs of any post-Closing operation,
construction, demolition or renovation of any properties or facilities owned,
leased or operated by any Purchaser Indemnitee, and (4) result from any change
in Environmental Laws or other applicable Laws after the Closing Date.
     13.5 Indemnification of the Seller. Subject to the provisions of this
Section 13 and subject to the terms of any subsequent agreement entered into
between the Guarantor and/or its Affiliates and the Purchaser, the Purchaser
agrees to defend, indemnify and hold harmless the Seller and its Affiliates and
their respective officers, directors, agents, employees and representatives and
the respective successors and assigns of each of the foregoing (the “Seller
Indemnitees”), regardless of any investigation made at any time by or on behalf
of any Seller Indemnitee or any information any Seller Indemnitee may have,
against and in respect of any Losses incurred by the Seller Indemnitees arising
out of or resulting from:
          (a) a breach of any of the representations or warranties made by the
Purchaser in Section 5 of this Agreement or in the certificate delivered
pursuant to Section 8.3;
          (b) a breach of any of the covenants or agreements made or to be
performed by the Purchaser or its successors pursuant to this Agreement;
          (c) to the extent not subject to the Seller’s duty to indemnify the
Purchaser pursuant to Section 13.2, any Action brought or claim made by a Third
Party resulting from the use of Seller Marks by the Purchaser or the Operating
Company after the Closing;
          (d) to the extent not subject to Seller’s duty to indemnify Purchaser
pursuant to Section 13.2, any liability or obligation including under or
relating to Environmental Laws or Hazardous Substances (other than Excluded
Liabilities) of any nature or kind, known or unknown, fixed, accrued, absolute
or contingent, or any claim, demand or condition asserted with respect to the
operation of the Packaged Gas Business or the Operating Company by the Purchaser
or the Operating Company arising out of events occurring after the Closing Date
or the Purchaser’s or any of its Affiliates’ ownership, control or operation of
the Operating Company and the Packaged Assets after the Closing;

93



--------------------------------------------------------------------------------



 



          (e) to the extent not subject to the Seller’s duty to indemnify the
Purchaser pursuant to Section 13.2, Losses arising on or after the Closing Date
under the Packaged Contracts and the Real Property Leases other than
liabilities, obligations and expenses arising out of or relating to any breach
or default by the Seller, the Operating Company or any of their respective
Affiliates prior to the Closing of any of their respective obligations under the
Contracts or Real Property Leases; or
          (f) to the extent not subject to the Seller’s duty to indemnify the
Purchaser pursuant to Section 13.2, Losses (including any Environmental
Liabilities and any Actions) related to or arising out of the Purchaser’s, the
Operating Company’s, or any of their Affiliates’ (or any of their successors’)
conduct of the Packaged Gas Business after the Closing Date or the Purchaser’s
or any of its Affiliates’ ownership, control or operation of the Operating
Company and the Packaged Assets after the Closing.
     The obligations of the Purchaser hereunder shall bind the successors and
assigns of the Purchaser, including any acquiror of all or substantially all of
its assets.
     For all purposes of this Section 13.5, a breach of the Purchaser’s
representations and warranties shall be determined without regard to any
limitation or qualification as to “materiality”, “material”, “materially” or
“material adverse effect” set forth in such representation or warranty. For the
avoidance of doubt, the term “Material” in the definition names of “Business
Material Adverse Effect”, “Material Contracts”, “Material Customers” and
“Material Permits” shall not be disregarded (i.e., “Material Contracts” shall
not be deemed “Contracts”).
     13.6 Duration of Indemnification of the Seller. The Purchaser’s respective
obligations to defend, hold harmless and indemnify the Seller Indemnitees under
Section 13.5 shall apply only to any Claim Notice given pursuant to Section 13.8
within the following periods:

         
 
  Section 13.5(a)   Eighteen (18) months after the Closing Date, except that the
Purchaser’s indemnification obligation with respect to a breach of any
representation or warranty contained in Sections 5.1 or 5.2 shall survive until
the expiration of the applicable statute of limitations.
 
       
 
  Section 13.5(b)   Eighteen (18) months after the Closing Date with respect to
covenants and agreements of the Purchaser that by their terms are to be
performed in full prior to or on the Closing Date. The applicable statute of
limitations with respect to covenants and agreements of the Purchaser that by
their terms are to be performed or completed after the Closing Date.
 
       
 
  Section 13.5(c)-(f)   No time limit; provided, that the Purchaser’s
indemnification obligation with respect to any claims in respect of Taxes shall
survive until the expiration of the applicable statute of limitations.

94



--------------------------------------------------------------------------------



 



     13.7 Limitation on Indemnification of the Seller. The Purchaser’s
obligation to defend, indemnify and hold harmless the Seller Indemnitees under
Section 13.5(a) shall apply only after the Seller Indemnitees have suffered
Losses under Section 13.5(a) in excess of the Basket Amount, after which the
Purchasers shall only be obligated to indemnify Losses in excess of such amount;
provided, that in calculating whether the Basket Amount has been obtained, only
Losses in excess of seventy five thousand dollars ($75,000) in respect of any
breach or breaches arising out of the same or a series of related facts,
circumstances, events or conditions shall be considered. The Purchaser will be
obligated only to indemnify and hold harmless Seller Indemnitees under
Sections 13.5(a) (except for those based upon, arising out of or otherwise in
respect of Section 5.1 or 5.2) (a) for Losses in excess of the Minimum Claim
Amount and (b) up to an aggregate amount equal to the Maximum Amount.
Notwithstanding the foregoing provisions of this Section 13.7, with respect to
Sections 13.5(c) through (f) only, the Seller shall be entitled to receive
indemnification payments without regard to the individual or aggregate amount
thereof and without regard to whether the aggregate amount of all other
indemnification payments shall have exceeded, in the aggregate, the Basket
Amount or shall have exceeded, in the aggregate, the Maximum Amount. Any claim
which is within the description of Section 13.5(a) which is also within the
description of either of Sections 13.5(b) and 13.5(c), shall be deemed to be
asserted and treated hereunder for all purposes as a claim arising out of
Sections 13.5(b) and 13.5(c), as appropriate, as long as such claim has been
initially asserted as such.
     13.8 Procedure for Indemnification. The procedure for indemnification with
respect to claims under Section 13.2 and Section 13.5 shall be as follows:
          (a) The party claiming indemnification (the “Indemnified Party”) shall
give written notice to the party from whom it is seeking indemnification (the
“Indemnifying Party”), of any claim for indemnification or any other Action or
Tax Action promptly after receiving notice or becoming aware thereof (a “Claim
Notice”), and such notice shall specify in reasonable detail (i) the factual
basis for such claim, (ii) the amount of the claim to the extent that it can be
reasonably estimated and (iii) the provision of this Agreement under which such
indemnification is claimed and a reasonable description of the basis under this
Agreement for such claim; provided, however, that, without limiting
Section 13.3, any delay by the Indemnified Party in giving such notice shall not
reduce the Indemnified Party’s right to indemnification under this Agreement
except and only to the extent that the Indemnifying Party is actually prejudiced
by such delay.
          (b) If such notice from the Indemnified Party pertains to a claim or
demand by a Third Party, then the Indemnifying Party shall have sixty (60) days
(or, if applicable, until the substantial completion of discovery in connection
with the Action) following receipt of such notice (so long as the Indemnified
Party has cooperated with the Indemnifying Party and complied with this Section
13.8) to (i) make such investigation of the claim or demand as the Indemnifying
Party deems necessary or desirable and (ii) notify the Indemnified Party of
whether or not the Indemnifying Party desires to defend the Indemnified Party
against such claim or demand at its sole cost and expense (subject to the limits
contained in this Section 13); provided, however, that the Indemnifying Party
shall not have the right to defend or direct the defense of any such claim, suit
or demand unless (x) such claim, suit or demand does not seek remedies in
addition to monetary damages that are reasonably likely to be

95



--------------------------------------------------------------------------------



 



awarded, (y) the counsel selected by the Indemnifying Party is reasonably
satisfactory to the Indemnified Party, and (z) the Indemnified Party is given
the opportunity, at its option, to participate at its own cost and expense and
with counsel of its own choosing. During such sixty (60)-day (or longer, if
applicable) period, the Indemnified Party shall make such filings, including
motions for continuance (and answers if a motion for continuance has not been
granted), as may be necessary to preserve the parties’ positions and rights with
respect to such claim or demand and if the Indemnifying Party desires to assume
the defense of such action it shall first acknowledge that it is fully
responsible for Losses incurred by the Indemnified Party relating to such Action
and shall reimburse the Indemnified Party for all reasonable costs and expenses
incurred prior to the date that the Indemnifying Party assumed the defense of
such Action.
          (c) During the sixty (60)-day (or longer, if applicable) period under
Section 13.8(b) and thereafter, if the Indemnifying Party elects to defend the
Indemnified Party against such third party claim or demand in accordance with
Section 13.8(b), the Indemnified Party shall cooperate with the Indemnifying
Party and its counsel with respect to any such claim or demand, including by
making available to the Indemnifying Party, at the Indemnifying Party’s expense,
all witnesses, pertinent records, materials and information in the Indemnified
Party’s possession or under the Indemnified Party’s control relating thereto as
is reasonably required by the Indemnifying Party. Upon confirmation by the
Indemnifying Party of its desire to assume the defense of such claim or demand
on the terms set forth above, the Indemnifying Party shall not be liable to the
Indemnified Party for any legal fees and expenses subsequently incurred by the
Indemnified Party; provided, however, that if, in the reasonable opinion of
outside counsel to the Indemnified Party, there exists a conflict of interest
between the Indemnifying Party and the Indemnified Party, the Indemnifying Party
shall be liable for the reasonable legal fees and expenses of one separate
counsel to the Indemnified Party. If the Indemnified Party desires to
participate in, but not control, any such defense, it may do so at its sole cost
and expense. The Indemnifying Party shall keep the Indemnified Party reasonably
informed of all material developments and furnish copies to the Indemnified
Party of all material papers filed with a court or sent to or from the opposing
party or parties. The Indemnified Party shall not settle, compromise, discharge
or otherwise admit to any liability for any claim or demand without the prior
written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld or delayed). The Indemnifying Party shall not settle,
compromise, discharge or otherwise admit to any liability for any claim or
demand without the prior written consent of the Indemnified Party (which consent
shall not be unreasonably withheld or delayed), unless such settlement fully and
finally releases the Indemnified Party from all claims and involves only the
payment of money.
          (d) If the Indemnifying Party elects not to defend the Indemnified
Party against such third party claim or demand, the Indemnified Party shall have
the right to defend the claim or demand through appropriate proceedings and
shall have the sole power to direct and control such defense. The Indemnifying
Party shall have the right, at its sole cost and expense, to participate and
consult in the defense thereof with counsel of their own choosing and the
Indemnified Party shall consider in good faith the reasonable suggestions,
comments and concerns of the Indemnifying Party. No such participation shall be
deemed an admission that the Indemnifying Party is liable for such claim or
demand or that the Indemnified Party is entitled to indemnification hereunder in
connection therewith.

96



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing but subject to the proviso to this sentence, the
Seller shall retain and assume the defense of all third party claims with
respect to any Action relating to any Excluded Business, at its expense and with
counsel of its choice; provided, that the Seller shall not have the right to
defend or direct the defense of any Action that relates to an Excluded Business
unless such claim, suit or demand does not seek remedies in addition to monetary
damages that are reasonably likely to be awarded. The Purchaser shall cooperate
with the Seller and its counsel with respect to any such claim or demand with
respect to any Excluded Business by providing, at the Seller’s expense,
reasonable access to the Real Property, properties, written Contracts and other
assets, books and records and officers of the Operating Company and making
available to the Seller, at the Seller’s expense, all witnesses, pertinent
records, materials and information in the possession of the Purchaser or its
Affiliates or under their control relating thereto as is reasonably required by
the Seller, or to the extent that the defense of any Action relating to the any
Excluded Business is not assumed by the Seller then the Seller shall provide
such similar cooperation and access as set forth above to the Purchaser in
connection with the defense of such Action relating to any Excluded Business.
The Seller shall keep the Purchaser reasonably informed of all material
developments and furnish copies to the Indemnified Party of all material papers
filed with a court or sent to or from the opposing party or parties. No
Indemnified Party shall pay or permit to be paid, any part of a third party
claim relating to any Action relating to any Excluded Business without the prior
written consent of the Seller (which consent will not be unreasonably withheld
or delayed), unless the failure to do so would be in violation of any applicable
Law or Order. The Seller shall not settle, compromise, discharge or otherwise
admit to any liability for any claim or demand relating to any Action that
relates to an Excluded Business without the prior written consent of the
Purchaser (which consent shall not be unreasonably withheld or delayed), unless
such settlement fully and finally releases the Operating Company and any other
related Indemnified Party from all claims and involves only the payment of money
by the Seller. Without limiting the foregoing, from and after the Closing, with
respect to any Third Party Claim or any Action relating to any Excluded
Business, the Indemnified Party shall, and shall cause its Affiliates to, at the
Indemnifying Party’s expense (i) furnish to the Indemnifying Party such
information as the Indemnifying Party shall reasonably request and (ii) make
available to the Indemnifying Party their employees whose assistance, testimony
or presence is reasonably requested by the Indemnifying Party to assist the
Indemnifying Party in evaluating, defending or prosecuting any such Claims,
Litigation or Liability, including the presence and testimony of such persons as
witnesses in hearings or trials for such purposes. With respect to any Action
relating to any Excluded Business, the Purchaser and its Affiliates hereby
acknowledge and agree that from and after the Closing, subject to the terms
hereof, the Seller shall have the right to continue prosecuting and defending
such Action that relates to any Excluded Business in the name of the Operating
Company and the parties shall cooperate with each other to place the Seller as
the real party in interest in such Action that relates to an Excluded Business.
Without limiting the rights of the Purchaser to be indemnified in connection
with such Action, any claims or counterclaims of the Indemnified Party in
connection with any Action that relates to an Excluded Business shall be for the
benefit of, and controlled by, the Indemnifying Party, and the Indemnified Party
shall turn over and make available to the Indemnifying Party any proceeds,
settlement payments or other amounts recovered in connection therewith. With
respect to any Third Party Claim or Action that relates to an Excluded Business,
the Purchaser shall cause the Indemnified Parties (including the Operating
Company) to act within the reasonable direction of the Indemnifying Party and to

97



--------------------------------------------------------------------------------



 



execute and deliver all such agreements, filings, pleadings, affidavits,
instruments and other documents and take and do all such other actions and
things as may be reasonably requested by the Indemnifying Party in order to
vest, perfect, confirm, maintain, preserve, protect and enforce its rights under
this Section 13. The parties agree that they have a common interest in defending
against any Third Party Claims or Action that relates to an Excluded Business
and further agree that communications between and among attorneys for such
parties in furtherance of such common interest shall be subject to the joint
defense privilege.
     13.9 Payment Limitation. Payments by any Indemnifying Party shall be
limited to the amount of any loss or damage that remains after deducting
therefrom any (i) Tax Benefit to the Indemnified Party, (ii) any insurance
proceeds relating thereto actually received by the Indemnified Party (net of the
amount of any insurance deductible or similar amounts deducted therefrom or
self-insured retentions assumed by the Indemnified Party), and (iii) any
indemnity, contribution or other similar payment relating thereto actually
received by the Indemnified Party; provided, that in the case of subsections
(ii) and (iii) of this Section 13.9, the Indemnified Party shall use
commercially reasonable efforts to pursue or otherwise seek to obtain any
insurance proceeds under any insurance policy (other than self-insurance or
retrospective policies) or any indemnity, contribution or other similar payment
but that the Indemnified Party shall have no obligation to engage in any
litigation in connection therewith); provided, however, that the Purchaser
Indemnified Parties shall have no obligation to make any claim under any
insurance policy or seek to obtain any indemnity or similar payment in respect
of Losses related to any Excluded Liability. If an Indemnified Party receives
such insurance proceeds or indemnity, contribution or other similar payments for
which it has received indemnification, such party shall pay over to the
Indemnifying Party the amount of such insurance proceeds or indemnity,
contribution or other similar payments when received. In computing the amount of
any Tax Benefit, the Indemnified Party shall be deemed to recognize all other
items of income, gain, loss, deduction or credit before recognizing any item
arising from the receipt of any indemnification payment hereunder or the
incurrence or payment of any indemnified loss; provided, that if a Tax Benefit
is not realized in the taxable period during which an Indemnifying Party makes
an indemnification payment or the Indemnified Party incurs or pays any loss, the
parties hereto shall thereafter make payments to one another at the end of each
subsequent taxable period to reflect the net Tax Benefits realized by the
parties hereto in each such subsequent taxable period.
     13.10 Tax Matters.
          (a) Tax Audits and Contests; Cooperation.
          (i) After the Closing Date, except as provided in (ii) and (iii) of
this Section 13.10(a), the Purchaser shall control the conduct, through counsel
of its own choosing, of any audit, claim for refund, or administrative or
judicial proceeding involving any asserted Tax liability or refund with respect
to the Operating Company (any such audit, claim for refund, or proceeding
relating to an asserted Tax liability referred to herein as a “Contest”).
          (ii) In the case of a Contest after the Closing Date that relates
solely to Taxes for which the Purchaser is indemnified under Section 13.2(a),
the Seller shall control the conduct of such Contest, but the Purchaser shall
have the right to participate in such Contest at its own expense, and the Seller
shall not be able to settle, compromise and/or concede

98



--------------------------------------------------------------------------------



 



any portion of such Contest that is reasonably likely to affect the Tax
liability of the Operating Company for any taxable year (or portion thereof)
beginning after the Closing Date without the reasonable consent of the
Purchaser, which consent shall not be unreasonably withheld or delayed;
provided, that if the Seller fails to assume control of the conduct of any such
Contest within a reasonable period following the receipt by the Seller of notice
of such Contest, the Purchaser shall have the right to assume control of such
Contest and shall be able to settle, compromise and/or concede such Contest in
its sole discretion.
      (iii) In the case of a Contest after the Closing Date that relates both to
Taxes for which the Purchaser is indemnified under Section 13.2(a) and Taxes for
which the Purchaser is not indemnified under Section 13.2(a), the Purchaser
shall control the conduct of such Contest, but the Seller shall have the right
to participate in such Contest at its own expense, and the Purchaser shall not
settle, compromise and/or concede such Contest without the consent of the
Seller, which consent shall not be unreasonably withheld or delayed.
      (iv) In the case of a Tax that is contested in accordance with the
provisions of this Section 13.10, payment of such contested Tax will not be
considered due earlier than the date a “final determination” to such effect is
made by such Governmental Body or a court. For this purpose, a “final
determination” shall mean a settlement, compromise, or other agreement with the
relevant Governmental Body, whether contained in an IRS Form 870 or other
comparable form, or otherwise, such as a closing agreement with the relevant
Governmental Body, an agreement contained in IRS Form 870-AD or other comparable
form, an agreement that constitutes a “determination” under Section 1313(a)(4)
of the Code, a deficiency notice with respect to which the period for filing a
petition with the Tax Court or the relevant state, local or foreign tribunal has
expired or a decision of any court of competent jurisdiction that is not subject
to appeal or as to which the time for appeal has expired.
      (v) The Seller and the Purchaser agree to furnish or cause to be furnished
to each other, upon request, as promptly as practicable, such information
(including access to books and records) and assistance relating to the Operating
Company and the Packaged Gas Business as is reasonably requested for the filing
of any Tax Returns and the preparation, prosecution, defense or conduct of any
Contest. The Seller and the Purchaser shall reasonably cooperate with each other
in the conduct of any Contest or other proceeding involving or otherwise
relating to Operating Company (or its income or assets) with respect to any Tax
and each shall execute and deliver such powers of attorney and other documents
as are necessary to carry out the intent of this Section 13.10(a)(v). Any
information obtained under this Section 13.10(a)(v) shall be kept confidential,
except as may be otherwise necessary in connection with the filing of Tax
Returns or in the conduct of a Contest or other Tax proceeding.
      (vi) Each of the Purchaser and the Operating Company, on the one hand, and
the Seller, on the other hand, shall (a) use their reasonable best efforts to
properly retain and maintain the tax and accounting records of the Operating
Company or any of its Affiliates that relate to Pre-Closing Tax Periods for six
(6) years and shall thereafter provide each other with written notice prior to
any destruction, abandonment or disposition of all or any portions of such
records, (b) transfer such records to each other upon written request prior to
any such destruction, abandonment or disposition and (c) allow each other and
their Affiliates and their respective agents and representatives, at times and
dates reasonably and mutually

99



--------------------------------------------------------------------------------



 



acceptable to the parties, to from time to time inspect and review such records
as they may deem necessary or appropriate; provided, however, that in all cases,
such activities are to be conducted during normal business hours and at the
reviewing party’s sole expense. Any information obtained under this
Section 13.10(a)(vi) shall be kept confidential, except as may be otherwise
necessary in connection with the filing of Tax Returns or in the conduct of a
Contest or other Tax proceeding.
          (b) Preparation of Tax Returns and Payment of Taxes.
          (i) In the case of Tax Returns that are filed with respect to a
taxable period that ends on or prior to the Closing Date, the Seller shall
prepare such Tax Return in a manner consistent with past practice, except as
otherwise required by Law.
          (ii) In the case of Tax Returns that are filed with respect to
Straddle Periods (as defined in Section 13.10(c)), the Purchaser shall prepare
such Tax Return in a manner consistent with past practice, except as otherwise
required by law. For the avoidance of doubt, the Seller shall be responsible for
any Pre-Closing Taxes due in respect of such Straddle Period Tax Returns. The
Purchaser shall notify the Seller of any amounts due from Seller in respect of
any such Tax Return no later than ten (10) Business Days prior to the date on
which such Tax Return is due, and Seller shall remit such payment to Purchaser
no later than five (5) Business Days prior to the date such Tax Return is due.
     (c) Straddle Periods. For purposes of this Agreement, in the case of any
Taxes of the Operating Company that are payable with respect to any Tax period
that begins before and ends after the Closing Date (a “Straddle Period”), the
portion of any such Taxes that constitutes Pre-Closing Taxes shall: (i) in the
case of Taxes that are either (x) based upon or related to income or receipts,
or (y) imposed in connection with any sale, transfer or assignment or any deemed
sale, transfer or assignment of property (real or personal, tangible or
intangible), be deemed equal to the amount that would be payable if the Tax year
or period ended on the Closing Date; and (ii) in the case of Taxes (other than
those described in clause (i) above) that are imposed on a periodic basis with
respect to the business or assets of the Operating Company or otherwise measured
by the level of any item, be deemed to be the amount of such Taxes for the
entire Straddle Period (or, in the case of such Taxes determined on an arrears
basis, the amount of such Taxes for the immediately preceding Tax period)
multiplied by a fraction the numerator of which is the number of calendar days
in the portion of the Straddle Period ending on the Closing Date and the
denominator of which is the number of calendar days in the entire Straddle
Period. For purposes of clause (i) of the preceding sentence, any exemption,
deduction, credit or other item (including, without limitation, the effect of
any graduated rates of tax) that is calculated on an annual basis shall be
allocated to the portion of the Straddle Period ending on the Closing Date on a
pro rata basis determined by multiplying the total amount of such item allocated
to the Straddle Period times a fraction, the numerator of which is the number of
calendar days in the portion of the Straddle Period ending on the Closing Date
and the denominator of which is the number of calendar days in the entire
Straddle Period. In the case of any Tax based upon or measured by capital
(including net worth or long-term debt) or intangibles, any amount thereof
required to be allocated under this Section 13.10(c) shall be computed by
reference to the level of such items on the Closing Date. The parties hereto
will, to the extent permitted by applicable law, elect with the relevant
Governmental Body to treat a

100



--------------------------------------------------------------------------------



 



portion of any Straddle Period as a short taxable period ending as of the close
of business on the Closing Date.
     13.11 Exceptions.
          (a) The Seller shall have no liability under any provisions of this
Agreement for any losses and damages to the extent that such losses and damages
are caused by actions taken by the Purchaser and its Affiliates after the
Closing Date. In connection with calculating the amount of Losses that a
Purchaser Indemnitee is entitled to recover under Section 13.2 (other than a
Loss arising out of or resulting from a willful breach of any of the covenants
or agreements set forth in this Agreement) (a “Covered Loss”), no party shall be
liable for consequential, special, indirect, incidental, punitive, lost profit
or other expectancy damages (including any damages computed or determined on the
basis of a diminution in value or using any multiple of any financial measure,
including earnings, EBITDA, book value or any similar item that may have been
used in arriving at the Purchase Price or that may be reflective of the Purchase
Price), except (i) to the extent consequential, special, indirect, incidental,
punitive, lost profit or other expectancy damages are awarded to a third party
against an Indemnified Party in circumstances in which such Indemnified Party is
entitled to indemnification hereunder or (ii) in accordance with Section
13.11(b).
          (b) Notwithstanding the other provisions of this Section 13.11, in
calculating the amount of Losses that a Purchaser Indemnitee is entitled to
recover with respect to Covered Losses, the Purchaser shall be entitled to
receive the amount of such Losses determined by the diminution in value of the
Packaged Gas Business (“Diminution in Value Losses”), but subject to the
following:
     (i) No claim under Section 13.2 for Covered Losses that are not available
under Section 13.11(a) (without giving effect to clause (ii) thereof) but are
available under Section 13.11(b) (a “Section 13.11(b) Claim”) shall be
available, and no such Covered Losses shall be recoverable, if and to the extent
the Seller can demonstrate that the value of the Packaged Gas Business at
Closing, based on, among other things, the multiples of EBITDA set forth in the
Framework Agreement, are equal to or in excess of the Purchase Price paid by the
Purchaser (it being understood that the Purchaser shall provide all information
reasonably requested by the Seller to establish such value);
     (ii) No Section 13.11(b) Claim in connection with a claim hereunder shall
be able to be made with respect to any individual claim, or series of related
claims, and no such Losses relating thereto shall be recoverable, unless and
until the Purchaser Indemnitees have suffered Diminution in Value Losses in
respect of any individual claim or series of related claims in excess of seven
million five hundred thousand dollars ($7,500,000) and in excess of thirty five
million dollars ($35,000,000) in the aggregate (it being understood that in
calculating whether such thirty five million dollar ($35,000,000) amount has
been met, only claims meeting the foregoing seven million five hundred thousand
dollar ($7,500,000) limit shall be included), after which, subject to the other
terms of this Agreement, the Seller shall be obligated to indemnify the
Purchaser Indemnitees for all of such amount (it being understood that amounts
counted toward any basket contained in one provision of this Agreement may be
counted toward any other applicable basket amount contained in any other
provision of this Agreement);

101



--------------------------------------------------------------------------------



 



     (iii) The Purchaser and the Purchaser Indemnitees shall each (i) use its
reasonable best efforts to mitigate the amount of any Diminution in Value Loss,
including by making reasonable best efforts to mitigate or resolve any related
claim, liability or Loss and (ii) provide the Seller a reasonable opportunity to
remedy or reduce such Losses; provided, that any failure to so mitigate shall
not, in and of itself, result in a loss of the right to bring the related
indemnifiable claim but shall be considered in determining the amount of
indemnifiable Losses to which a party is entitled hereunder; and
     (iv) In the event a Purchaser Indemnitee commences an Action to recover
Diminution in Value Losses in connection with a Section 13.11(b) Claim and it is
determined by a court of competent jurisdiction that such claim did not have a
good faith or reasonable basis or to have been otherwise frivolous, then the
Purchaser Indemnitee shall pay the Seller an amount equal to three (3) times the
reasonable costs and expenses the Seller incurred in connection with such
Action.
     13.12 Exclusive Remedy. The parties hereby acknowledge and agree that, from
and after the Closing, their sole and exclusive remedy with respect to any and
all claims relating to the subject matter of this Agreement, including under or
relating to any Environmental Laws or Hazardous Substances, shall be pursuant to
the indemnification provisions set forth in this Section 13 (other than with
respect to the Transaction Documents and the remedies provided for therein and
other than claims of, or causes of action arising from, fraud). In furtherance
of the foregoing, the parties hereby waive, to the fullest extent permitted
under applicable Law, any and all rights, claims and causes of action (x) in the
case of the Purchaser, that the Purchaser may have against the Seller and the
Guarantor and its Affiliates and (y) in the case of the Seller, that the Seller
may have against the Purchaser (in both cases, other than with respect to the
other Transaction Documents and the remedies provided for therein and other than
claims of, or causes of action arising from, fraud) in connection with the
transactions contemplated hereby other than the remedies expressly provided in
this Section 13.
     13.13 Mitigation. The parties shall cooperate with each other with respect
to resolving any claim under this Section 13, and shall use commercially
reasonable efforts to mitigate any related liability or Loss with respect to
which one party is obligated to indemnify the other party hereunder, including
by making commercially reasonable efforts to mitigate or resolve any such claim,
liability or Loss; provided, that any failure to so mitigate shall not, in and
of itself, result in a loss of the right to bring the related indemnifiable
claim but shall be considered in determining the amount of indemnifiable Losses
to which a party is entitled hereunder.
     13.14 Additional Limitations on Indemnification.
     (a) Notwithstanding anything in the Bulk Gas Agreement to the contrary, for
the avoidance of doubt, from and after the Closing, none of the Seller, the
Guarantor or any of their Affiliates shall have any obligation to indemnify any
Purchaser Indemnitee thereunder for any Loss to the extent arising out of or
resulting from the Packaged Gas Business, including the ownership or operation
of the Packaged Assets, the Packaged Contracts and the Real Property Leases, any
product, equipment or service manufactured, offered, sold, leased or licensed in
connection therewith, Environmental Liabilities related to the Packaged Gas
Business, the

102



--------------------------------------------------------------------------------



 



Packaged Assets, the Real Property Leases or the Real Property, the Packaged
Intellectual Property and the Business Employees, it being understood that
indemnification and allocation of liabilities with respect thereto are
exclusively set forth in this Agreement. This Section 13.14(a) shall not limit
the Seller’s indemnification obligations under this Agreement.
     (b) Notwithstanding anything in this Agreement to the contrary, for the
avoidance of doubt, from and after the Closing, none of the Seller, the
Guarantor or any of their Affiliates shall have any obligation to indemnify any
Purchaser Indemnitee hereunder for any Loss to the extent arising out of or
resulting from the Bulk Gas Business, including the ownership or operation of
the Bulk Assets, the Bulk Contracts and the Real Property Leases, any product,
equipment or service manufactured, offered, sold, leased or licensed in
connection therewith, Environmental Liabilities related to the Bulk Gas
Business, the Bulk Assets, the Real Property Leases or the Real Property, the
Bulk Intellectual Property and the Business Employees, it being understood that
indemnification and allocation of liabilities with respect thereto are
exclusively set forth in the Bulk Gas Agreement. This Section 13.14(b) shall not
limit the Seller’s indemnification obligations under the Bulk Gas Agreement. For
the purposes of this provision, capitalized terms used in this Section 13.14(b)
shall have the meaning ascribed to them in the Bulk Gas Agreement.
     (c) Notwithstanding anything in the Bulk Gas Agreement or herein to the
contrary but subject to Section 13.14(a) and (b), if applicable, a claim for
indemnification of Losses may be made under this Agreement and the Bulk Gas
Agreement, except that any such claim shall count toward any applicable
threshold, deductible, basket or cap, including those contained in
Sections 13.4, 13.7 and 13.11 hereunder and under the Bulk Gas Agreement, in
only one agreement and not both.
SECTION 14
TERMINATION OF AGREEMENT
     14.1 Events of Termination. This Agreement and the transactions
contemplated hereby may be terminated or abandoned at any time prior to the
Closing Date as follows:
     (a) upon the written agreement of the Seller and the Purchaser;
     (b) at the election of the Purchaser, if (i) the Seller has breached any
representation or warranty contained in this Agreement such that the condition
to the Closing set forth in Section 7.1 would not be satisfied or (ii) the
Seller has breached any covenant or agreement contained in this Agreement such
that the condition to the Closing set forth in Section 7.2 would not be
satisfied, which breach is, in either case, not cured by the date that is thirty
(30) days after written notice of such breach is given by the Purchaser to the
Seller;
     (c) at the election of the Seller, if (i) the Purchaser has breached any
representation or warranty contained in this Agreement such that the condition
to the Closing set forth in Section 8.1 would not be satisfied or (ii) the
Purchaser has breached any covenant or agreement contained in this Agreement
such that the condition to the Closing set forth in

103



--------------------------------------------------------------------------------



 



Section 8.2 would not be satisfied, which breach is, in either case, not cured
by the date that is thirty (30) days after written notice of such breach is
given by the Seller to the Purchaser; or
     (d) upon written notice by either the Seller or the Purchaser, if the
Closing Date shall not have occurred before the date which is one hundred and
eighty (180) days after the date hereof (the “Original Termination Date”) or
such later date in accordance with the succeeding proviso, for any reason other
than (i) the failure of the party seeking to terminate this Agreement to perform
its obligations hereunder or (ii) a breach of a representation or warranty by
the party seeking to terminate this Agreement, which, in either case, would give
the other party the right to terminate this Agreement; provided, that in the
event that as of the Original Termination Date all of the conditions to closing
set forth in Sections 7 and 8 (other than the conditions to closing set forth in
Sections 7.6(b) and 8.4) have been satisfied (as certified as appropriate by
each party) then, at the election of the Purchaser, the Original Termination
Date shall be extended by the Purchaser by a period of up to forty two
(42) additional days (such extension to be exercised by written notice to such
effect specifying the period (in increments of seven (7) days) of extension and
delivered to the Seller no later than five (5) Business Days prior to the
Original Termination Date) and all conditions to Closing (other than the
conditions to closing set forth in Sections 7.6(b)) contained in Section 7 shall
be deemed to be satisfied and forever waived in connection with any subsequent
Closing, except to the extent that the subsequent failure of any condition
following the Original Termination Date that was so deemed to have been
satisfied and waived has resulted from, or been caused by, the intentional
breach by the Seller or the Purchaser, as applicable, of any of their respective
covenants as contained in this Agreement or to the extent that any condition
certified to by the Seller or the Purchaser, as applicable was not satisfied as
of the Original Closing Date notwithstanding the delivery of a certificate to
that effect.
     14.2 Consequences of Termination.
     (a) If this Agreement shall be terminated pursuant to Section 14.1, this
Agreement shall thereafter become void and no party shall have any further
obligation to the other hereunder, except as set forth in Sections 10, 11, this
Section 14.2 and Section 14.3; provided, however, that (i) if the Seller shall
have the right to terminate this Agreement pursuant to Section 14.1(c), or
(ii) if the Purchaser shall have the right to terminate this Agreement pursuant
to Section 14.1(b), it is expressly understood and agreed that, the terminating
party’s right to pursue all legal remedies for any willful breach of this
Agreement occurring prior to such termination shall survive such termination
unimpaired.
     (b) Upon any termination of this Agreement, each of the parties agrees on
behalf of itself and its Affiliates that, from and after such termination date
until the second (2nd) anniversary thereof, neither it nor any of its Affiliates
shall, directly or indirectly, solicit or hire for employment (or make offers of
employment to, or accept any business services from (including as a consultant))
any employee of the other party or its Affiliates; provided, that the
restrictions under this subsection (b) shall not apply to any party who
terminates this Agreement pursuant to Section 14.1(b) or (c), as applicable.
     14.3 Special Termination Fee and Rights upon Termination.

104



--------------------------------------------------------------------------------



 



     (a) Notwithstanding anything to the contrary contained in this Agreement,
in the event that this Agreement is terminated prior to the Closing (other than
if terminated by the Purchaser due to a breach by the Seller pursuant to
Section 14.1(b) in circumstances where the Purchaser is not in material breach
of this Agreement, then the Purchaser shall pay to the Seller an amount equal to
eleven million dollars ($11,000,000) (the “Termination Fee”); provided, that the
amount of the Termination Fee shall be increased (i) by an amount equal to one
million and five hundred thousand dollars ($1,500,000) for each seven (7)-day
period during the first twenty one (21)-day period after the Original
Termination Date that the Original Termination Date is extended in accordance
with Section 14.1(d) and (ii) by an amount equal to two million dollars
($2,000,000) for each seven (7)-day period during the second twenty one (21)-day
period (immediately following the first twenty one (21)-day period after the
Original Termination Date described in the foregoing clause (i) that the
Original Termination Date is extended in accordance with Section 14.1(d) (in
each case, such increase shall be prorated based on the number of days elapsed
during such seven (7)-day period prior to the termination date).
     (b) The termination fees payable in accordance with Section 14.3(a) shall
be paid simultaneously with the termination of this Agreement and shall be paid
in immediately available funds to an account designated in writing by the
Seller. The termination fee payable in accordance with Section 14.3(a) shall be
payable in the circumstances provided above, whether or not the Purchaser has
breached or otherwise failed to comply with this Agreement, and shall not be an
exclusive remedy in the event of any such breach or failure to comply.
SECTION 15
CONSENT TO JURISDICTION; SERVICE OF PROCESS;
DISPUTE RESOLUTION; WAIVER OF JURY TRIAL
     15.1 General Disputes.
     (a) The Seller, on the one hand, and the Purchaser, on the other hand,
shall attempt in good faith to resolve any dispute, controversy or claim between
them arising out of or relating to this Agreement, including any dispute over
the breach, termination, interpretation, or validity hereof (the “Dispute”).
Each party may request through written notice that the Dispute be referred to
senior executives of the parties who have authority to resolve the Dispute. The
executives shall attempt to resolve the Dispute by agreement within thirty
(30) days of such notice. In attempting to resolve the Dispute the parties shall
not be waiving and shall not be deemed to have waived any rights which they may
have under this Agreement or otherwise as a result of the resolution of a
Dispute pursuant to this Section 15.1.
     (b) If the parties to the Dispute are unable to resolve the Dispute as
provided in Section 15.1(a), then the Dispute shall be resolved in accordance
with this Section 15.1(b) unless the parties otherwise agree to an alternative
dispute resolution procedure. All Actions arising out of or relating to the
Transaction Documents shall be heard and determined exclusively in any New York
federal court sitting in the Borough of Manhattan of The City of New York;
provided, however, that if such federal court does not have jurisdiction over
such Action, such Action shall be heard and determined exclusively in any New
York state court sitting in the Borough of Manhattan of The City of New York;
provided, further that to the extent that any Action has an indispensable party
that is not subject to jurisdiction in the State of

105



--------------------------------------------------------------------------------



 



New York, such Action will be heard and determined in a court with jurisdiction
over such Person. Consistent with the preceding sentence, the parties hereto
hereby (a) submit to the exclusive jurisdiction of any federal or state court
sitting in the Borough of Manhattan of The City of New York for the purpose of
any Action arising out of or relating to this Agreement brought by any party and
(b) irrevocably waive, and agree not to assert by way of motion, defense, or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated by this Agreement may not be enforced
in or by any of the above-named courts.
     (c) EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 15.1(c).
SECTION 16
ENFORCEMENT OF CERTAIN PROVISIONS AND SPECIFIC PERFORMANCE
     16.1 Enforcement of Certain Provisions. If any of the covenants contained
in this Agreement or any part thereof, is hereafter construed to be invalid or
unenforceable under any Law, the same shall not affect the remainder of the
covenant or covenants, which shall be given full force and effect, without
regard to the invalid portions. If any of the covenants contained in this
Agreement or any part thereof, is held by a court of competent jurisdiction to
be unenforceable because of the duration of such provision or the geographic
area covered thereby or for any other reason, the parties agree that the court
making such determination shall have the power to reduce the duration and/or
geographic area of such provision or otherwise modify the terms of any such
covenant and, in its reduced form, said provision shall then be enforceable;
provided, however, that any such reduction or modification shall apply only with
respect to the operation of such Section in the jurisdiction of such court.
     16.2 Specific Performance. The parties hereto agree that, prior to Closing,
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the terms hereof and that the parties, prior to
Closing, shall be entitled to an injunction or injunctions to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement in addition to any other remedy to which they are entitled at law or
in equity.

106



--------------------------------------------------------------------------------



 



SECTION 17
GUARANTY
     17.1 Guaranty. The Guarantor absolutely, unconditionally and irrevocably
guarantees to the Purchaser the full, complete and timely compliance with and
performance of all agreements, covenants and obligations of the Seller under
this Agreement and the other Transaction Documents (the “Seller Obligations”)
and shall take any and all action necessary to cause the Seller to perform the
Seller Obligations (collectively, the “Guaranty”). The Guaranty shall be deemed
to include, the Guarantor’s obligation to satisfy any and all present and future
payment obligations of the Seller arising in connection with this Agreement and
the other Transaction Documents, in each case, when and to the extent that, any
of the same shall become due and payable or performance of or compliance with
any of the same shall be required. The Guaranty constitutes an absolute,
unconditional, irrevocable and continuing guarantee of payment and performance
and the Guarantor shall be liable for any breach of any of the Seller
Obligations. The Guaranty shall remain in full and effect and shall be binding
on the Guarantor and its successor and assigns until all Seller Obligations have
been satisfied in full.
     17.2 No Impairment. The Guarantor’s obligations under the Guaranty shall
not be subject to any reduction, limitation, impairment or termination for any
reason (other than by indefeasible payment and performance in full of the Seller
Obligations) and shall not be subject to any defense, counterclaim, set-off or
deduction and shall remain in full force and effect without regard to, and shall
not be released, impaired or discharged by any circumstance or condition
(whether or not the Guarantor shall have any knowledge or notice thereof)
whatsoever that might constitute a legal or equitable discharge or defense in
any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or similar proceeding with respect to Guarantor or
Seller or their respective properties or their creditors or any action taken by
any trustee or receiver or by any court in any such proceeding.
     17.3 Waiver. The Guarantor unconditionally waives: (a) all notices and
demands that may be required by Law or otherwise to preserve any rights against
the Guarantor under the Guaranty, including notice of the acceptance of this
Agreement or the Guaranty and (b) right of diligence, presentment, demand,
notice of dishonor, protest, filing of any claim, notice of nonpayment and all
other notices and demands.
SECTION 18
BULK SALES LAW
     The Purchaser hereby waives compliance by the Seller with the provisions of
the bulk sales Law of any state, including with respect to Tax.
SECTION 19
PUBLIC ANNOUNCEMENTS
     Prior to the Closing Date, no press release or other public announcement,
or communication with any news media, shall be made by or on behalf of any party
hereto concerning this Agreement or the transactions contemplated hereby without
providing prior written notice thereof to the other party, except as may be
required by applicable Law or the

107



--------------------------------------------------------------------------------



 



regulations or listing rules of any securities exchange. The parties shall
cooperate as to the timing and contents of any such press release, public
announcement or communication.
SECTION 20
NOTICES
     All notices and all other communications hereunder shall be in writing and
shall be deemed given if delivered personally or sent by registered or certified
mail, postage prepaid (return receipt requested), sent by facsimile (receipt of
which is confirmed) or sent by a nationally recognized overnight courier to a
party at the following address (or at such other address for a party as shall be
specified by like notice):
If to the Seller or the Guarantor:
Linde AG
Leopoldstrasse 252
80807 Munich
Germany
Facsimile: +49 89 35757-1115
Attention: Georg Denoke
with a copy to each of:
Linde Gas Inc.
6055 Rockside Woods Blvd.
Independence, Ohio 44131
Facsimile: (216) 642-6715
Attention: Mark D. Weller, Esq.
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Facsimile: (212) 455-2502
Attention: Peter S. Malloy, Esq.
If to the Purchaser:
Airgas, Inc.
259 North Radnor-Chester Road
Suite 100
Radnor, Pennsylvania 19087-5283
Facsimile: (610) 687-3187
Attention: Dean A. Bertolino, Esq.

108



--------------------------------------------------------------------------------



 



with a copy to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Facsimile: (212) 757-3990
Attention: Robert B. Schumer, Esq.
     Each such notice or other communication shall be effective at the time of
receipt if delivered personally or sent by facsimile (with receipt confirmed) or
nationally recognized overnight courier (with receipt confirmed), or three
(3) Business Days after being mailed, registered or certified mail, postage
prepaid, return receipt requested.
SECTION 21
EXTENSIONS AND WAIVERS
     This Agreement may not be amended, supplemented or otherwise modified in
any respect except by an instrument in writing of even or subsequent date hereto
duly executed by the parties hereto. The parties hereto may not (a) extend the
time for the performance of any of the obligations or other acts of the parties
hereto, (b) waive any inaccuracies in the representations and warranties
contained in this Agreement or in any documents delivered pursuant to this
Agreement or (c) waive compliance with or modify any of the covenants or
agreements contained in this Agreement and waive or modify performance of any of
the obligations of any of the parties hereto, except by an instrument in writing
signed by the parties purporting to be bound thereby.
SECTION 22
ENTIRE AGREEMENT
     This Agreement, including the Schedules and Exhibits attached hereto which
are hereby incorporated by reference contain all the terms agreed upon among the
parties with respect to the subject matter hereof and supersedes all prior
agreements, arrangements and communications, whether oral or written with
respect to such subject matter.
SECTION 23
GOVERNING LAW; SERVICE OF PROCESS ON GUARANTOR
     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW OR
CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD CAUSE THE APPLICATION OF THE LAWS
OF ANY OTHER JURISDICTION.
     BY ITS EXECUTION AND DELIVERY OF THIS AGREEMENT, THE GUARANTOR
(I) IRREVOCABLY DESIGNATES AND APPOINTS CT CORPORATION SYSTEM (THE “GUARANTOR
AGENT”) AS ITS AUTHORIZED AGENT UPON WHICH PROCESS MAY BE SERVED IN ANY SUIT OR
PROCEEDING ARISING OUT OF OR

109



--------------------------------------------------------------------------------



 



RELATING TO THIS AGREEMENT AND (II) AGREES THAT SERVICE OF PROCESS UPON THE
GUARANTOR AGENT SHALL BE DEEMED, IN EVERY RESPECT, EFFECTIVE SERVICE OF PROCESS
UPON THE GUARANTOR IN ANY SUCH SUIT OR PROCEEDING. THE GUARANTOR FURTHER AGREES,
AT ITS OWN EXPENSE, TO TAKE ANY AND ALL ACTION, INCLUDING THE EXECUTION AND
FILING OF ANY AND ALL SUCH DOCUMENTS AND INSTRUMENTS, AS MAY BE NECESSARY TO
CONTINUE SUCH DESIGNATION AND APPOINTMENT OF THE GUARANTOR AGENT IN FULL FORCE
AND EFFECT. THE FOREGOING SHALL NOT LIMIT THE RIGHTS OF ANY PARTY TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
SECTION 24
TRANSFERABILITY; NO THIRD PARTY BENEFICIARIES
     The respective rights and obligations of each party hereto shall not be
assignable by such party without the written consent of the other party, except
that any party without such consent may assign its rights and obligations under
this Agreement to (a) any one or more Subsidiary of such party or (b) any
successor in the event of a merger, consolidation, sale of all or substantially
all of its assets, liquidation or dissolution (provided any such assignee
pursuant to the foregoing clause (a) or (b) executes and delivers to such other
party an agreement satisfactory in form and substance to such other party under
which such assignee assumes and agrees to perform and discharge all the
obligations and liabilities of the assigning party), but any such permitted
assignment shall not relieve the assigning party of its obligations hereunder.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assignees. Nothing herein
express or implied is intended to confer upon any Person, other than the parties
hereto and their respective successors and permitted assignees, any rights,
remedies, obligations or liabilities under or by reason of this Agreement. Any
attempted or purported assignment in violation of this Section 24 shall be null
and void.
SECTION 25
SEVERABILITY
     If any provision hereof or the application thereof to any Person or
circumstance shall be invalid or unenforceable to any extent, the remainder of
this Agreement and the application of such provision to other Persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.
SECTION 26
COUNTERPARTS
     This Agreement may be executed in any number of counterparts with the same
effect as if the signatures to each such counterpart were upon the same
instrument.
[Signatures follow on next page]

110



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed and delivered by its duly authorized representative in its name and on
its behalf as of the date first above written.

     
 
  SELLER:
 
   
 
  LINDE GAS INC.
 
   
 
  By: /s/ Patrick F. Murphy
Name: Patrick F. Murphy
Title: President
 
   
 
  PURCHASER:
 
   
 
  AIRGAS, INC.
 
   
 
  By: /s/ Leslie J. Graff
Name: Leslie J. Graff
Title: Sr. Vice President
 
   
 
  For purposes of Sections 6.4, 6.5, 6.6, 6.9,
 
  6.11, 6.19, 17 and 23 of this Agreement only:
 
   
 
  GUARANTOR:
 
   
 
  LINDE AKTIENGESELLSCHAFT
 
   
 
  By: /s/ Aldo Belloni
Name: Aldo Belloni
Title: Member of the Executive Board
 
   
 
  By: /s/ George Denoke
Name: George Denoke
Title: CFO

[Packaged Gas Business Equity Purchase Agreement]

 